FilingCase 0:20-cv-60214-WPD
       # 101627682             Document
                    E-Filed 01/14/2020   1-4 Entered
                                       01:46:21 PM on FLSD Docket 01/31/2020 Page 1 of 170




                         Exhibit (A)
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 2 of 170
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 3 of 170



   Effective date of this Endorsement: 11-Nov-2018
   This Endorsement is attached to and forms a part of Policy Number: W20D68180201
   Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
   “Underwriters”




                                   FRONT PAGE TO POLICY



                            IMPORTANT NOTICE – FLORIDA

   SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT
   APPROVED BY ANY FLORIDA REGULATORY AGENCY.




    BSLMU05120809FL                                                                       Page 1 of 1
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 4 of 170




   BEAZLEY BREACH RESPONSE
   THIS POLICY’S LIABILITY INSURING AGREEMENTS PROVIDE COVERAGE ON A CLAIMS MADE
   AND REPORTED BASIS AND APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
   DURING THE POLICY PERIOD OR THE OPTIONAL EXTENSION PERIOD (IF APPLICABLE) AND
   REPORTED TO THE UNDERWRITERS IN ACCORDANCE WITH THE TERMS OF THIS POLICY.
   AMOUNTS INCURRED AS CLAIMS EXPENSES UNDER THIS POLICY WILL REDUCE AND MAY
   EXHAUST THE LIMIT OF LIABILITY AND ARE SUBJECT TO RETENTIONS.

   These Declarations along with the statements contained in the information and materials provided to the
   Underwriters in connection with the underwriting and issuance of this Policy, and the Policy with
   endorsements shall constitute the contract between the Insureds and the Underwriters.


                                         GENERAL INFORMATION

   Underwriters:                         Syndicate 2623/623 at Lloyd's.

   Named Insured:                        OJ Commerce LLC OJ Commerce Inc dba Naomi Home WSports

   Named Insured Address:                1700 Northwest 64th Street
                                         Suite 460
                                         Fort Lauderdale, FL 33309

   Notice of Claim, Loss                 Beazley Group
   or Circumstance:                      Attn: TMB Claims Group
                                         1270 Avenue of the Americas, 12th Floor
                                         New York, NY 10020

   Breach Response                       bbr.claims@beazley.com
   Services Team:                        (866) 567-8570 (24 Hours)

   Administrative Notice:                Beazley USA Services, Inc.
                                         30 Batterson Park Road
                                         Farmington, CT 06032
                                         Tel: (860) 677-3700
                                         Fax: (860) 679-0247




   F00654                                                                                   Page 1 of 4
   112017 ed.
   Date Issued: 10-Oct-2018 2:43:22 PM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 5 of 170



                                          POLICY INFORMATION

   Policy Number:                        W20D68180201

   Authority Reference Number:           B6012BUSANMSL1801

   Policy Period:                        From: 11-Nov-2018               To: 11-Nov-2019
                                         Both at 12:01 a.m. Local Time at the Named Insured Address

   Premium:                              $17,460
                                         Taxes & Surcharges (if applicable)

   Policy Form:                          Beazley Breach Response (F00653 112017 ed.) with
                                         BBR Information Pack
   Optional Extension Period:            12 Months
   Optional Extension Premium:           100% of the Annual Policy Premium
   Notified Individuals Threshold:       100 Notified Individuals

   Waiting Period:                       10 Hours

   Continuity Date:                      01-Nov-2017




   F00654                                                                                   Page 2 of 4
   112017 ed.
   Date Issued: 10-Oct-2018 2:43:22 PM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 6 of 170



                                          COVERAGE SCHEDULE (Currency in USD)
                                                                Limit                             Retention

    Breach Response

    Notified Individuals:                                     1,000,000

    Legal, Forensic & Public Relations/Crisis Management:     $2,000,000                           $10,000;
                                                                                        but $5,000 for Legal
         THE BREACH RESPONSE LIMITS ABOVE ARE IN ADDITION TO THE POLICY AGGREGATE LIMIT OF LIABILITY

    Policy Aggregate Limit of Liability:                       $3,000,000

    Additional Breach Response Limit


    Additional Breach Response Limit:                         $3,000,000

    First Party Loss

    Business Interruption Loss:

        Resulting from Security Breach:                       $3,000,000               each incident $25,000
        Resulting from System Failure:                        $3,000,000               each incident $25,000


    Dependent Business Loss:

      Resulting from Dependent Security Breach:               $1,000,000               each incident $25,000
      Resulting from Dependent System Failure:                $1,000,000               each incident $25,000
    Cyber Extortion Loss:                                     $3,000,000               each incident $25,000
    Data Recovery Costs:                                      $3,000,000               each incident $25,000

    Liability

    Data & Network Liability:                                 $3,000,000                each Claim $25,000

    Regulatory Defense & Penalties:                           $3,000,000                each Claim $25,000
    Payment Card Liabilities & Costs:                         $3,000,000                each Claim $25,000
    Media Liability:                                          $3,000,000                each Claim $25,000

    eCrime

    Fraudulent Instruction:                                   $100,000                    each loss $25,000

    Funds Transfer Fraud:                                     $100,000                    each loss $25,000
    Telephone Fraud:                                          $100,000                    each loss $25,000

    Criminal Reward

    Criminal Reward:                                          $50,000




   F00654                                                                                   Page 3 of 4
   112017 ed.
   Date Issued: 10-Oct-2018 2:43:22 PM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 7 of 170



                                   ENDORSEMENTS EFFECTIVE AT INCEPTION

         1.    E10595 112017 ed.             Asbestos, Pollution, and Contamination Exclusion Endorsement
         2.    E11122 012018 ed.             Cap on Losses Arising Out of Certified Acts of Terrorism
         3.    E10596 112017 ed.             Choice of Law and Service of Suit
         4.    BSLMU05120809FL               Important Notice - Florida
         5.    SCHEDULE2018                  Lloyd's Security Schedule 2018
         6.    NMA1256                       Nuclear Incident Exclusion Clause-Liability-Direct (Broad)
                                             (U.S.A.)
         7.    E06928 042015 ed.             Policyholder Disclosure Notice of Terrorism Insurance Coverage
         8.    NMA1477                       Radioactive Contamination Exclusion Clause-Liability-Direct
                                             (U.S.A.)
         9.    E02804 032011 ed.             Sanction Limitation and Exclusion Clause
         10.   E10602 112017 ed.             War and Civil War Exclusion
         11.   E11294 032018 ed.             Amend Data Recovery Costs
         12.   E06799 112017 ed.             Amend Definition of Fraudulent Instruction
         13.   E06798 112017 ed.             Consequential Reputational Loss
         14.   E11290 032018 ed.             GDPR Cyber Endorsement
         15.   BSLMUNMA2868                  Lloyd's Certificate - No policy language
         16.   E10944 122017 ed.             Post Breach Remedial Services Endorsement
         17.   E11204 052018 ed.             Amendatory Endorsement


   Dated:       10-Oct-2018

   At:          30 Batterson Park Road
                Farmington
                Connecticut 06032
                (the office of the Correspondent)       by
                                                             Beazley USA Services, Inc. (Correspondent)




   F00654                                                                                        Page 4 of 4
   112017 ed.
   Date Issued: 10-Oct-2018 2:43:22 PM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 8 of 170



   Effective date of this Endorsement: 11-Nov-2018
   This Endorsement is attached to and forms a part of Policy Number: W20D68180201
   Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
   “Underwriters”

             ASBESTOS, POLLUTION, AND CONTAMINATION EXCLUSION ENDORSEMENT

   This endorsement modifies insurance provided under the following:
   BEAZLEY BREACH RESPONSE
   In consideration of the premium charged for the Policy, it is hereby understood and agreed that the
   coverage under this Policy will not apply to any Loss arising out of either in whole or in part, directly or
   indirectly arising out of or resulting from or in consequence of, or in any way involving:
   1.      asbestos, or any materials containing asbestos in whatever form or quantity;
   2.      the actual, potential, alleged or threatened formation, growth, presence, release or dispersal of
           any fungi, molds, spores or mycotoxins of any kind; any action taken by any party in response to
           the actual, potential, alleged or threatened formation, growth, presence, release or dispersal of
           fungi, molds, spores or mycotoxins of any kind, such action to include investigating, testing for,
           detection of, monitoring of, treating, remediating or removing such fungi, molds, spores or
           mycotoxins; and any governmental or regulatory order, requirement, directive, mandate or decree
           that any party take action in response to the actual, potential, alleged or threatened formation,
           growth, presence, release or dispersal of fungi, molds, spores or mycotoxins of any kind, such
           action to include investigating, testing for, detection of, monitoring of, treating, remediating or
           removing such fungi, molds, spores or mycotoxins;
           The Underwriters will have no duty or obligation to defend any Insured with respect to any Claim
           or governmental or regulatory order, requirement, directive, mandate or decree which either in
           whole or in part, directly or indirectly, arises out of or results from or in consequence of, or in any
           way involves the actual, potential, alleged or threatened formation, growth, presence, release or
           dispersal of any fungi, molds, spores or mycotoxins of any kind;
   3.      the existence, emission or discharge of any electromagnetic field, electromagnetic radiation or
           electromagnetism that actually or allegedly affects the health, safety or condition of any person or
           the environment, or that affects the value, marketability, condition or use of any property; or
   4.      the actual, alleged or threatened discharge, dispersal, release or escape of Pollutants; or any
           governmental, judicial or regulatory directive or request that the Insured or anyone acting under
           the direction or control of the Insured test for, monitor, clean up, remove, contain, treat, detoxify
           or neutralize Pollutants. Pollutants means any solid, liquid, gaseous or thermal irritant or
           contaminant including gas, acids, alkalis, chemicals, heat, smoke, vapor, soot, fumes or waste.
           Waste includes but is not limited to materials to be recycled, reconditioned or reclaimed.



   All other terms and conditions of this Policy remain unchanged.



                                                                   _______________________________________
                                                                   Authorized Representative




    E10595                                                                                          Page 1 of 1
    112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 9 of 170



   Effective date of this Endorsement: 11-Nov-2018
   This Endorsement is attached to and forms a part of Policy Number: W20D68180201
   Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
   “Underwriters”

                   CAP ON LOSSES ARISING OUT OF CERTIFIED ACT OF TERRORISM

   This endorsement modifies insurance provided under the following:

   BEAZLEY BREACH RESPONSE


       A. If aggregate insured losses attributable to “Certified Acts of Terrorism” exceed $100,000,000,000
          in a calendar year and the Underwriters meet the applicable insurer deductible under the
          Terrorism Risk Insurance Act, the Underwriters are not liable for the payment of any portion of the
          amount of the losses exceeding $100,000,000,000. Insured losses up to that amount are subject
          to pro rata allocation in accordance with procedures established by the Secretary of the Treasury.

       B. As used in this endorsement, “Certified Act of Terrorism” means any act that is certified by the
          Secretary of the Treasury, in consultation with the Secretary of Homeland Security and the
          Attorney General of the United States, to be an act of terrorism; to be a violent act or an act that
          is dangerous to human life, property, or infrastructure; to have resulted in damage within the
          United States, or outside the United States in the case of an air carrier or vessel or the premises
          of a United States mission; and to have been committed by an individual or individuals, as part of
          an effort to coerce the civilian population of the United States or to influence the policy or affect
          the conduct of the United States Government by coercion.

       C. Terrorism exclusions, or the inapplicability or omission of a terrorism exclusion, do not create
          coverage for injury or damage otherwise excluded under this Policy.


   All other terms, exclusions and conditions of the policy remain unchanged.




                                                                  _______________________________________
                                                                  Authorized Representative




    E11122                                                                                        Page 1 of 1
    012018 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 10 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                   CHOICE OF LAW AND SERVICE OF SUIT

    This endorsement modifies insurance provided under the following:
    BEAZLEY BREACH RESPONSE
    In consideration of the premium charged for the Policy, it is hereby understood and agreed that
    GENERAL CONDITIONS is amended to include:
    Service of Suit
            It is agreed that in the event of the Underwriters’ failure to pay any amount claimed to be due
            under this Insurance, the Underwriters will, at the Insured’s request, submit to the jurisdiction of
            a court of competent jurisdiction within the United States. Nothing in this provision constitutes or
            should be understood to constitute a waiver of the Underwriters’ rights to commence an action in
            any court of competent jurisdiction in the United States, to remove an action to a United States
            District Court, or seek a transfer of a case to another court as permitted by the laws of the United
            States or any state in the United States. It is further agreed that service of processing such suit
            may be made upon the Underwriters’ representative:

                       Mendes & Mount, 750 Seventh Avenue, New York, NY 10019-6829

            and that in any suit instituted against any one of them upon this contract, the Underwriters will
            abide by the final decision of such court or of any appellate court in the event of an appeal.
            The person or entity named above is authorized and directed to accept service of process on the
            Underwriters’ behalf in any such suit and/or upon the Insured’s request to give a written
            undertaking to the Insured that they will enter a general appearance upon the Underwriters’
            behalf in the event such a suit shall be instituted.
            Pursuant to any statute of any state, territory, or district of the United States which makes
            provision therefore, the Underwriters hereby designate the Superintendent, Commissioner, or
            Director of Insurance or other officer specified for that purpose in the statute, or his successor in
            office, as their true and lawful attorney upon whom may be served any lawful process in any
            action, suit, or proceeding instituted by or on the Insured’s behalf or any beneficiary hereunder
            arising out of this Policy, and hereby designate the person or entity named above as the persons
            to whom said officer is authorized to mail such process or a true copy thereof.
    Choice of Law
            Any disputes involving this Policy will be resolved applying the law of the state of New York.

    All other terms and conditions of this Policy remain unchanged.


                                                                   _______________________________________
                                                                   Authorized Representative




     E10596                                                                                        Page 1 of 1
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 11 of 170




    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

    LLOYD’S SECURITY SCHEDULE

    Syndicate 2623         82%
    Syndicate 623          18%


    ALL OTHER TERMS, conditions and limitations of said Certificate shall remain unchanged.




     SCHEDULE2018                                                                             Page 1 of 1
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 12 of 170



       Effective date of this Endorsement: 11-Nov-2018
       This Endorsement is attached to and forms a part of Policy Number: W20D68180201


              NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)

       BEAZLEY BREACH RESPONSE

       For attachment to insurances of the following classifications in the U.S.A., its Territories and
       Possessions, Puerto Rico and the Canal Zone:

       Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Owners or
       Contractors (including railroad) Protective Liability, Manufacturers and Contractors Liability,
       Product Liability, Professional and Malpractice Liability, Storekeepers Liability, Garage Liability,
       Automobile Liability (including Massachusetts Motor Vehicle or Garage Liability),
       not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-
       Liability-Direct (Limited) applies.
       This Policy* does not apply:

       I.      Under any Liability Coverage, to injury, sickness, disease, death or destruction:

               (a)    with respect to which an insured under the Policy is also an insured under a
                      nuclear energy liability policy issued by Nuclear Energy Liability Insurance
                      Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
                      Association of Canada, or would be an insured under any such policy but for its
                      termination upon exhaustion of its limit of liability; or
               (b)      resulting from the hazardous properties of nuclear material and with respect to
                      which (1) any person or organization is required to maintain financial protection
                      pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof, or (2)
                      the insured is, or had this Policy not been issued would be, entitled to indemnity
                      from the United States of America, or any agency thereof, under any agreement
                      entered into by the United States of America, or any agency thereof, with any
                      person or organization.

       II.     Under any Medical Payments Coverage, or under any Supplementary Payments
               Provision relating to immediate medical or surgical relief, to expenses incurred with
               respect to bodily injury, sickness, disease or death resulting from the hazardous
               properties of nuclear material and arising out of the operation of a nuclear facility by any
               person or organization.

       III.    Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting
               from the hazardous properties of nuclear material, if:

               (a)   the nuclear material (1) is at any nuclear facility owned by, or operated by or on
                     behalf of, an insured or (2) has been discharged or dispersed therefrom;

               (b)    the nuclear material is contained in spent fuel or waste at any time possessed,
                     handled, used, processed, stored, transported or disposed of by or on behalf of
                     an insured; or

               (c)   the injury, sickness, disease, death or destruction arises out of the furnishing by
                     an insured of services, materials, parts or equipment in connection with the
                     planning, construction, maintenance, operation or use of any nuclear facility, but
                     if such facility is located within the United States of America, its territories or


     NMA1256                                                                                       Page 1 of 2
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 13 of 170



                      possessions or Canada, this exclusion (c) applies only to injury to or destruction of
                      property at such nuclear facility.

       IV.      As used in this endorsement:

                "hazardous properties" include radioactive, toxic or explosive properties;

                "nuclear material" means source material, special nuclear material or by-product material;

                "source material", "special nuclear material", and "by-product material" have the
                meanings given them in the Atomic Energy Act 1954 or in any law amendatory thereof;

                "spent fuel" means any fuel element or fuel component, solid or liquid, which has been
                used or exposed to radiation in a nuclear reactor;

                "waste" means any waste material (1) containing by-product material and (2) resulting
                from the operation by any person or organization of any nuclear facility included within
                the definition of nuclear facility under paragraph (a) or (b) thereof;

                "nuclear facility" means:
                (a)     any nuclear reactor,
                (b)      any equipment or device designed or used for (1) separating the isotopes of
                        uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
                        processing or packaging waste,
                (c)     any equipment or device used for the processing, fabricating or alloying of
                        special nuclear material if at any time the total amount of such material in the
                        custody of the insured at the premises where such equipment or device is
                        located consists of or contains more than 25 grams of plutonium or uranium 233
                        or any combination thereof, or more than 250 grams of uranium 235,
                (d)     any structure, basin, excavation, premises or place prepared or used for the
                        storage or disposal of waste,
               and includes the site on which any of the foregoing is located, all operations conducted on
               such site and all premises used for such operations; "nuclear reactor" means any
               apparatus designed or used to sustain nuclear fission in a self-supporting chain reaction
               or to contain a critical mass of fissionable material. With respect to injury to or
               destruction of property, the word "injury" or "destruction" includes all forms of radioactive
               contamination of property.
               It is understood and agreed that, except as specifically provided in the foregoing to the
               contrary, this clause is subject to the terms, exclusions, conditions and limitations of the
               Policy to which it is attached.
    * NOTE: As respects policies which afford liability coverages and other forms of coverage in
    addition, the words underlined should be amended to designate the liability coverage to which this
    clause is to apply.




     NMA1256                                                                                      Page 2 of 2
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 14 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”


                              POLICYHOLDER DISCLOSURE NOTICE OF
                                TERRORISM INSURANCE COVERAGE

    You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"),
    insurance coverage provided by this Policy includes losses arising out of acts of terrorism, as defined
     in Section 102(1) of the Act, as amended: The term “act of terrorism” means any act that is certified
    by the Secretary of the Treasury, in consultation with the Secretary of Homeland Security and the
    Attorney General of the United States, to be an act of terrorism; to be a violent act or an act that is
    dangerous to human life, property, or infrastructure; to have resulted in damage within the United
    States, or outside the United States in the case of an air carrier or vessel or the premises of a United
    States mission; and to have been committed by an individual or individuals, as part of an effort to
    coerce the civilian population of the United States or to influence the policy or affect the conduct of the
    United States Government by coercion. Any coverage you purchase for "acts of terrorism" shall expire
    at 12:00 midnight December 31, 2020, the date on which the TRIA Program is scheduled to
    terminate, or the expiry date of the policy whichever occurs first, and shall not cover any losses
    or events which arise after the earlier of these dates.

    YOU SHOULD KNOW THAT COVERAGE PROVIDED BY THIS POLICY FOR LOSSES CAUSED
    BY CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES
    UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY
    CONTAIN OTHER EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN
    EXCLUSION FOR NUCLEAR EVENTS. UNDER THIS FORMULA, THE UNITED STATES PAYS
    85% THROUGH 2015; 84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1,
    2017; 82% BEGINNING ON JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 AND 80%
    BEGINNING ON JANUARY 1, 2020; OF COVERED TERRORISM LOSSES EXCEEDING THE
    STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE INSURER(S) PROVIDING THE
    COVERAGE. YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS
    AMENDED, CONTAINS A USD100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
    REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM
    CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE
    CALENDAR YEAR EXCEEDS USD100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
    ALL INSURERS EXCEED USD100 BILLION, YOUR COVERAGE MAY BE REDUCED.


    (LMA 9104 amended)




     E06928                                                                                          Page 1 of 1
     042015 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 15 of 170



       Effective date of this Endorsement: 11-Nov-2018
       This Endorsement is attached to and forms a part of Policy Number: W20D68180201


           RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.)



       For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-Direct)
       to liability insurances affording worldwide coverage.

       In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the
       Canal Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly
       caused by or contributed to by or arising from ionising radiations or contamination by radioactivity
       from any nuclear fuel or from any nuclear waste from the combustion of nuclear fuel.




     13/2/64                                                                                        Page 1 of 1
     NMA1477
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 16 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                             SANCTION LIMITATION AND EXCLUSION CLAUSE

    This endorsement modifies insurance provided under the following:


    BEAZLEY BREACH RESPONSE


    No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
    provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
    provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
    United Nations resolutions or the trade or economic sanctions, law or regulations of the European Union,
    United Kingdom or United States of America.




    All other terms and conditions of this Policy remain unchanged.




                                                                  _______________________________________
                                                                  Authorized Representative




     E02804                                                                                     Page 1 of 1
     032011 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 17 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                       WAR AND CIVIL WAR EXCLUSION

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that
    EXCLUSIONS is amended to include:

    War and Civil War

            For resulting from, directly or indirectly occasioned by, happening through or in consequence of:
            war, invasion, acts of foreign enemies, hostilities (whether war be declared or not), civil war,
            rebellion, revolution, insurrection, military or usurped power or confiscation or nationalization or
            requisition or destruction of or damage to property by or under the order of any government or
            public or local authority; provided, that this exclusion will not apply to Cyber Terrorism.

            For purposes of this exclusion, “Cyber Terrorism” means the premeditated use of disruptive
            activities, or threat to use disruptive activities, against a computer system or network with the
            intention to cause harm, further social, ideological, religious, political or similar objectives, or to
            intimidate any person(s) in furtherance of such objectives.




    All other terms and conditions of this Policy remain unchanged.



                                                                    _______________________________________
                                                                    Authorized Representative




     E10602                                                                                          Page 1 of 1
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 18 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                      AMEND DATA RECOVERY COSTS

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that the Data
    Recovery Costs insuring agreement is deleted in its entirety and replaced with the following:

    Data Recovery Costs

            Data Recovery Costs that the Insured Organization incurs as a direct result of a Security
            Breach or System Failure that the Insured first discovers during the Policy Period.




    All other terms and conditions of this Policy remain unchanged.




                                                                  _______________________________________
                                                                  Authorized Representative




     E11294                                                                                     Page 1 of 1
     032018 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 19 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                            AMEND DEFINITION OF FRAUDULENT INSTRUCTION

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that the
    definition of Fraudulent Instruction is deleted in its entirety and replaced with the following:

            Fraudulent Instruction means the transfer, payment or delivery of Money or Securities by an
            Insured as a result of fraudulent written, electronic, telegraphic, cable, teletype or telephone
            instructions provided by a third party, that is intended to mislead an Insured through the
            misrepresentation of a material fact which is relied upon in good faith by such Insured.

                  Fraudulent Instruction will not include loss arising out of:

                  1.    any actual or alleged use of credit, debit, charge, access, convenience, customer
                        identification or other cards;

                  2.    any transfer involving a third party who is not a natural person Insured, but had
                        authorized access to the Insured’s authentication mechanism;

                  3.    the processing of, or the failure to process, credit, check, debit, personal identification
                        number debit, electronic benefit transfers or mobile payments for merchant accounts;

                  4.    accounting or arithmetical errors or omissions, or the failure, malfunction, inadequacy
                        or illegitimacy of any product or service;

                  5.    any liability to any third party, or any indirect or consequential loss of any kind;

                  6.    any legal costs or legal expenses; or

                  7.    proving or establishing the existence of Fraudulent Instruction.




    All other terms and conditions of this Policy remain unchanged.



                                                                    _______________________________________
                                                                    Authorized Representative




     E06799                                                                                           Page 1 of 1
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 20 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                  CONSEQUENTIAL REPUTATIONAL LOSS

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:

    1.      Limit listed in the Declarations under COVERAGE SCHEDULE is amended to include:

           Consequential Reputational Loss                                        USD $1,000,000


    2.      Retention listed in the Declarations under COVERAGE SCHEDULE is amended to include:

           Each incident giving rise to Consequential Reputational                 USD $25,000
           Loss

    3.      INSURING AGREEMENTS is amended by the addition of:

           Consequential Reputational Loss

                    to indemnify the Insured Organization for Consequential Reputational Loss, that the
                    Insured incurs during the Notification Period as a result of (i) an actual or reasonably
                    suspected Data Breach or Security Breach that the Insured first discovers during the
                    Policy Period and (ii) for which individuals have been notified pursuant to part 4. of the
                    Breach Response Services definition.

    4.      For purposes of this endorsement, DEFINITIONS is amended to include:

            Consequential Reputational Loss means the Income Loss during the Notification Period;
            provided that Consequential Reputational Loss shall not mean and no coverage shall be
            available under this endorsement for any of the following: loss arising out of any liability to any
            third party for whatever reason; legal costs or legal expenses of any type; loss incurred as a
            result of unfavorable business conditions, loss of market or any other consequential loss; or costs
            or expenses the Insured Organization incurs to identify, investigate, respond to or remediate an
            actual or reasonably suspected Data Breach or Security Breach.

            Income Loss means the net profit resulting directly from the Insured Organization’s business
            operations, before income taxes, that the Insured Organization is prevented from earning as a
            direct result of damage to the Insured Organization’s reputation caused by an actual or
            reasonably suspected Data Breach or Security Breach. In determining Income Loss, due
            consideration shall be given to the prior experience of the Insured Organization’s business
            operations before the beginning of the Notification Period and to the reasonable and probable
            business operations the Insured Organization could have performed had the actual or
            reasonably suspected Data Breach or Security Breach not occurred.

                    Income Loss does not include any internal salary, costs or overhead expenses of the
                    Insured Organization.




     E06798                                                                                      Page 1 of 2
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 21 of 170



            Notification Period means the 30-day period that begins on the specific date on which Notified
            Individuals first receive notification of the incident for which Notification Services are provided.

    5.      Notice of Claim or Loss under GENERAL CONDITIONS is amended to include:

            With respect to Consequential Reputational Loss the Named Insured must notify the
            Underwriters through the contacts listed for Notice of Claim, Loss or Circumstance in the
            Declarations as soon as practicable after discovery of the circumstance, incident or event giving
            rise to such loss. The Named Insured will provide the Underwriters a proof of Consequential
            Reputational Loss. All loss described in this paragraph must be reported, and all proofs of loss
            must be provided, to the Underwriters no later than six (6) months after the end of the Policy
            Period. The costs and expenses of preparing and submitting a proof of loss, and establishing or
            proving Consequential Reputational Loss shall be the Insured’s obligation, and are not
            covered under this Policy.




    All other terms and conditions of this Policy remain unchanged.



                                                                   _______________________________________
                                                                   Authorized Representative




     E06798                                                                                       Page 2 of 2
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 22 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                         GDPR CYBER ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that the Data
    & Network Liability insuring agreement is amended to include:

    5.      non-compliance with the following obligations under the EU General Data Protection Regulation
            (or legislation in the relevant jurisdiction implementing this Regulation):

            (a)     Article 5.1(f), also known as the Security Principle;

            (b)     Article 32, Security of Processing;

            (c)     Article 33, Communication of a Personal Data Breach to the Supervisory Authority; or

            (d)     Article 34, Communication of a Personal Data Breach to the Data Subject.




    All other terms and conditions of this Policy remain unchanged.


                                                                    _______________________________________
                                                                    Authorized Representative




     E11290                                                                                       Page 1 of 1
     032018 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 23 of 170




                         This Insurance is effected with certain Underwriters at Lloyd's,
                         London.



                         This Insurance              is issued in accordance with the limited
                         authorization granted to the Correspondent by certain Underwriters at
                         Lloyd's, London whose syndicate numbers and the proportions underwritten
                         by them can be ascertained from the office of the said Correspondent (such
                         Underwriters being hereinafter called "Underwriters") and in consideration of
                         the premium specified herein, Underwriters hereby bind themselves severally
                         and not jointly, each for his own part and not one for another, their
                         Executors and Administrators.



                         The Insured          is requested to read their Policy, and if it is not
                         correct, return it immediately to the Correspondent for appropriate
                         alteration.

                         All inquiries regarding the Policy should be addressed to the following
                         Correspondent:

                         Beazley USA




     SLC-3 (USA) NMA2868 (24/08/2000) (amended)



     BSLMUNMA2868                                                                        Page 1 of 2
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 24 of 170




                           One Lime Street London EC3M 7HA




     BSLMUNMA2868                                                     Page 2 of 2
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 25 of 170



    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                           POST BREACH REMEDIAL SERVICES ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that, following
    a covered Data Breach or Security Breach involving the actual Unauthorized Access or Use of the
    Insured Organization’s Computer Systems, the Insured Organization is eligible to receive Post
    Breach Remedial Services.

    Post Breach Remedial Services means up to 100 hours per Policy Period of post-breach computer
    security consultation and remedial services to be provided by Lodestone Security (“Lodestone”). Such
    services will be provided at the Insured Organization’s request as per the description of services
    attached to this endorsement. Post Breach Remedial Services will be considered Breach Response
    Services, and will be available in response to incidents in which forensic services and costs covered
    under parts 2. and 3. of the definition of Breach Response Services have been provided, subject to the
    applicable Retention. Post Breach Remedial Services will not include any costs to purchase or upgrade
    any hardware or software.

    To access the Post Breach Remedial Services, the Insured Organization must notify the Underwriters,
    within sixty (60) days following a determination of the actual Unauthorized Access or Use of the
    Insured Organization’s Computer Systems, that they desire to receive such services. To receive Post
    Breach Remedial Services, the Insured Organization will have to enter into an engagement agreement
    with Lodestone.




    All other terms and conditions of this Policy remain unchanged.




                                                                  _______________________________________
                                                                  Authorized Representative




     E10944                                                                                     Page 1 of 1
     122017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 26 of 170




                                                CRC Insurance Services - Tampa, FL
    Effective date of this Endorsement: 11-Nov-2018
    This Endorsement is attached to and forms a part of Policy Number: W20D68180201
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                        AMENDATORY ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:

    1.      Part 4. of the definition of Breach Response Services is deleted and replaced with the following:

                    4.       to notify those individuals whose Personally Identifiable Information was
                             potentially impacted by a Data Breach exceeding the Notified Individuals
                             Threshold, including notification to individuals where no obligation to notify
                             exists (“Voluntary Notification”);

    2.      Part 1. of the definition of Claim is deleted and replaced with the following:

                    1.       a written demand received by any Insured for money or services, or any non-
                             monetary or injunctive relief, including the service of a suit or institution of
                             arbitration proceedings;

    3.      The definition of Claim is amended to include the following:

                    4.       a written request or agreement to toll or waive a statute of limitations relating to a
                             potential Claim described above;

    4.      The definition of Computer Systems is deleted in its entirety and replaced with the following:

            Computer Systems means computers, any software residing on such computers and any
            associated devices or equipment, including but not limited to wireless or mobile devices, data
            storage devices, networking equipment, and back up facilities:

                    1.       operated by and either owned by or leased to the Insured Organization; or

                    2.       with respect to coverage under the Breach Response and Liability insuring
                             agreements, operated by a third party pursuant to written contract with the
                             Insured Organization and used for the purpose of providing hosted computer
                             application services to the Insured Organization or for processing, maintaining,
                             hosting or storing the Insured Organization’s electronic data.

    5.      Parts 2. and 3. of the definition of Insured are deleted in their entirety and replaced with the
            following:

                    2.       any director, officer or trustee of the Insured Organization, but only with respect
                             to the performance of his or her duties as such on behalf of the Insured
                             Organization;




     E11204                                                                                          Page 1 of 3
     052018 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 27 of 170



                   3.       An employee (including a part time, temporary, leased or seasonal employee or
                            volunteer), intern or Individual Contractor of the Insured Organization, but
                            only for work done while acting within the scope of his or her employment and
                            related to the conduct of the Insured Organization’s business;

    6.     The definition of Media Liability is amended to include the following:

                   11.      negligence regarding the content of any Media Material, including harm caused
                            through any reliance or failure to rely upon such content;

    7.     Part 2. of the definition of Subsidiary is deleted in its entirety and replaced with the following:

                   2.       which the Named Insured acquires Management Control after the inception date of
                            this Policy; provided that:

                            (i)     the revenues of such entity do not exceed 25% of the Named Insured’s
                                    annual revenues; or

                            (ii)    if the revenues of such entity exceed 25% of the Named Insured’s
                                    annual revenues, then coverage under this Policy will be afforded for a
                                    period of 60 days, but only for any Claim that arises out of any act, error,
                                    omission, incident or event first occurring after the entity becomes so
                                    owned. Coverage beyond such 60 day period will only be available if the
                                    Named Insured gives the Underwriters written notice of the acquisition,
                                    obtains the written consent of Underwriters to extend coverage to the
                                    entity beyond such 60 day period and agrees to pay any additional
                                    premium required by Underwriters.

    8.     RETENTIONS is amended by the addition of:

           Notwithstanding the foregoing, the Underwriters will recognize erosion of the Retention
           applicable to the Fraudulent Instruction insuring agreement by any payments made by or on
           behalf of the Insured Organization pursuant to such commercial crime policy issued to the
           Insured Organization, but only if such payments are for Loss that would otherwise be covered
           under the Fraudulent Instruction insuring agreement.

    9.     Settlement of Claims under GENERAL CONDITIONS is deleted in its entirety and replaced with
           the following:

           Settlement of Claims

           If the Insured refuses to consent to any settlement recommended by the Underwriters and
           acceptable to the claimant, the Underwriters’ liability for such Claim will not exceed:

                   1.       the amount for which the Claim could have been settled, less the remaining
                            Retention, plus the Claims Expenses incurred up to the time of such refusal;
                            plus

                   2.       seventy percent (70%) of any Claims Expenses incurred after the date such
                            settlement or compromise was recommended to the Insured plus seventy percent
                            (70%) of any Damages, Penalties and PCI Fines, Expenses and Costs above
                            the amount for which the Claim could have been settled;

           and the Underwriters will have the right to withdraw from the further defense of such Claim.




     E11204                                                                                          Page 2 of 3
     052018 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 28 of 170



            The Insured may settle any Claim where the Damages, Penalties, PCI Fines, Expenses and
            Costs and Claims Expenses do not exceed the Retention, provided that the entire Claim is
            resolved and the Insured obtains a full release on behalf of all Insureds from all claimants.

    10.     Other Insurance under GENERAL CONDITIONS is deleted in its entirety and replaced with the
            following:
            Other Insurance

            The insurance under this Policy shall apply in excess of any other valid and collectible insurance
            available to any Insured unless such other insurance is written only as specific excess insurance
            over this Policy; provided that this Policy shall be primary solely with respect to Breach
            Response Services under the Breach Response insuring agreement.

            The existence of other insurance available to an Insured shall not affect the Underwriters’
            obligations toward an Insured in paying Loss covered under this Policy nor shall it delay
            payment of such Loss.

            Notwithstanding the foregoing, this Policy will become primary and non-contributory insurance as
            respects any insurance maintained by an Additional Insured if primary insurance is required by
            a contract in place between the Additional Insured and the Insured Organization, but only with
            respect to a Claim or Loss arising solely from the Insured Organization’s negligent acts, errors
            or omissions while performing services for, or on behalf of, an Additional Insured. In all other
            cases, this Insurance shall apply in excess of any other valid and collectible insurance available
            to any Insured.

    11.     Mergers and Consolidations under GENERAL CONDITIONS is amended by the addition of:

            If during the Policy Period the Named Insured sells any Subsidiary, then this Policy will
            continue to remain in effect with respect to such Subsidiary through the end of the Policy
            Period, but only with respect to events, acts or incidents that occur prior to the effective date of
            such sale. There will be no coverage provided by this Policy for any other Claim or Loss relating
            to such Subsidiary unless the Named Insured provides written notice to the Underwriters prior
            to such sale.



    All other terms and conditions of this Policy remain unchanged.




                                                                   _______________________________________
                                                                   Authorized Representative




     E11204                                                                                       Page 3 of 3
     052018 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 29 of 170



                                    REMEDIATION SERVICES



                                    An attack occurred, it was contained and a response plan was activated–
                                    what’s next?

                                    The inevitable happened, the organization is recovering
                                    and security resources are stretched thin. It’s now time to
                                    get focused, not only on what occurred but how to limit further
                                    exposure and get back to business. Post-breach remediation is
                                    the first, next step.
                                    Security expertise and guidance when it’s needed most
                                    After a breach, clients need the advice of an experienced team that’s been through
                                    this time and again to help them identify and close critical gaps, develop an
                                    enhanced security program, and get back to business – quickly. Lodestone
                                    provides immediate and experienced resources to help minimize exposure when
                                    clients are acutely vulnerable.

                                    Following a thorough forensic investigation, Lodestone delivers a tailored, point-
                                    by-point approach and the guidance to formulate a post-breach remediation
                                    strategy. Our systematic process begins with a thorough Assessment of a client’s
                                    existing security program to identify vulnerabilities and critical gaps, and to get a
                                    clear view of their readiness for potential attacks. It continues with a Definition of
                                    an enhanced strategy, posture and roadmap. And culminates with the proper
                                    Deployment of resources aligned to key security priorities. Central to this strategy
                                    is Lodestone’s ability to customize the strategy to a client’s unique risk profile,
                                    security capability and resources.

      Assessment                                    Definition                                Deployment

       Identify sensitive information assets,        Define ideal security posture in          Governance and Program Management –
       and highest risks                             three key areas and develop               Ensure security organization has defined
       Examine existing security                     strategic recommendations:                governance structure
       organization, structure and capability           People--articulate the needed          Risk Management – Ensure processes are
       Assess quality of policies, standards            organizational structure and           optimized so business risks are understood,
       and procedures                                   the required skills and abilities      evaluated, treated, and reported
                                                        of responsible parties                 Technology -- Ensure network security
       Develop threat model of existing
       technical infrastructure                         Process: detail security               capabilities;intrusion protection, database
                                                        requirements, define                   and storage security; encrypyion malware,
       Conduct vulnerability assessment of              standards, policies, procedures        meet or exceed industry best practices
       networks, applications, mobile, cloud and        and controls including
       high-risk infrastructure                                                                Data – Recommend secure file
                                                        Governance Risk, and                   transfer/sharing, enterprise encryption, and
       Analyze incident response program                Compliance (GRC)                       data leakage protection enhancements
       governance and key perfomrance                   Technology: define appropriate
       metrics                                                                                 Process – Mature process around Identity
                                                        architecture, tools, and               and Access Management, Threat and
       Review cyber security program                    applications to safeguard              Vulnerability Management, Incident
       governance and key performance metrics           against future risks and threats       Response, Third-party Risk Management,
                                                                                               Information Asset Management and Secure
                                                                                               SDLC
                                                                                               People – Security awareness and training
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 30 of 170




    Understanding the vulnerabilities of small and mid-size companies,
    Lodestone is well equipped to evaluate a company’s security posture
    and develop a targeted strategy to address its crucial issues.
     External Vulnerability Posture Improvement                                   Application Security Posture Improvement
     We combine automated scanning with manual                                    Lodestone conducts a review of the security of the
     assessment techniques to evaluate the security of                            client's target applications, assessing the
     internet exposed network devices and servers— a                              infrastructure, configuration, input handling,
     common point of entry for attackers including VPN and                        application logic, and security controls in place. This
     Remote access systems.                                                       review is performed against applications built in-house
     Activities include: host discovery, host enumeration,                        by the client, as well as current or potential 3rd party
     scanning for network and basic web application                               vendor services and applications. We look for
     vulnerabilities, and manual verification of results.                         vulnerabilities that could give an attacker access to the
                                                                                  data the application protects, or the system it is hosted
     Insider Threat Posture Improvement                                           on. Lodestones’ collective experience covers a wide
     Working from inside your network, we conduct an                              variety of environments, including Web apps &
     internal vulnerability assessment and recommend                              services, Android & iOS apps, Binary applications,
     improvements to the security of network devices and                          through Embedded and Internet of Things (IoT).
     servers including network architecture, firewall, host
     configuration, application servers, and databases.                           Application Security Program Improvement
                                                                                  Lodestone evaluates the maturity of the existing
     Vulnerability Management Program Improvement                                 application SDLC and works with your organization to
     We assess a client’s existing vulnerability management                       determine the target state using an industry standard
     program and make recommendations for establishing                            security program maturity model. This includes
     appropriate people, process, and technology resources.                       security practices within Governance, Construction,
     Security Awareness Program Improvement (Social                               Verification, and Deployment of your Application
     Engineering/Phishing)                                                        Development program. We develop an executive
     Many breaches are the result of weak passwords or                            roadmap, CISO roadmap, and Project roadmap.
     social engineering vulnerabilities such as, conveying                        Incident Response Program Improvement
     sensitive information by telephone, complying with                           We review current organization, documentation,
     phishing email instructions, or using USB devices                            methodology, and technical capabilities to determine
     infected with malware. Lodestone helps create security                       strengths, weaknesses, and steps required to improve
     awareness and training to educate end-users on the                           the organization’s ability to respond to computer
     threats from common activities they perform.                                 security incidents. We design, develop or refine
     Wireless Security Posture Improvement                                        governance, skills, process and technology an
     We review wireless networks for exposure and                                 organization uses to respond to computer security
     vulnerability and make recommendations to enhance                            incidents with the goal of improving your
     the wireless security posture. For example, we                               organization’s incident response practices.
     determine how far the wireless signal propagates,                            Policy, Procedure and Standards Improvement
     whether rogue access points exist, if secure encryption                      We evaluate and make recommendations to improve
     is in use and if appropriate authentication mechanisms                       the effectiveness of existing policies and/or develop
     are in place.                                                                enhanced security policies with established security
                                                                                  guidelines. We apply best practices consistent with
                                                                                  standards; such as, Payment Card Industry Data
                                                                                  Security Standard (PCI-DSS), Health Insurance
                                                                                  Portability and Accountability Act (HIPAA), Gramm
                                                                                  Leach Bliley (GLB), National Institute of Standards and
                                                                                  Technology (NIST) and International Organization for
                                                                                  Standardization (ISO) 27001/27002.


                                                                                                          263 Tresser Boulevard
     Lodestone Security is a wholly -owned subsidiary of Beazley plc. Lodestone provides
     computer security and cyber security services. Lodestone does not provide insurance                  9th floor, Suite 959
     services and client information obtained by Lodestone is not shared with Beazley claims              Stamford, CT 06901
     or underwriting. Likewise, client information obtained by Beazley claims or underwriting
     is not shared with Lodestone.                                                                        www.lodestonesecurity.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 31 of 170




                           BEAZLEY BREACH RESPONSE
                                            TABLE OF CONTENTS

     INSURING AGREEMENTS                       1       Telephone Fraud                                    13
                                                       Third Party Information                            13
      Breach Response                           1      Transfer Account                                   13
      First Party Loss                          1      Unauthorized Access or Use                         13
      Liability                                 2      Unauthorized Disclosure                            13
      eCrime                                    2      Waiting Period                                     13
      Criminal Reward                           3
                                                       EXCLUSIONS                                         13
     DEFINITIONS                               3
                                                       Bodily Injury or Property Damage                    13
      Additional Insured                        3      Trade Practices and Antitrust                       13
      Breach Notice Law                         3      Gathering or Distribution of Information            13
      Breach Response Services                  3      Prior Known Acts & Prior Noticed Claims             14
      Business Interruption Loss                4      Racketeering, Benefit Plans, Employment Liability &
      Claim                                     4      Discrimination                                      14
      Claims Expenses                           4      Sale or Ownership of Securities & Violation of
      Computer Systems                          5      Securities Laws                                     14
      Continuity Date                           5      Criminal, Intentional or Fraudulent Acts            14
      Control Group                             5      Patent, Software Copyright, Misappropriation of
      Criminal Reward Funds                     5      Information                                         15
      Cyber Extortion Loss                      5      Governmental Actions                                15
      Damages                                   5      Other Insureds & Related Enterprises                15
      Data                                      6      Trading Losses, Loss of Money & Discounts           15
      Data Breach                               6      Media Related Exposures                             16
      Data Recovery Costs                       6      First Party Loss                                    16
      Dependent Business                        6
      Dependent Business Loss                   6      LIMIT OF LIABILITY AND COVERAGE                    17
      Dependent Security Breach                 7
      Dependent System Failure                  7
                                                       Limits of Liability                                17
      Digital Currency                          7
                                                       Breach Response Limits                             17
      Education and Loss Prevention Tools       7
                                                       Additional Breach Response Limits                  17
      Extortion Payment                         7
      Extortion Threat                          7
      Extra Expense                             7      RETENTIONS                                         18
      Financial Institution                     7
      Forensic Expenses                         8
      Fraudulent Instruction                    8      OPTIONAL EXTENSION PERIOD                          18
      Funds Transfer Fraud                      8
      Income Loss                               9
      Individual Contractor                     9      GENERAL CONDITIONS                                 19
      Insured                                   9
      Insured Organization                      10     Notice of Claim or Loss                      19
      Loss                                      10     Notice of Circumstance                       19
      Media Liability                           10     Defense of Claims                            20
      Media Material                            10     Settlement of Claims                         20
      Merchant Services Agreement               11     Assistance and Cooperation                   20
      Money                                     11     Subrogation                                  21
      Named Insured                             11     Other Insurance                              21
      Notified Individuals Threshold            11     Action Against the Underwriters              21
      PCI Fines Expenses and Costs              11     Change of Law Unavailability of Breach Response
      Penalties                                 11     Services                                     21
      Period of Restoration                     11     Entire Agreement                             22
      Personally Identifiable Information       11     Mergers or Consolidations                    22
      Policy Period                             12     Assignment                                   22
      Privacy Policy                            12     Cancellation                                 22
      Regulatory Proceeding                     12     Singular Form of a Word                      22
      Securities                                12     Headings                                     23
      Security Breach                           12     Representation by the Insured                23
      Subsidiary                                12     Named Insured as Agent                       23
      System Failure                            12
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 32 of 170




    BEAZLEY BREACH RESPONSE
    THIS POLICY’S LIABILITY INSURING AGREEMENTS PROVIDE COVERAGE ON A CLAIMS MADE
    AND REPORTED BASIS AND APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
    DURING THE POLICY PERIOD OR THE OPTIONAL EXTENSION PERIOD (IF APPLICABLE) AND
    REPORTED TO THE UNDERWRITERS IN ACCORDANCE WITH THE TERMS OF THIS POLICY.
    AMOUNTS INCURRED AS CLAIMS EXPENSES UNDER THIS POLICY WILL REDUCE AND MAY
    EXHAUST THE LIMIT OF LIABILITY AND ARE SUBJECT TO RETENTIONS.

    Please refer to the Declarations, which show the insuring agreements that the Named Insured
    purchased. If an insuring agreement has not been purchased, coverage under that insuring agreement of
    this Policy will not apply.

    The Underwriters agree with the Named Insured, in consideration of the payment of the premium and
    reliance upon the statements contained in the information and materials provided to the Underwriters in
    connection with the underwriting and issuance of this Insurance Policy (hereinafter referred to as the
    "Policy") and subject to all the provisions, terms and conditions of this Policy:

    INSURING AGREEMENTS

           Breach Response

                  To provide Breach Response Services to the Insured Organization because of an actual
                  or reasonably suspected Data Breach or Security Breach that the Insured first discovers
                  during the Policy Period.

           First Party Loss

                  To indemnify the Insured Organization for:

                  Business Interruption Loss

                     Business Interruption Loss that the Insured Organization sustains as a result of a
                     Security Breach or System Failure that the Insured first discovers during the Policy
                     Period.

                  Dependent Business Interruption Loss

                     Dependent Business Loss that the Insured Organization sustains as a result of a
                     Dependent Security Breach or a Dependent System Failure that the Insured first
                     discovers during the Policy Period.

                  Cyber Extortion Loss

                     Cyber Extortion Loss that the Insured Organization incurs as a result of an Extortion
                     Threat first made against the Insured Organization during the Policy Period.

                  Data Recovery Costs

                     Data Recovery Costs that the Insured Organization incurs as a direct result of a
                     Security Breach that the Insured first discovers during the Policy Period.




     F00653                                                                                   Page 1 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 33 of 170



           Liability

                  Data & Network Liability

                      To pay Damages and Claims Expenses, which the Insured is legally obligated to pay
                      because of any Claim first made against any Insured during the Policy Period for:

                      1.      a Data Breach;

                      2.      a Security Breach;

                      3.      the Insured Organization’s failure to timely disclose a Data Breach or Security
                              Breach;

                      4.      failure by the Insured to comply with that part of a Privacy Policy that
                              specifically:

                              (a)     prohibits or restricts the Insured Organization’s disclosure, sharing or
                                      selling of Personally Identifiable Information;

                              (b)     requires the Insured Organization to provide an individual access to
                                      Personally Identifiable Information or to correct incomplete or
                                      inaccurate Personally Identifiable Information after a request is made;
                                      or

                              (c)     mandates procedures and requirements to prevent the loss of
                                      Personally Identifiable Information;

                              provided the Insured Organization has in force, at the time of such failure, a
                              Privacy Policy that addresses those subsections above that are relevant to such
                              Claim.

                  Regulatory Defense & Penalties

                      To pay Penalties and Claims Expenses, which the Insured is legally obligated to pay
                      because of a Regulatory Proceeding first made against any Insured during the Policy
                      Period for a Data Breach or a Security Breach.

                  Payment Card Liabilities & Costs

                      To indemnify the Insured Organization for PCI Fines, Expenses and Costs which it is
                      legally obligated to pay because of a Claim first made against any Insured during the
                      Policy Period.

                  Media Liability

                      To pay Damages and Claims Expenses, which the Insured is legally obligated to pay
                      because of any Claim first made against any Insured during the Policy Period for Media
                      Liability.

           eCrime

                  To indemnify the Insured Organization for any direct financial loss sustained resulting from:

                  1. Fraudulent Instruction;


     F00653                                                                                        Page 2 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 34 of 170



                  2. Funds Transfer Fraud; or

                  3. Telephone Fraud;

                  that the Insured first discovers during the Policy Period.

           Criminal Reward

                  To indemnify the Insured Organization for Criminal Reward Funds.

    DEFINITIONS

           Additional Insured means any person or entity that the Insured Organization has agreed in
           writing to add as an Additional Insured under this Policy prior to the commission of any act for
           which such person or entity would be provided coverage under this Policy, but only to the extent
           the Insured Organization would have been liable and coverage would have been afforded under
           the terms and conditions of this Policy had such Claim been made against the Insured
           Organization.

           Breach Notice Law means any statute or regulation that requires notice to persons whose
           personal information was accessed or reasonably may have been accessed by an unauthorized
           person. Breach Notice Law also includes any statute or regulation requiring notice of a Data
           Breach to be provided to governmental or regulatory authorities.

           Breach Response Services means the following fees and costs in response to an actual or
           reasonably suspected Data Breach or Security Breach:

                  1      for an attorney to provide necessary legal advice to the Insured Organization to
                         evaluate its obligations pursuant to Breach Notice Laws or a Merchant Services
                         Agreement and in connection with providing the Breach Response Services
                         described below;

                  2      for a computer security expert to determine the existence, cause and scope of an
                         actual or reasonably suspected Data Breach, and if such Data Breach is actively in
                         progress on the Insured Organization’s Computer Systems, to assist in containing
                         it;

                  3.     for a PCI Forensic Investigator to investigate the existence and extent of an actual or
                         reasonably suspected Data Breach involving payment card data and for a Qualified
                         Security Assessor to certify and assist in attesting to the Insured Organization's PCI
                         compliance, as required by a Merchant Services Agreement;

                  4.     to notify those individuals whose Personally Identifiable Information was potentially
                         impacted by a Data Breach exceeding the Notified Individuals Threshold;

                  5.     to provide a call center to respond to inquiries about a Data Breach that exceeds the
                         Notified Individuals Threshold;

                  6.     to provide a credit monitoring, identity monitoring or other solution listed in the
                         Information Packet to individuals whose Personally Identifiable Information was
                         potentially impacted by a Data Breach exceeding the Notified Individuals
                         Threshold; and




     F00653                                                                                        Page 3 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 35 of 170



                  7.     public relations and crisis management costs directly related to mitigating harm to the
                         Insured Organization which are approved in advance by the Underwriters in their
                         discretion.

                  Breach Response Services will be provided by providers listed in the Information Packet,
                  will be subject to the terms and conditions of this Policy and the Information Packet, and will
                  not include any internal salary or overhead expenses of the Insured Organization. Breach
                  Response Services also includes assistance from the BBR Services Team and access to
                  Education and Loss Prevention Tools.

           Business Interruption Loss means:

                  1. Income Loss;

                  2. Forensic Expenses; and

                  3. Extra Expense;

                  actually sustained during the Period of Restoration as a result of the actual interruption of
                  the Insured Organization’s business operations caused by a Security Breach or System
                  Failure. Coverage for Business Interruption Loss will apply only after the Waiting Period
                  has elapsed.

                  Business Interruption Loss will not include (i) loss arising out of any liability to any third
                  party; (ii) legal costs or legal expenses; (iii) loss incurred as a result of unfavorable business
                  conditions; (iv) loss of market or any other consequential loss; (v) Dependent Business
                  Loss; or (vi) Data Recovery Costs.

           Claim means:

                  1.     a written demand received by any Insured for money or services;

                  2.     with respect to coverage provided under the Regulatory Defense & Penalties insuring
                         agreement only, institution of a Regulatory Proceeding against any Insured; and

                  3.     with respect to coverage provided under part 1. of the Data & Network Liability
                         insuring agreement only, a demand received by any Insured to fulfill the Insured
                         Organization’s contractual obligation to provide notice of a Data Breach pursuant to
                         a Breach Notice Law;

                  Multiple Claims arising from the same or a series of related, repeated or continuing acts,
                  errors, omissions or events will be considered a single Claim for the purposes of this Policy.
                  All such Claims will be deemed to have been made at the time of the first such Claim.

           Claims Expenses means:

                  1.     all reasonable and necessary legal costs and expenses resulting from the
                         investigation, defense and appeal of a Claim, if incurred by the Underwriters, or by the
                         Insured with the prior written consent of the Underwriters; and

                  2.     the premium cost for appeal bonds for covered judgments or bonds to release
                         property used to secure a legal obligation, if required in any Claim against an
                         Insured; provided the Underwriters will have no obligation to appeal or to obtain
                         bonds.



     F00653                                                                                           Page 4 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 36 of 170



                  Claims Expenses will not include any salary, overhead, or other charges by the Insured for
                  any time spent in cooperating in the defense and investigation of any Claim or circumstance
                  that might lead to a Claim notified under this Policy, or costs to comply with any regulatory
                  orders, settlements or judgments.

           Computer Systems means computers, any software residing on such computers and any
           associated devices or equipment:

                  1.     operated by and either owned by or leased to the Insured Organization; or

                  2.     with respect to coverage under the Breach Response and Liability insuring
                         agreements, operated by a third party pursuant to written contract with the Insured
                         Organization and used for the purpose of providing hosted computer application
                         services to the Insured Organization or for processing, maintaining, hosting or
                         storing the Insured Organization’s electronic data.

           Continuity Date means:

                  1.     the Continuity Date listed in the Declarations; and
                  2.     with respect to any Subsidiaries acquired after the Continuity Date listed in the
                         Declarations, the date the Named Insured acquired such Subsidiary.

           Control Group means any principal, partner, corporate officer, director, general counsel (or most
           senior legal counsel) or risk manager of the Insured Organization and any individual in a
           substantially similar position.

           Criminal Reward Funds means any amount offered and paid by the Insured Organization with
           the Underwriters’ prior written consent for information that leads to the arrest and conviction of
           any individual(s) committing or trying to commit any illegal act related to any coverage under this
           Policy; but will not include any amount based upon information provided by the Insured, the
           Insured’s auditors or any individual hired or retained to investigate the illegal acts. All Criminal
           Reward Funds offered pursuant to this Policy must expire no later than 6 months following the
           end of the Policy Period.

           Cyber Extortion Loss means:

                  1.     any Extortion Payment that has been made by or on behalf of the Insured
                         Organization with the Underwriters’ prior written consent to prevent or terminate an
                         Extortion Threat; and
                  2.     reasonable and necessary expenses incurred by the Insured Organization with the
                         Underwriters’ prior written consent to prevent or respond to an Extortion Threat.

           Damages means a monetary judgment, award or settlement, including any award of prejudgment
           or post-judgment interest; but Damages will not include:

                  1.     future profits, restitution, disgorgement of unjust enrichment or profits by an Insured,
                         or the costs of complying with orders granting injunctive or equitable relief;
                  2.     return or offset of fees, charges or commissions charged by or owed to an Insured for
                         goods or services already provided or contracted to be provided;
                  3.     taxes or loss of tax benefits;
                  4.     fines, sanctions or penalties;




     F00653                                                                                         Page 5 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 37 of 170



                  5.     punitive or exemplary damages or any damages which are a multiple of compensatory
                         damages, unless insurable by law in any applicable venue that most favors coverage
                         for such punitive, exemplary or multiple damages;

                  6.     discounts, coupons, prizes, awards or other incentives offered to the Insured’s
                         customers or clients;

                  7.     liquidated damages, but only to the extent that such damages exceed the amount for
                         which the Insured would have been liable in the absence of such liquidated damages
                         agreement;

                  8.     fines, costs or other amounts an Insured is responsible to pay under a Merchant
                         Services Agreement; or

                  9.     any amounts for which the Insured is not liable, or for which there is no legal recourse
                         against the Insured.

           Data means any software or electronic data that exists in Computer Systems and that is subject
           to regular back-up procedures.

           Data Breach means the theft, loss, or Unauthorized Disclosure of Personally Identifiable
           Information or Third Party Information that is in the care, custody or control of the Insured
           Organization or a third party for whose theft, loss or Unauthorized Disclosure of Personally
           Identifiable Information or Third Party Information the Insured Organization is liable.

           Data Recovery Costs means the reasonable and necessary costs incurred by the Insured
           Organization to regain access to, replace, or restore Data, or if Data cannot reasonably be
           accessed, replaced, or restored, then the reasonable and necessary costs incurred by the
           Insured Organization to reach this determination.

                  Data Recovery Costs will not include: (i) the monetary value of profits, royalties, or lost
                  market share related to Data, including but not limited to trade secrets or other proprietary
                  information or any other amount pertaining to the value of Data; (ii) legal costs or legal
                  expenses; (iii) loss arising out of any liability to any third party; or (iv) Cyber Extortion Loss.

           Dependent Business means any entity that is not a part of the Insured Organization but which
           provides necessary products or services to the Insured Organization pursuant to a written
           contract.

           Dependent Business Loss means:

                  1.     Income Loss; and

                  2.     Extra Expense;

                  actually sustained during the Period of Restoration as a result of an actual interruption of
                  the Insured Organization’s business operations caused by a Dependent Security Breach
                  or Dependent System Failure. Coverage for Dependent Business Loss will apply only
                  after the Waiting Period has elapsed.

                  Dependent Business Loss will not include (i) loss arising out of any liability to any third
                  party; (ii) legal costs or legal expenses; (iii) loss incurred as a result of unfavorable business
                  conditions; (iv) loss of market or any other consequential loss; (v) Business Interruption
                  Loss; or (vi) Data Recovery Costs.



     F00653                                                                                            Page 6 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 38 of 170



           Dependent Security Breach means a failure of computer security to prevent a breach of
           computer systems operated by a Dependent Business.

           Dependent System Failure means an unintentional and unplanned interruption of computer
           systems operated by a Dependent Business.

                  Dependent System Failure will not include any interruption of computer systems resulting
                  from (i) a Dependent Security Breach, or (ii) the interruption of computer systems that are
                  not operated by a Dependent Business.

           Digital Currency means a type of digital currency that:

                  1.   requires cryptographic techniques to regulate the generation of units of currency and
                       verify the transfer thereof;
                  2.   is both stored and transferred electronically; and
                  3.   operates independently of a central bank or other central authority.
           Education and Loss Prevention Tools means information and services made available by the
           Underwriters from time to time and includes access to beazleybreachsolutions.com, a dedicated
           portal through which Insureds can access news and information regarding breach response
           planning, data and network security threats, best practices in protecting data and networks, offers
           from third party service providers, and related information, tools and services. Insureds will also
           have access to communications addressing timely topics in data security, loss prevention and
           other areas.

           Extortion Payment means Money, Digital Currency, marketable goods or services demanded
           to prevent or terminate an Extortion Threat.

           Extortion Threat means a threat to:

                  1.   alter, destroy, damage, delete or corrupt Data;

                  2.   perpetrate the Unauthorized Access or Use of Computer Systems;

                  3.   prevent access to Computer Systems or Data;

                  4.   steal, misuse or publicly disclose Data, Personally Identifiable Information or Third
                       Party Information;

                  5.   introduce malicious code into Computer Systems or to third party computer systems
                       from Computer Systems; or

                  6.   interrupt or suspend Computer Systems;

                  unless an Extortion Payment is received from or on behalf of the Insured Organization.

           Extra Expense means reasonable and necessary expenses incurred by the Insured
           Organization during the Period of Restoration to minimize, reduce or avoid Income Loss, over
           and above those expenses the Insured Organization would have incurred had no Security
           Breach, System Failure, Dependent Security Breach or Dependent System Failure occurred.

           Financial Institution means a bank, credit union, saving and loan association, trust company or
           other licensed financial service, securities broker-dealer, mutual fund, or liquid assets fund or
           similar investment company where the Insured Organization maintains a bank account.


     F00653                                                                                      Page 7 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 39 of 170



           Forensic Expenses means reasonable and necessary expenses incurred by the Insured
           Organization to investigate the source or cause of a Business Interruption Loss.

           Fraudulent Instruction means the transfer, payment or delivery of Money or Securities by an
           Insured as a result of fraudulent written, electronic, telegraphic, cable, teletype or telephone
           instructions provided by a third party, that is intended to mislead an Insured through the
           misrepresentation of a material fact which is relied upon in good faith by such Insured.

                  Fraudulent Instruction will not include loss arising out of:

                  1.    fraudulent instructions received by the Insured which are not first authenticated via a
                        method other than the original means of request to verify the authenticity or validity of
                        the request;

                  2.    any actual or alleged use of credit, debit, charge, access, convenience, customer
                        identification or other cards;

                  3.    any transfer involving a third party who is not a natural person Insured, but had
                        authorized access to the Insured’s authentication mechanism;

                  4.    the processing of, or the failure to process, credit, check, debit, personal identification
                        number debit, electronic benefit transfers or mobile payments for merchant accounts;

                  5.    accounting or arithmetical errors or omissions, or the failure, malfunction, inadequacy
                        or illegitimacy of any product or service;

                  6.    any liability to any third party, or any indirect or consequential loss of any kind;

                  7.    any legal costs or legal expenses; or

                  8.    proving or establishing the existence of Fraudulent Instruction.

           Funds Transfer Fraud means the loss of Money or Securities contained in a Transfer Account
           at a Financial Institution resulting from fraudulent written, electronic, telegraphic, cable, teletype
           or telephone instructions by a third party issued to a Financial Institution directing such
           institution to transfer, pay or deliver Money or Securities from any account maintained by the
           Insured Organization at such institution, without the Insured Organization's knowledge or
           consent.

                  Funds Transfer Fraud will not include any loss arising out of:

                  1.    the type or kind covered by the Insured Organization’s financial institution bond or
                        commercial crime policy;

                  2.    any actual or alleged fraudulent, dishonest or criminal act or omission by, or involving,
                        any natural person Insured;

                  3.    any indirect or consequential loss of any kind;

                  4.    punitive, exemplary or multiplied damages of any kind or any fines, penalties or loss of
                        any tax benefit;

                  5.    any liability to any third party, except for direct compensatory damages arising directly
                        from Funds Transfer Fraud;



     F00653                                                                                             Page 8 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 40 of 170



                  6.   any legal costs or legal expenses; or proving or establishing the existence of Funds
                       Transfer Fraud;

                  7.   the theft, disappearance, destruction of, unauthorized access to, or unauthorized use of
                       confidential information, including a PIN or security code;

                  8.   any forged, altered or fraudulent negotiable instruments, securities, documents or
                       instructions; or

                  9.   any actual or alleged use of credit, debit, charge, access, convenience or other cards
                       or the information contained on such cards.

           Income Loss means an amount equal to:

                  1.   net profit or loss before interest and tax that the Insured Organization would have
                       earned or incurred; and

                  2.   continuing normal operating expenses incurred by the Insured Organization (including
                       payroll), but only to the extent that such operating expenses must necessarily continue
                       during the Period of Restoration.

           Individual Contractor means any natural person who performs labor or service for the Insured
           Organization pursuant to a written contract or agreement with the Insured Organization. The
           status of an individual as an Individual Contractor will be determined as of the date of an
           alleged act, error or omission by any such Individual Contractor.

           Insured means:

                  1.   the Insured Organization;

                  2.   any director or officer of the Insured Organization, but only with respect to the
                       performance of his or her duties as such on behalf of the Insured Organization;

                  3.   an employee (including a part time, temporary, leased or seasonal employee or
                       volunteer) or Individual Contractor of the Insured Organization, but only for work
                       done while acting within the scope of his or her employment and related to the conduct
                       of the Insured Organization’s business;

                  4.   a principal if the Named Insured is a sole proprietorship, or a partner if the
                       Named Insured is a partnership, but only with respect to the performance of his or her
                       duties as such on behalf of the Insured Organization;

                  5.   any person who previously qualified as an Insured under parts 2. - 4., but only with
                       respect to the performance of his or her duties as such on behalf of the Insured
                       Organization;

                  6.   an Additional Insured, but only as respects Claims against such person or entity for
                       acts, errors or omissions of the Insured Organization;

                  7.   the estate, heirs, executors, administrators, assigns and legal representatives of any
                       Insured in the event of such Insured's death, incapacity, insolvency or bankruptcy, but
                       only to the extent that such Insured would otherwise be provided coverage under this
                       Policy; and




     F00653                                                                                       Page 9 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 41 of 170



                  8.    the lawful spouse, including any natural person qualifying as a domestic partner of any
                        Insured, but solely by reason of any act, error or omission of an Insured other than
                        such spouse or domestic partner.

           Insured Organization means the Named Insured and any Subsidiaries.

           Loss means Breach Response Services, Business Interruption Loss, Claims Expenses,
           Criminal Reward Funds, Cyber Extortion Loss, Damages, Data Recovery Costs, Dependent
           Business Loss, PCI Fines, Expenses and Costs, Penalties, loss covered under the eCrime
           insuring agreement and any other amounts covered under this Policy.

                  Multiple Losses arising from the same or a series of related, repeated or continuing acts,
                  errors, omissions or events will be considered a single Loss for the purposes of this Policy.

                  With respect to the Breach Response and First Party Loss insuring agreements, all acts,
                  errors, omissions or events (or series of related, repeated or continuing acts, errors,
                  omissions or events) giving rise to a Loss or multiple Losses in connection with such
                  insuring agreements will be deemed to have been discovered at the time the first such act,
                  error, omission or event is discovered.

           Media Liability means one or more of the following acts committed by, or on behalf of, the
           Insured Organization in the course of creating, displaying, broadcasting, disseminating or
           releasing Media Material to the public:

                  1.    defamation, libel, slander, product disparagement, trade libel, infliction of emotional
                        distress, outrage, outrageous conduct, or other tort related to disparagement or harm to
                        the reputation or character of any person or organization;

                  2.    a violation of the rights of privacy of an individual, including false light, intrusion upon
                        seclusion and public disclosure of private facts;

                  3.    invasion or interference with an individual’s right of publicity, including commercial
                        appropriation of name, persona, voice or likeness;

                  4.    plagiarism, piracy, or misappropriation of ideas under implied contract;

                  5.    infringement of copyright;

                  6.    infringement of domain name, trademark, trade name, trade dress, logo, title, metatag,
                        or slogan, service mark or service name;

                  7.    improper deep-linking or framing;

                  8.    false arrest, detention or imprisonment;

                  9.    invasion of or interference with any right to private occupancy, including trespass,
                        wrongful entry or eviction; or

                  10.   unfair competition, if alleged in conjunction with any of the acts listed in parts 5. or 6.
                        above.

           Media Material means any information, including words, sounds, numbers, images or graphics,
           but will not include computer software or the actual goods, products or services described,
           illustrated or displayed in such Media Material.



     F00653                                                                                          Page 10 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 42 of 170



           Merchant Services Agreement means any agreement between an Insured and a financial
           institution, credit/debit card company, credit/debit card processor or independent service operator
           enabling an Insured to accept credit card, debit card, prepaid card or other payment cards for
           payments or donations.

           Money means a medium of exchange in current use authorized or adopted by a domestic or
           foreign government as a part of its currency.

           Named Insured means the Named Insured listed in the Declarations.

           Notified Individuals Threshold means the number of individual persons listed in the
           Declarations.

           PCI Fines, Expenses and Costs means the monetary amount owed by the Insured
           Organization under the terms of a Merchant Services Agreement as a direct result of a
           suspected Data Breach. With the prior consent of the Underwriters, PCI Fines, Expenses and
           Costs includes reasonable and necessary legal costs and expenses incurred by the Insured
           Organization to appeal or negotiate an assessment of such monetary amount. PCI Fines,
           Expenses and Costs will not include any charge backs, interchange fees, discount fees or other
           fees unrelated to a Data Breach.

           Penalties means:

                  1.    any monetary civil fine or penalty payable to a governmental entity that was imposed in
                        a Regulatory Proceeding; and

                  2.    amounts which the Insured is legally obligated to deposit in a fund as equitable relief
                        for the payment of consumer claims due to an adverse judgment or settlement of a
                        Regulatory Proceeding (including such amounts required to be paid into a “Consumer
                        Redress Fund”);

                  but will not include: (a) costs to remediate or improve Computer Systems; (b) costs to
                  establish, implement, maintain, improve or remediate security or privacy practices,
                  procedures, programs or policies; (c) audit, assessment, compliance or reporting costs; or (d)
                  costs to protect the confidentiality, integrity and/or security of Personally Identifiable
                  Information or other information.

                  The insurability of Penalties will be in accordance with the law in the applicable venue that
                  most favors coverage for such Penalties.

           Period of Restoration means the 180-day period of time that begins upon the actual and
           necessary interruption of the Insured Organization’s business operations.

           Personally Identifiable Information means:

                  1.    any information concerning an individual that is defined as personal information under
                        any Breach Notice Law; and

                  2.    an individual’s drivers license or state identification number, social security number,
                        unpublished telephone number, and credit, debit or other financial account numbers in
                        combination with associated security codes, access codes, passwords or PINs; if such
                        information allows an individual to be uniquely and reliably identified or contacted or
                        allows access to the individual’s financial account or medical record information.

                  but will not include information that is lawfully made available to the general public.


     F00653                                                                                           Page 11 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 43 of 170



           Policy Period means the period of time between the inception date listed in the Declarations and
           the effective date of termination, expiration or cancellation of this Policy and specifically excludes
           any Optional Extension Period or any prior policy period or renewal period.

           Privacy Policy means the Insured Organization’s public declaration of its policy for collection,
           use, disclosure, sharing, dissemination and correction or supplementation of, and access to
           Personally Identifiable Information.

           Regulatory Proceeding means a request for information, civil investigative demand, or civil
           proceeding brought by or on behalf of any federal, state, local or foreign governmental entity in
           such entity’s regulatory or official capacity.

           Securities means negotiable and non-negotiable instruments or contracts representing either
           Money or tangible property that has intrinsic value.

           Security Breach means a failure of computer security to prevent:

                  1.    Unauthorized Access or Use of Computer Systems, including Unauthorized
                        Access or Use resulting from the theft of a password from a Computer System or
                        from any Insured;

                  2.    a denial of service attack affecting Computer Systems;

                  3.    with respect to coverage under the Liability insuring agreements, a denial of service
                        attack affecting computer systems that are not owned, operated or controlled by an
                        Insured; or

                  4.    infection of Computer Systems by malicious code or transmission of malicious code
                        from Computer Systems.

           Subsidiary means any entity:

                  1.    which, on or prior to the inception date of this Policy, the Named Insured owns, directly
                        or indirectly, more than 50% of the outstanding voting securities ("Management
                        Control"); and

                  2.    which the Named Insured acquires Management Control after the inception date of this
                        Policy; provided that:

                        (i)    the revenues of such entity do not exceed 15% of the Named Insured’s annual
                               revenues; or

                        (ii)   if the revenues of such entity exceed 15% of the Named Insured’s annual
                               revenues, then coverage under this Policy will be afforded for a period of 60
                               days, but only for any Claim that arises out of any act, error, omission, incident
                               or event first occurring after the entity becomes so owned. Coverage beyond
                               such 60 day period will only be available if the Named Insured gives the
                               Underwriters written notice of the acquisition, obtains the written consent of
                               Underwriters to extend coverage to the entity beyond such 60 day period and
                               agrees to pay any additional premium required by Underwriters.

                  This Policy provides coverage only for acts, errors, omissions, incidents or events that occur
                  while the Named Insured has Management Control over an entity.

           System Failure means an unintentional and unplanned interruption of Computer Systems.


     F00653                                                                                        Page 12 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 44 of 170



                  System Failure will not include any interruption of computer systems resulting from (i) a
                  Security Breach, or (ii) the interruption of any third party computer system.
           Telephone Fraud means the act of a third party gaining access to and using the Insured
           Organization’s telephone system in an unauthorized manner.

            Third Party Information means any trade secret, data, design, interpretation, forecast, formula,
           method, practice, credit or debit card magnetic strip information, process, record, report or other
           item of information of a third party not insured under this Policy which is not available to the
           general public.

            Transfer Account means an account maintained by the Insured Organization at a Financial
           Institution from which the Insured Organization can initiate the transfer, payment or delivery of
           Money or Securities.

           Unauthorized Access or Use means the gaining of access to or use of Computer Systems by
           an unauthorized person(s) or the use of Computer Systems in an unauthorized manner.

            Unauthorized Disclosure means the disclosure of (including disclosure resulting from phishing)
            or access to information in a manner that is not authorized by the Insured Organization and is
            without knowledge of, consent or acquiescence of any member of the Control Group.

            Waiting Period means the period of time that begins upon the actual interruption of the Insured
            Organization’s business operations caused by a Security Breach, System Failure, Dependent
            Security Breach or Dependent System Failure, and ends after the elapse of the number of
            hours listed as the Waiting Period in the Declarations.

    EXCLUSIONS

    The coverage under this Policy will not apply to any Loss arising out of:

            Bodily Injury or Property Damage

                  1.    physical injury, sickness, disease or death of any person, including any mental anguish
                        or emotional distress resulting from such physical injury, sickness, disease or death; or

                  2.    physical injury to or destruction of any tangible property, including the loss of use
                        thereof; but electronic data will not be considered tangible property;

            Trade Practices and Antitrust

                  any actual or alleged false, deceptive or unfair trade practices, antitrust violation, restraint of
                  trade, unfair competition (except as provided in the Media Liability insuring agreement), or
                  false or deceptive or misleading advertising or violation of the Sherman Antitrust Act, the
                  Clayton Act, or the Robinson-Patman Act; but this exclusion will not apply to:

                  1.    the Breach Response insuring agreement; or

                  2.    coverage for a Data Breach or Security Breach, provided no member of the Control
                        Group participated or colluded in such Data Breach or Security Breach;
            Gathering or Distribution of Information
                  1.    the unlawful collection or retention of Personally Identifiable Information or other
                        personal information by or on behalf of the Insured Organization; but this exclusion



     F00653                                                                                           Page 13 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 45 of 170



                         will not apply to Claims Expenses incurred in defending the Insured against
                         allegations of unlawful collection of Personally Identifiable Information; or

                  2.     the distribution of unsolicited email, text messages, direct mail, facsimiles or other
                         communications, wire tapping, audio or video recording, or telemarketing, if such
                         distribution, wire tapping, recording or telemarketing is done by or on behalf of the
                         Insured Organization; but this exclusion will not apply to Claims Expenses incurred
                         in defending the Insured against allegations of unlawful audio or video recording;

           Prior Known Acts & Prior Noticed Claims

                  1. any act, error, omission, incident or event committed or occurring prior to the inception
                     date of this Policy if any member of the Control Group on or before the Continuity Date
                     knew or could have reasonably foreseen that such act, error or omission, incident or
                     event might be expected to be the basis of a Claim or Loss;

                  2. any Claim, Loss, incident or circumstance for which notice has been provided under any
                     prior policy of which this Policy is a renewal or replacement;

           Racketeering, Benefit Plans, Employment Liability & Discrimination

                  1.     any actual or alleged violation of the Organized Crime Control Act of 1970 (commonly
                         known as Racketeer Influenced and Corrupt Organizations Act or RICO), as amended;

                  2.     any actual or alleged acts, errors or omissions related to any of the Insured
                         Organization’s pension, healthcare, welfare, profit sharing, mutual or investment
                         plans, funds or trusts;

                  3.     any employer-employee relations, policies, practices, acts or omissions, or any actual
                         or alleged refusal to employ any person, or misconduct with respect to employees; or

                  4.     any actual or alleged discrimination;

                  but this exclusion will not apply to coverage under the Breach Response insuring agreement
                  or parts 1., 2. or 3. of the Data & Network Liability insuring agreement that results from a
                  Data Breach; provided no member of the Control Group participated or colluded in such
                  Data Breach;

           Sale or Ownership of Securities & Violation of Securities Laws

                  1    the ownership, sale or purchase of, or the offer to sell or purchase stock or other
                       securities; or

                  2    an actual or alleged violation of a securities law or regulation;

           Criminal, Intentional or Fraudulent Acts

                  any criminal, dishonest, fraudulent, or malicious act or omission, or intentional or knowing
                  violation of the law, if committed by an Insured, or by others if the Insured colluded or
                  participated in any such conduct or activity; but this exclusion will not apply to:

                  1.     Claims Expenses incurred in defending any Claim alleging the foregoing until there is
                         a final non-appealable adjudication establishing such conduct; or




     F00653                                                                                       Page 14 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 46 of 170



                  2.    with respect to a natural person Insured, if such Insured did not personally commit,
                        participate in or know about any act, error, omission, incident or event giving rise to
                        such Claim or Loss.

                  For purposes of this exclusion, only acts, errors, omissions or knowledge of a member of the
                  Control Group will be imputed to the Insured Organization;

           Patent, Software Copyright, Misappropriation of Information

                  1.    infringement, misuse or abuse of patent or patent rights;

                  2.    infringement of copyright arising from or related to software code or software products
                        other than infringement resulting from a theft or Unauthorized Access or Use of
                        software code by a person who is not a past, present or future employee, director,
                        officer, partner or independent contractor of the Insured Organization; or

                  3.    use or misappropriation of any ideas, trade secrets or Third Party Information (i) by,
                        or on behalf of, the Insured Organization, or (ii) by any other person or entity if such
                        use or misappropriation is done with the knowledge, consent or acquiescence of a
                        member of the Control Group;

           Governmental Actions

                  a Claim brought by or on behalf of any state, federal, local or foreign governmental entity, in
                  such entity’s regulatory or official capacity; but this exclusion will not apply to the Regulatory
                  Defense & Penalties insuring agreement;

           Other Insureds & Related Enterprises

                  a Claim made by or on behalf of:

                  1.    any Insured; but this exclusion will not apply to a Claim made by an individual that is
                        not a member of the Control Group under the Data & Network Liability insuring
                        agreement, or a Claim made by an Additional Insured; or

                  2.    any business enterprise in which any Insured has greater than 15% ownership interest
                        or made by any parent company or other entity which owns more than 15% of the
                        Named Insured;

           Trading Losses, Loss of Money & Discounts

                  1.    any trading losses, trading liabilities or change in value of accounts;

                  2.    any loss, transfer or theft of monies, securities or tangible property of the Insured or
                        others in the care, custody or control of the Insured Organization;

                  3.    the monetary value of any transactions or electronic fund transfers by or on behalf of
                        the Insured which is lost, diminished, or damaged during transfer from, into or between
                        accounts; or

                  4.    the value of coupons, price discounts, prizes, awards, or any other valuable
                        consideration given in excess of the total contracted or expected amount;

                  but this exclusion will not apply to coverage under the eCrime insuring agreement;



     F00653                                                                                          Page 15 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 47 of 170



           Media-Related Exposures

                  with respect to the Media Liability insuring agreement:

                  1.    any contractual liability or obligation; but this exclusion will not apply to a Claim for
                        misappropriation of ideas under implied contract;

                  2.    the actual or alleged obligation to make licensing fee or royalty payments;

                  3.    any costs or expenses incurred or to be incurred by the Insured or others for the
                        reprinting, reposting, recall, removal or disposal of any Media Material or any other
                        information, content or media, including any media or products containing such Media
                        Material, information, content or media;

                  4.    any Claim brought by or on behalf of any intellectual property licensing bodies or
                        organizations;

                  5.    the actual or alleged inaccurate, inadequate or incomplete description of the price of
                        goods, products or services, cost guarantees, cost representations, contract price
                        estimates, or the failure of any goods or services to conform with any represented
                        quality or performance;

                  6.    any actual or alleged gambling, contest, lottery, promotional game or other game of
                        chance; or

                  7.    any Claim made by or on behalf of any independent contractor, joint venturer or
                        venture partner arising out of or resulting from disputes over ownership of rights in
                        Media Material or services provided by such independent contractor, joint venturer or
                        venture partner;

           First Party Loss

                  with respect to the First Party Loss insuring agreements:

                  1.    seizure, nationalization, confiscation, or destruction of property or data by order of any
                        governmental or public authority;

                  2.    costs or expenses incurred by the Insured to identify or remediate software program
                        errors or vulnerabilities or update, replace, restore, assemble, reproduce, recollect or
                        enhance data or Computer Systems to a level beyond that which existed prior to a
                        Security Breach, System Failure, Dependent Security Breach, Dependent System
                        Failure or Extortion Threat;

                  3.    failure or malfunction of satellites or of power, utility, mechanical or telecommunications
                        (including internet) infrastructure or services that are not under the Insured
                        Organization’s direct operational control; or

                  4.    fire, flood, earthquake, volcanic eruption, explosion, lightning, wind, hail, tidal wave,
                        landslide, act of God or other physical event.




     F00653                                                                                           Page 16 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 48 of 170




     LIMIT OF LIABILITY AND COVERAGE

           Limits of Liability

                  The Policy Aggregate Limit of Liability listed in the Declarations (the “Policy Aggregate Limit
                  of Liability”) is the Underwriters’ combined total limit of liability for all Loss, other than
                  Breach Response Services, payable under this Policy.

                  The limit of liability payable under each insuring agreement will be an amount equal to the
                  Policy Aggregate Limit of Liability unless another amount is listed in the Declarations.
                  Such amount is the aggregate amount payable under this Policy pursuant to such insuring
                  agreement and is part of, and not in addition to, the Policy Aggregate Limit of Liability.

                  All Dependent Business Loss payable under this Policy is part of and not in addition to the
                  Business Interruption Loss limit listed in the Declarations.

                  The Underwriters will not be obligated to pay any Damages, Penalties, PCI Fines,
                  Expenses and Costs or Claims Expenses, or to defend any Claim, after the Policy
                  Aggregate Limit of Liability has been exhausted, or after deposit of the Policy Aggregate
                  Limit of Liability in a court of competent jurisdiction.

           Breach Response Limits

                  Coverage for Breach Response Services under this Policy is in addition to the Policy
                  Aggregate Limit of Liability.

                  The Notified Individuals limit listed in the Declarations is the maximum total number of
                  individuals to whom notification, call center and credit or identity monitoring services will be
                  provided (or attempted) for all incidents or series of related incidents giving rise to an
                  obligation to provide Breach Response Services.

                  The Legal, Forensic & Public Relations/Crisis Management limit listed in the Declarations is
                  the aggregate limit of coverage for all services and costs covered under parts 1., 2., 3. and 7.
                  of the definition of Breach Response Services.

                  Except as provided in the Additional Breach Response Limits clause below, the Underwriters
                  will not be obligated to provide any Breach Response Services after the number of
                  individuals to whom services are provided under part 4. of the definition of Breach Response
                  Services reaches the Notified Individuals limit listed in the Declarations. If the total number
                  of individuals to be notified under the Policy exceeds the Notified Individuals limit listed in the
                  Declarations, the Insured will be responsible for notifying and providing call center services
                  and credit or identity monitoring services to such additional individuals in accordance with the
                  processes described in the Information Packet.

           Additional Breach Response Limits

                  Notwithstanding the foregoing, if:

                  1.    the total number of individuals to whom services described in parts 4., 5. and 6. of the
                        definition of Breach Response Services are provided exceeds the amount listed in
                        Notified Individuals limit listed in the Declarations; or

                  2.    the dollar amount of the services described in parts 1., 2., 3. and 7. of the definition of
                        Breach Response Services provided to the Insured Organization exceeds the Legal,
                        Forensic & Public Relations/Crisis Management limit listed in the Declarations;

     F00653                                                                                           Page 17 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 49 of 170




                  this Policy will cover the costs, fees and expenses incurred to provide such Breach
                  Response Services up to an amount equal to the Policy Aggregate Limit of Liability (the
                  “Additional Breach Response Limit”).

                  The Additional Breach Response Limit is part of, and not in addition to, the Policy
                  Aggregate Limit of Liability and will be reduced and may be exhausted by payments under
                  either limit. Upon exhaustion of the Additional Breach Response Limit, there will be no
                  further coverage under this Policy for any costs, fees or expenses covered thereunder.

    RETENTIONS

           The Retention listed in the Declarations applies separately to each incident, event or related
           incidents or events giving rise to a Claim or Loss. The Retention will be satisfied by monetary
           payments by the Named Insured of covered Loss under each insuring agreement. If any Loss
           arising out of an incident or Claim is subject to more than one Retention, the Retention for each
           applicable insuring agreement will apply to such Loss, provided that the sum of such Retention
           amounts will not exceed the largest applicable Retention amount.

           The Retention for Breach Response Services listed in the Declarations applies separately to
           each incident, event or related incidents or events, giving rise to legal, forensic and public
           relations/crisis management services and costs covered under parts 1., 2., 3. and 7. of the
           definition of Breach Response Services. The Retention will be satisfied by monetary payments
           by the Named Insured for such services and costs.

           Coverage for Business Interruption Loss and Dependent Business Loss will apply after the
           Waiting Period has elapsed and the Underwriters will then indemnify the Named Insured for all
           Business Interruption Loss and Dependent Business Loss sustained during the Period of
           Restoration in excess of the Retention.

           Satisfaction of the applicable Retention is a condition precedent to the payment of any Loss
           under this Policy, and the Underwriters will be liable only for the amounts in excess of such
           Retention.

    OPTIONAL EXTENSION PERIOD

           Upon non-renewal or cancellation of this Policy for any reason except the non-payment of premium,
           the Named Insured will have the right to purchase, for additional premium in the amount of the
           Optional Extension Premium percentage listed in the Declarations of the full Policy Premium
           listed in the Declarations, an Optional Extension Period for the period of time listed in the
           Declarations. Coverage provided by such Optional Extension Period will only apply to Claims first
           made against any Insured during the Optional Extension Period and reported to the Underwriters
           during the Optional Extension Period, and arising out of any act, error or omission committed
           before the end of the Policy Period. In order for the Named Insured to invoke the Optional
           Extension Period option, the payment of the additional premium for the Optional Extension Period
           must be paid to the Underwriters within 60 days of the termination of this Policy.

           The purchase of the Optional Extension Period will in no way increase the Policy Aggregate
           Limit of Liability or any sublimit of liability. At the commencement of the Optional Extension
           Period the entire premium will be deemed earned, and in the event the Named Insured
           terminates the Optional Extension Period for any reason prior to its natural expiration, the
           Underwriters will not be liable to return any premium paid for the Optional Extension Period.




     F00653                                                                                   Page 18 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 50 of 170



           All notices and premium payments with respect to the Optional Extension Period option will be
           directed to the Underwriters through entity listed for Administrative Notice in the Declarations.

    GENERAL CONDITIONS

           Notice of Claim or Loss

                  The Insured must notify the Underwriters of any Claim as soon as practicable, but in no
                  event later than: (i) 60 days after the end of the Policy Period; or (ii) the end of the Optional
                  Extension Period (if applicable). Notice must be provided through the contacts listed for
                  Notice of Claim, Loss or Circumstance in the Declarations.

                  With respect to Breach Response Services, the Insured must notify the Underwriters of any
                  actual or reasonably suspected Data Breach or Security Breach as soon as practicable
                  after discovery by the Insured, but in no event later than 60 days after the end of the Policy
                  Period. Notice must be provided to the Breach Response Services Team listed in the
                  Declarations. Notice of an actual or reasonably suspected Data Breach or Security Breach
                  in conformance with this paragraph will also constitute notice of a circumstance that could
                  reasonably be the basis for a Claim.

                  With respect to Cyber Extortion Loss, the Named Insured must notify the Underwriters via
                  the email address listed in the Notice of Claim, Loss or Circumstance in the Declarations as
                  soon as practicable after discovery of an Extortion Threat but no later than 60 days after the
                  end of the Policy Period. The Named Insured must obtain the Underwriters’ consent prior
                  to incurring Cyber Extortion Loss.

                  With respect to Data Recovery Costs, Business Interruption Loss and Dependent
                  Business Loss the Named Insured must notify the Underwriters through the contacts for
                  Notice of Claim, Loss or Circumstance in the Declarations as soon as practicable after
                  discovery of the circumstance, incident or event giving rise to such loss. The Named
                  Insured will provide the Underwriters a proof of Data Recovery Costs, Business
                  Interruption Loss and Dependent Business Loss, and this Policy will cover the reasonable
                  and necessary costs, not to exceed USD 50,000, that the Named Insured incurs to contract
                  with a third party to prepare such proof. All loss described in this paragraph must be reported,
                  and all proofs of loss must be provided, to the Underwriters no later than 6 months after the
                  end of the Policy Period.

                  The Named Insured must notify the Underwriters of any loss covered under the eCrime
                  insuring agreement as soon as practicable, but in no event later than 60 days after the end of
                  the Policy Period. Notice must be provided through the contacts listed for Notice of Claim,
                  Loss or Circumstance in the Declarations.

                  Any Claim arising out of a Loss that is covered under the Breach Response, First Party Loss
                  or eCrime insuring agreements and that is reported to the Underwriters in conformance with
                  the foregoing will be considered to have been made during the Policy Period.

           Notice of Circumstance

                  With respect to any circumstance that could reasonably be the basis for a Claim (other than
                  a Data Breach or Security Breach noticed under the Breach Response insuring agreement)
                  the Insured may give written notice of such circumstance to the Underwriters through the
                  contacts listed for Notice of Claim, Loss or Circumstance in the Declarations as soon as
                  practicable during the Policy Period. Such notice must include:




     F00653                                                                                         Page 19 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 51 of 170



                  1.    the specific details of the act, error, omission or event that could reasonably be the
                        basis for a Claim;

                  2.    the injury or damage which may result or has resulted from the circumstance; and

                  3.    the facts by which the Insured first became aware of the act, error, omission or event.

                  Any subsequent Claim made against the Insured arising out of any circumstance reported to
                  Underwriters in conformance with the foregoing will be considered to have been made at the
                  time written notice complying with the above requirements was first given to the Underwriters
                  during the Policy Period.

           Defense of Claims

                  Except with respect to coverage under the Payment Card Liabilities & Costs insuring
                  agreement, the Underwriters have the right and duty to defend any covered Claim or
                  Regulatory Proceeding. Defense counsel will be mutually agreed by the Named Insured
                  and the Underwriters but, in the absence of such agreement, the Underwriters’ decision will
                  be final.

                  With respect to the Payment Card Liabilities & Costs insuring agreement, coverage will be
                  provided on an indemnity basis and legal counsel will be mutually agreed by the Named
                  Insured and the Underwriters and will be selected from one of the firms listed in the
                  Information Packet.

                  The Underwriters will pay actual loss of salary and reasonable expenses resulting from the
                  attendance by a corporate officer of the Insured Organization at any mediation meetings,
                  arbitration proceedings, hearings, depositions, or trials relating to the defense of any Claim,
                  subject to a maximum of $2,000 per day and $100,000 in the aggregate, which amounts will
                  be part of and not in addition to the Policy Aggregate Limit of Liability.

           Settlement of Claims

                  If the Insured refuses to consent to any settlement recommended by the Underwriters and
                  acceptable to the claimant, the Underwriters’ liability for such Claim will not exceed:

                  1.    the amount for which the Claim could have been settled, less the remaining Retention,
                        plus the Claims Expenses incurred up to the time of such refusal; plus

                  2.    sixty percent (60%) of any Claims Expenses incurred after the date such settlement or
                        compromise was recommended to the Insured plus sixty percent (60%) of any Damages,
                        Penalties and PCI Fines, Expenses and Costs above the amount for which the
                        Claim could have been settled;

                  and the Underwriters will have the right to withdraw from the further defense of such Claim.

                  The Insured may settle any Claim where the Damages, Penalties, PCI Fines, Expenses
                  and Costs and Claims Expenses do not exceed the Retention, provided that the entire Claim
                  is resolved and the Insured obtains a full release on behalf of all Insureds from all claimants.

           Assistance and Cooperation

                  The Underwriters will have the right to make any investigation they deem necessary, and the
                  Insured will cooperate with the Underwriters in all investigations, including investigations
                  regarding coverage under this Policy and the information and materials provided to the
                  underwriters in connection with the underwriting and issuance of this Policy. The Insured will

     F00653                                                                                        Page 20 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 52 of 170



                  execute or cause to be executed all papers and render all assistance as is requested by the
                  Underwriters. The Insured agrees not to take any action which in any way increases the
                  Underwriters’ exposure under this Policy. Expenses incurred by the Insured in assisting and
                  cooperating with the Underwriters do not constitute Claims Expenses under the Policy.

                  The Insured will not admit liability, make any payment, assume any obligations, incur any
                  expense, enter into any settlement, stipulate to any judgment or award or dispose of any
                  Claim without the written consent of the Underwriters, except as specifically provided in the
                  Settlement of Claims clause above. Compliance with a Breach Notice Law will not be
                  considered an admission of liability.

           Subrogation

                  If any payment is made under this Policy and there is available to the Underwriters any
                  of the Insured’s rights of recovery against any other party, then the Underwriters will
                  maintain all such rights of recovery. The Insured will do whatever is reasonably necessary to
                  secure such rights and will not do anything after an incident or event giving rise to a Claim or
                  Loss to prejudice such rights. If the Insured has waived its right to subrogate against a third
                  party through written agreement made before an incident or event giving rise to a Claim or
                  Loss has occurred, then the Underwriters waive their rights to subrogation against such third
                  party. Any recoveries will be applied first to subrogation expenses, second to Loss paid by
                  the Underwriters, and lastly to the Retention. Any additional amounts recovered will be paid
                  to the Named Insured.

           Other Insurance

                  The insurance under this Policy will apply in excess of any other valid and collectible
                  insurance available to any Insured unless such other insurance is written only as specific
                  excess insurance over this Policy.

           Action Against the Underwriters

                  No action will lie against the Underwriters or the Underwriters' representatives unless and
                  until, as a condition precedent thereto, the Insured has fully complied with all provisions,
                  terms and conditions of this Policy and the amount of the Insured’s obligation to pay has
                  been finally determined either by judgment or award against the Insured after trial, regulatory
                  proceeding, arbitration or by written agreement of the Insured, the claimant, and the
                  Underwriters.

                  No person or organization will have the right under this Policy to join the Underwriters as
                  a party to an action or other proceeding against the Insured to determine the Insured’s
                  liability, nor will the Underwriters be impleaded by the Insured or the Insured’s legal
                  representative.

                  The Insured’s bankruptcy or insolvency of the Insured’s estate will not relieve the
                  Underwriters of their obligations hereunder.
           Change of Law, Unavailability of Breach Response Services
                  If there is a change of law, regulation or enforcement that prevents the Underwriters or its
                  providers from providing all or part of the Breach Response Services, or if a provider is unable
                  to or does not provide Breach Response Services, the Underwriters will make reasonable
                  efforts to procure similar services from other sources. In such event, the maximum the
                  Underwriters will pay for the costs of procuring and providing all Breach Response Services,
                  including substitute products and services, will be no more than USD 10,000,000 in the
                  aggregate for the Policy Period, which amount will be in addition to the Policy Aggregate


     F00653                                                                                        Page 21 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 53 of 170



                  Limit of Liability. If it is not reasonably possible for the Underwriters to procure substitute
                  products or services, the Underwriters will not be obligated to provide such services.

           Entire Agreement

                  By acceptance of the Policy, all Insureds agree that this Policy embodies all agreements
                  between the Underwriters and the Insured relating to this Policy. Notice to any agent, or
                  knowledge possessed by any agent or by any other person, will not effect a waiver or a
                  change in any part of this Policy or stop the Underwriters from asserting any right under the
                  terms of this Policy; nor will the terms of this Policy be waived or changed, except by
                  endorsement issued to form a part of this Policy signed by the Underwriters.

           Mergers or Consolidations

                  If during the Policy Period the Named Insured consolidates or merges with or is acquired by
                  another entity, or sells more than 50% of its assets to another entity, then this Policy will
                  continue to remain in effect through the end of the Policy Period, but only with respect to
                  events, acts or incidents that occur prior to such consolidation, merger or acquisition. There
                  will be no coverage provided by this Policy for any other Claim or Loss unless the Named
                  Insured provides written notice to the Underwriters prior to such consolidation, merger or
                  acquisition, the Named Insured has agreed to any additional premium and terms of
                  coverage required by the Underwriters and the Underwriters have issued an endorsement
                  extending coverage under this Policy.

           Assignment

                  The interest hereunder of any Insured is not assignable. If the Insured dies or is adjudged
                  incompetent, such insurance will cover the Insured’s legal representative as if such
                  representative were the Insured, in accordance with the terms and conditions of this Policy.

           Cancellation

                  This Policy may be canceled by the Named Insured by giving written notice to the
                  Underwriters through the entity listed for Administrative Notice in the Declarations stating
                  when the cancellation will be effective.

                  This Policy may be canceled by the Underwriters by mailing to the Named Insured at the
                  address listed in the Declarations written notice stating when such cancellation will be
                  effective. Such date of cancellation will not be less than 60 days (or 10 days for cancellation
                  due to non-payment of premium) after the date of notice.

                  If this Policy is canceled in accordance with the paragraphs above, the earned premium will
                  be computed pro rata; but the premium will be deemed fully earned if any Claim, or any
                  circumstance that could reasonably be the basis for a Claim or Loss, is reported to the
                  Underwriters on or before the date of cancellation. Payment or tender of unearned premium
                  is not a condition of cancellation.

           Singular Form of a Word

                  Whenever the singular form of a word is used herein, the same will include the plural when
                  required by context.




     F00653                                                                                       Page 22 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 54 of 170



           Headings

                  The titles of paragraphs, clauses, provisions or endorsements of or to this Policy are intended
                  solely for convenience and reference, and are not deemed in any way to limit or expand the
                  provisions to which they relate and are not part of the Policy.

           Representation by the Insured

                  All Insureds agree that the statements contained the information and materials provided to
                  the Underwriters in connection with the underwriting and issuance of this Policy are true,
                  accurate and are not misleading, and that the Underwriters issued this Policy, and assume
                  the risks hereunder, in reliance upon the truth thereof.

           Named Insured as Agent

                  The Named Insured will be considered the agent of all Insureds, and will act on behalf of all
                  Insureds with respect to the giving of or receipt of all notices pertaining to this Policy, and the
                  acceptance of any endorsements to this Policy. The Named Insured is responsible for the
                  payment of all premiums and Retentions and for receiving any return premiums.




     F00653                                                                                           Page 23 of 23
     112017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 55 of 170
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 56 of 170




    Beazley Breach Response
    Information Packet for privacy breach response and risk management services
    Thank you for purchasing a Beazley Breach               Your BBR policy includes an array of benefits and
    Response (BBR) insurance policy.                        services including:

    BBR is the industry leading solution for data privacy   • Complimentary loss control and risk management
    and security risk management, and provides a range        information including online resources and value-
    of services designed to help your organization            added educational webinars
    respond to an actual or suspected data breach             (beazleybreachsolutions.com).
    incident effectively,efficiently, and in compliance
    with the law.                                           • A computer forensics “Information Security
                                                              Incident Response” guide to empower your
    This Information Packet details the features of your      organization’s IT staff with knowledge of crucial
    BBR policy and sets out the process for responding        forensic procedures that can make or break the
    to an actual or suspected data breach, including how      investigation of a suspected breach.
    to obtain the maximum benefit of Beazley’s Breach
    Response Services team. We encourage you to             • Assistance at every stage of the investigation of,
    circulate this Information Packet to the members of       and response to, a data breach incident from
    your data breach incident response team, and              Beazley’s in-house BBR Services team of data
    incorporate the resources available under the policy      privacy attorneys and technical experts.
    as a component of your incident response plan.
                                                            A single call or email to BBR Services, notifying the
                                                            team of a suspected data breach will begin activation
                                                            of the following services:

                                                            Initial breach investigation and consulting
                                                            • Legal services
                                                            • Computer forensic services
                                                            Response to breach events
                                                            • Notification services including foreign notification
                                                              where applicable
                                                            • Call center services

             To notify us of a breach,                      • Breach resolution and mitigation services
             send an email to                               • Public relations and crisis management expenses
             bbr.claims@beazley.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 57 of 170




    Risk management tools and resources
    As a BBR policy holder, your organization is entitled     Information Security
    to enroll in beazleybreachsolutions.com, a risk
    management portal that provides educational and           Incident Response Guide
    loss control information relating to compliance with
    applicable laws, safeguarding information, preparing to   Beazley, in partnership with Navigant, a leader in
    respond to breach incidents and best practices.           complex data management and forensics
                                                              analysis, developed a joint Information Security
    If you enroll in beazleybreachsolutions.com, you          Incident Response Guide aimed at providing a
    will have the opportunity to attend webinars on           roadmap for companies to prepare for and
    current topics related to information security and        manage the aftermath of a data security breach.
    breach preparedness, and be able to receive other         The guide, provided to BBR policyholders,
    risk management tools and information that we             addresses the increasing need for effective risk
    periodically make available to our policy holders.        management on the part of companies hoping to
                                                              limit the damage caused by a data breach.
    The website includes a wide variety of training
    resources to help educate employees about privacy         The Information Security Incident Response
    and data security risks. You will find overviews,         Guide addresses information security incidents
    security awareness posters, employee tip sheets,          such as malware intrusions, social engineering
    recorded training webinars, and PowerPoint slide          attacks, unauthorized network access, lost or
    decks you can download and adapt.                         stolen devices, and other kinds of data security
    You will also have access to our online training site,    incidents and breaches. The guide also provides
    elearning.beazleybreachsolutions.com. On this             in-depth case studies and best practices for
    training site, you can upload employee lists, create      preparation, risk assessment, and incident
    training assignments for your employees, and track        documentation, highlighting the varied
    individual completion of training.                        components of an effective response.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 58 of 170




    Activation of breach response services
    Beazley Breach Response Services Team                     What happens after notifying us?
    Beazley is committed to providing industry leading        A BBR Services team member will respond to the
    data breach response services for our clients. This is    notice generally on the same or next business day
    why we created the BBR Services team; a dedicated         and will schedule a phone call to discuss the
    business unit within Beazley, focused exclusively on      incident, assist you with any needed breach
    helping insureds successfully prepare for and             investigation and response services available under
    respond to breaches . The BBR Services team works         your BBR policy. We recommend that those within
    in collaboration with you to triage and assess the        your organization who are involved in investigating
    severity of a data breach incident, while coordinating    the incident participate on this phone call.
    the range of resources and services you may need          The BBR Services team will continue to collaborate
    to meet legal requirements and maintain customer          with you throughout the investigation and response
    confidence. BBR Services is your frontline partner in     process, to provide guidance and to arrange breach
    data breach investigation and response, and               investigation and response services provided by
    available to your organization regardless of the size,
                                                              Beazley’s network of expert service providers.
    severity, or cost of a data breach.
    When to notify us?
    You should notify Beazley as soon as you suspect          Cyber extortion and ransomware response
    that personally identifiable or confidential data for     services?
    which you are responsible might have been                 With thousands of ransomware attacks occurring
    compromised. The sooner you notify us about a             on a daily basis, ransomware is a threat facing all
    potential data breach, the more our BBR Services          organizations across all industries. Beazley’s
    team can do to help.                                      dedicated in-house team, Beazley Breach
    It is also important that you contact us first before     Response (BBR) Services, provides timely
    retaining any service providers as the BBR Services       ransomware assistance to BBR policyholders
    team will take you through the process and work           based on our repeated and extensive experience
    with you to secure services from providers that best      handling ransomware incidents.
    match your needs.                                         If your organization is experiencing a
    How to notify us?                                         ransomware attack, BBR Services assists by:
    Send an email to bbr.claims@beazley.com with              • Promptly consulting with your team to
    the following in your notification email:                    determine an appropriate response;
    • the name of your organization and insurance             • Recommending and facilitating a fast
       policy number if possible;                               connection with computer forensic services to
                                                                determine if personally identifiable information
    • a short description of the incident;                      or protected health information was
    • the date the incident occurred (if known);                compromised; and/or
    • the date your organization discovered the incident;     • Facilitating introductions to service providers
       and                                                      who can help you with data decryption, data
    • contact information for the point person handling the     restoration, or securing bitcoin if your
       investigation.                                           organization decides to pay the ransom.
    Do not:                                                   BBR Services has developed a ransomware tip
    • email Beazley staff directly to provide the initial     sheet for BBR policyholders that explains the
       notice; or                                             ransomware threat and the immediate steps
                                                              companies facing this threat should take. This tip
    • include any personally identifiable information or
                                                              sheet can help your organization minimize the
       protected health information.
                                                              impact of a ransomware attack and speed up the
    Email is strongly recommended as the best method          recovery time following an attack.
    of notification; you may alternatively provide notice
    of an incident by calling Beazley’s 24-hour hotline,      You can download the tip sheet from our
    (866) 567-8570, and provide the information               policyholder risk management website,
    described above.                                          beazleybreachsolutions.com, or you can email
                                                              bbrservices@beazley.com to request a copy.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 59 of 170




    Legal services
    If an incident occurs that might require notification    United States
    under relevant breach notice laws or regulations,        Baker Hostetler LLP
    specific Legal Services to assist you in investigating   Theodore J. Kobus III, Lynn Sessions, Craig A.
    and responding to the incident are included.             Hoffman,
    BBR Services will arrange Legal Services for you and     Randal L. Gainer, Eric A. Packel and Scott Koller
    will connect you to these experts; please do not         www.bakerlaw.com
    contact Beazley’s partnering law firms directly          Buchanan Ingersoll & Rooney PC
    without the involvement of BBR Services.                 Matt Meade and Pamela Hepp
                                                             www.bipc.com
                                                             McDonald Hopkins LLC
                                                             James J. Giszczak and Dominic Paluzzi
                                                             www.mcdonaldhopkins.com
                                                             Mullen Coughlin
                                                             John F. Mullen
                                                             www.mullen.legal
                                                             Cooley LLP
                                                             David Navetta
                                                             www.cooley.com
                                                             Polsinelli LLP
                                                             Bruce Radke
                                                             www.polsinelli.com
                                                             Canada
                                                             Dentons Canada LLP
                                                             Chantal Bernier and Timothy Banks
                                                             www.dentons.com/canada
                                                             Fasken Martineau DuMoulin LLP
                                                             Alex Cameron
                                                             www.fasken.com
                                                             nNovation LLP
                                                             Kris Klein
                                                             www.nNovation.com
                                                             Mexico
                                                             Davara Abogados
                                                             Isabel Davara
                                                             www.davara.com.mx
                                                             Lex Informática
                                                             Joel A. Gómez Treviño
                                                             www.lexinformatica.com
                                                             Platero, Galicia & Lemus Abogados
                                                             Luis Mario Lemus Rivero
                                                             www.pglabogados.com
                                                             R1OS Abogados
                                                             Agustín Ríos
                                                             www.riosabogados.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 60 of 170




     Computer expert services
     In the event that external forensics assistance is       United States and Canada
     needed to assess the impact of a data incident on
                                                              Crypsis
     your computer system, Computer Expert Services
                                                              www.crypsisgroup.com
     will be provided to (1) help to determine whether,
     and the extent to which, notification must be            Kroll Ontrack
     provided to comply with Breach Notice Laws, and (2)      www.krollontrack.com
     if applicable, give advice and oversight in connection
     with the investigation conducted by a PCI Forensic       LMG Security
     Investigator.                                            www.lmgsecurity.com
                                                              Mandiant ®
     The computer security expert that provides               www.mandiant.com
     Computer Expert Services will require access to
     information, files and systems and it is important for   Navigant Consulting, Inc.
     you to comply with the expert’s requests and             www.navigant.com
     cooperate with the investigation. Reports or findings    RSM
     of the expert will be made available to you, us, the     www.rsmus.com
     BBR Services team and any attorney that you retain
     to provide advice with regard to the incident.           SecureWorks
                                                              www.secureworks.com
     BBR Services will arrange Computer Expert
                                                              Sylint
     Services for you and will connect you to these
                                                              www.sylint.com
     experts; please do not contact Beazley’s
     partnering forensics firms directly without the          Verizon Investigative Response Unit
     involvement of BBR Services.                             www.verizonenterprise.com/products/security/
                                                              risk-team/investigative-response.xml
                                                              Canada
                                                              CGI
                                                              www.cgi.com
                                                              Mandiant ®
                                                              www.mandiant.com
                                                              Verizon Investigative Response Unit
                                                              www.verizonenterprise.com/products/security/
                                                              risk-team/investigative-response.xml
                                                              Mexico
                                                              Duriva
                                                              www.duriva.com
                                                              KPMG
                                                              www.kpmg.com.mx
                                                              MaTTica
                                                              www.mattica.com
                                                              Scitum
                                                              www.scitum.com.mx
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 61 of 170




    Notification services and call center services
    BBR Services will assist you with the notification
    process, including arranging for notification and/or     United States
    call center service. BBR Services will walk you          Dasher
    through notification details such as how to work with    www.dasherinc.com
    privacy counsel to develop notification letters and
    how to timely provide notification letters, relevant     Epiq Corporate Services, Inc.
    addresses and other required deliverables to the         www.epiqsystems.com
    notification vendor.                                     Garden City Group, LLC
                                                             www.gardencitygroup.com
    Notification letters will be black and white and two-
    sided; returned mail will be provided to you at your     Intelligent Business Concepts, Inc.
    request. Mailing may be staggered to accommodate         www.intellbc.com
    the number of notifications and anticipated call
                                                             NPC, Inc.
    center volume. For notifications by U.S. mail, the
                                                             www.npcweb.com
    notification vendor will update and mail notifications
    according to the U.S. Postal Service data base of        Canada
    address changes. Notification services do not include
    further tracing of individuals whose notifications are   Epiq Corporate Services, Inc.
    returned.                                                www.epiqcorporateservices.com
                                                             Miratel Solutions Inc.
    BBR Services will also walk you through developing       www.miratelinc.com
    a set of frequently asked questions (FAQs) for use
    by the call center and how to anticipate and prepare     Mexico
    for call escalations.                                    Business Advantage
                                                             www.business-advantage.com.mx
                                                             Konecta
                                                             www.grupokonecta.com
                                                             Epiq Corporate Services, Inc.
                                                             www.epiqsystems.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 62 of 170




    Breach resolution and mitigation services
    Beazley Breach Response includes a number of
    products that provide Resolution and Mitigation          Credit monitoring products
    Services, including one and three bureau monitoring
    and identity monitoring solutions. All the solutions     • Experian IdentityWorks SM
    include Identity Restoration services.* Based on our
                                                                • Credit: Ensures they have access to credit
    experience, three bureau credit monitoring is
                                                                  monitoring (1 or 3 Bureaus), Identity
    generally appropriate for breaches involving data
                                                                  Restoration services and identity theft
    such as names combined with social security
                                                                  insurance to help them regain their security.
    numbers. For breaches involving less sensitive data,
    one bureau credit monitoring or identity monitoring         • Minor Plus: Monthly monitoring of Experian
    solutions may be appropriate. The BBR Services                information for every enrolled child, internet
    team has handled over 6,000 data breaches and will            surveillance, Identity Restoration services
    advise you on which products or solutions may be              and identity theft insurance.
    applicable for a particular breach event.
                                                             • Equifax Complete™ Advantage Plan
    A product or solution may be offered where                 (for Canadian residents only)
    reasonably practicable and only to the extent            • Equifax Credit File ID Alert™
    available in a particular jurisdiction. Notified          (for Canadian residents only)
    Individuals will have up to ninety (90) days from
    mailing of the notification to subscribe to an offered
    product or solution and they must qualify for            Identity monitoring products
    enrollment, complete the enrollment process and          • Experian’s Identity and Identity Minor: A
    agree to the applicable terms and conditions set by        solution for when credit monitoring isn’t
    the provider. Enrollees of an offered product or           needed. This cost effective product scours chat
    solution will have access to the services provided         rooms, blogs, websites and other data sources
    under such product or solution for 12 months from          to identify and alert members of the illegal
    the date of their enrollment.                              trading and selling of personal identities.
                                                               Includes Identity Restoration and identity theft
    * Subscribers will automatically receive access to         insurance.
    Identity Restoration services from the date of the
    notification letter through the full duration of the
    product term, even if consumers don’t enroll in the
    product. If they do enroll in an IdentityWorks
    product, identity restoration is extended through the
    full duration of the product term as well. Product
    enrollments must occur prior to the Enrollment End
    Date indicated on the orderform.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 63 of 170



    Additional information                                   Your responsibilities
    on products and offerings                                To ensure that the Services described above are
                                                             provided promptly and properly, you must follow the
    Descriptions of each of the credit or identity           requirements and procedures set forth in the Policy
    monitoring products and solutions are attached.          and in this Information Packet. We require your
    Such descriptions are provided by                        assistance and cooperation with us and with any
    ConsumerInfo.com, Inc. and Equifax Canada Co.            third party vendors providing Services. Please
    and are for informational purposes only and are not      respond to BBR Services or outside vendor requests
    part of the Policy. The actual services available with   and inquiries in a timely manner and enter into
    each product or solution are governed by the terms       necessary contracts required by our vendors for the
    and conditions of the applicable agreements that you     provision of services. You will be responsible for
    must enter into prior to the product or solution being   paying any costs resulting from your failure to timely
    offered to Notified Individuals. Further information     provide responses, accurate information or
    about the ConsumerInfo.com and Equifax Canada            approvals necessary for the provision of the
    products can be obtained at the telephone numbers        Services. There is no coverage under the Policy for
    indicated in the applicable description. You may also    any of your internal salary or overhead expenses or
    contact us through your insurance broker to receive      for your assistance and cooperation in responding to
    additional information about the Services.               a breach incident. In the event of a breach incident
                                                             or suspected incident, do not contact any service
                                                             providers directly. Instead, you must first provide
                                                             notice to us at bbr.claims@beazley.com or at
                                                             (866) 567-8570, as further described on page 3 of
                                                             this Information Packet and also in Item 9.(b) of the
                                                             Declarations.
                                                             Contacting any of the service providers listed in this
                                                             Information Packet shall not constitute notice under
                                                             the terms of the Policy.
                                                             As used in this Information Packet, the terms “we”
                                                             or “us” or have the same meaning as the term
                                                             “Underwriters” in the Policy and “you” has the same
                                                             meaning as the “Insured Organization” in the Policy.
                                                             Capitalized terms not defined in this Information
                                                             Packet have the same meaning as set forth in the
                                                             Policy.

                                                             Appendices
                                                             Experian IdentityWorks SM
                                                             Equifax Complete™ Advantage Plan
                                                             Equifax Credit File ID Alert™
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 64 of 170




  The descriptions contained in this communication are for preliminary informational purposes only. The product is available on an admitted basis in some but not all US jurisdictions through Beazley Insurance
  Company, Inc., and is available on a surplus lines basis through licensed surplus lines brokers underwritten by Beazley syndicates at Lloyd’s. The exact coverage afforded by the product described herein is
  subject to and governed by the terms and conditions of each policy issued. The publication and delivery of the information contained herein is not intended as a solicitation for the purchase of insurance on
  any US risk. Beazley USA Services, Inc. is licensed and regulated by insurance regulatory authorities in the respective states of the US and transacts business in the State of California as Beazley Insurance
  Services (License#: 0G55497). CBSL329_US_05/17
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 65 of 170




        Experian’s Credit solution ensures they have access to
                                                                                                                                                   Experian Highlights:
        progressive credit monitoring, identity restoration and
        identity theft insurance to help them regain their security.
        It notifies your customers when their personal information has been compromised
        and helps them resolve identity theft and other types of criminal activity sooner
        rather than later.
                                                                                                                                                 Success Rate Resolving
        Experian has managed thousands of data breach incidents in the finance, education,
        commerce, medical and government sectors. We can manage yours.                                                                                Fraud Cases



          Features                                                                                        Credit
          Daily Credit Monitoring                                                                    1 or 3 Bureaus
                                                                                                                                                 Score Received in Client
          Credit Report Upon Enrollment                                                                                                            Satisfaction Review
          Daily Credit Reports (Online)
          Identity Restoration
                                                                                                     Online (email)
          Product Delivery Method
                                                                                                   Off line (U.S. Mail)
          Enrollment (Phone and Online)                                                                                                          Data Breaches Serviced
                                                                                                                                                        Annually
          ExtendCARE™

          Blanket Identity Restoration (Available Upon Notification)

          $1 Million Identity Theft Insurance*




    * Identity theft insurance is underwritten by insurance company subsidiaries or affiliates of American International Group, Inc. (AIG).
    The description herein is a summary and intended for informational purposes only and does not include all terms, conditions and
    exclusions of the policies described. Please refer to the actual policies for terms, conditions, and exclusions of coverage. Coverage
    may not be available in all jurisdictions.                                                                                                Experian Data Breach Resolution



    ©2017 Experian Information Solutions, Inc. All rights reserved. Experian and the marks used herein are service marks or registered        Visit: experian.com/databreach
    trademarks of Experian Information Solutions, Inc. Other product and company names mentioned herein may be the trademarks of
    their respective owners.                                                                                                                  Call: 1 (866) 751-1323
                                                                                                                                              Email: databreachinfo@experian.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 66 of 170




        Experian’s Minor Plus provides comprehensive coverage
        when it comes to protecting a child’s identity.                                                                                              Experian Highlights:

        Minor Plus provides monthly monitoring of Experian® information for every enrolled
        child, internet surveillance, identity restoration services and identity theft insurance
        from material damages that may occur against a child whose credit file is misused.
        It’s an important benefit for your customers and an important opportunity for you.

        Experian has managed thousands of data breach incidents in the finance, education,                                                        Success Rate Resolving
        commerce, medical and government sectors. We can manage yours.                                                                                 Fraud Cases




          Features                                                                                   Minor Plus
          Minor Internet Surveillance
                                                                                                                                                  Score Received in Client
          Minor SSN Monitoring                                                                            1 Bureau                                  Satisfaction Review
          Identity Restoration
                                                                                                     Online (email)
          Product Delivery Method
                                                                                                   Off line (U.S. Mail)
          Enrollment (Phone and Online)

          ExtendCARE™                                                                                                                             Data Breaches Serviced
                                                                                                                                                         Annually
          Blanket Identity Restoration (Available Upon Notification)

          $1 Million Identity Theft Insurance*




    * Identity theft insurance is underwritten by insurance company subsidiaries or affiliates of American International Group, Inc. (AIG).
    The description herein is a summary and intended for informational purposes only and does not include all terms, conditions and
    exclusions of the policies described. Please refer to the actual policies for terms, conditions, and exclusions of coverage. Coverage     Experian Data Breach Resolution
    may not be available in all jurisdictions.


                                                                                                                                              Visit: experian.com/databreach
    ©2017 Experian Information Solutions, Inc. All rights reserved. Experian and the marks used herein are service marks or                   Call: 1 (866) 751-1323
    registered trademarks of Experian Information Solutions, Inc. Other product and company names mentioned herein may be the
    trademarks of their respective owners.                                                                                                    Email: databreachinfo@experian.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 67 of 170




        Experian’s Identity and Identity Minor is the most cost-
        effective breach response solution available                                                                                                 Experian Highlights:

        Identity and Identity Minor scours chat rooms, blogs, websites and other data
        sources to identify the illegal trading and selling of personal identities. Detect
        compromised personal information sooner, no matter where it occurs. Your
        members can also have peace of mind knowing our identity restoration agents and
        identity theft insurance are available to them if something were to happen.
                                                                                                                                                  Success Rate Resolving
        Experian has managed thousands of data breach incidents in the finance, education,                                                             Fraud Cases
        commerce, medical and government sectors. We can manage yours.




          Features                                                           Identity                 Identity Minor
          Internet Surveillance                                                                                     -                             Score Received in Client
          Minor Internet Surveillance                                                -                                                              Satisfaction Review

          Identity Restoration
          Product Delivery Method                                               Online                          Online

          Enrollment                                                            Online                          Online

          ExtendCARE™                                                                                                                             Data Breaches Serviced
          Blanket Identity Restoration
                                                                                                                                                         Annually
          (Available Upon Notification)
          $1 Million Identity Theft Insurance*




    * Identity theft insurance is underwritten by insurance company subsidiaries or affiliates of American International Group, Inc. (AIG).
    The description herein is a summary and intended for informational purposes only and does not include all terms, conditions and
    exclusions of the policies described. Please refer to the actual policies for terms, conditions, and exclusions of coverage. Coverage     Experian Data Breach Resolution
    may not be available in all jurisdictions.



                                                                                                                                              Visit: experian.com/databreach
    ©2017 Experian Information Solutions, Inc. All rights reserved. Experian and the marks used herein are service marks or
    registered trademarks of Experian Information Solutions, Inc. Other product and company names mentioned herein may be the                 Call: 1 (866) 751-1323
    trademarks of their respective owners.
                                                                                                                                              Email: databreachinfo@experian.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 68 of 170




                                                                                           CONSUMER INFORMATION SOLUTIONS




         Corporate Data Breach Solutions
         What is Credit Monitoring?

                                                      Equifax Canada Co. is Canada’s largest credit reporting
                                                      agency. A credit reporting agency is an independent
     Equifax Complete™                                organization that receives information from credit
                                                      grantors and other (private and public) sources regarding
     Advantage Plan                                   individuals' credit activity. This information is compiled in
                                                      a credit report for each Consumer.
     key features                                     Your credit report is a summary of your credit history. Your credit report contains
                                                      information about your credit cards and loans, such as: when you opened your account,
      > Online access to view your                    account balance, payment history, etc. Your credit report also includes personal
                                                      information that is available in public records, such as a bankruptcy.
        Equifax credit report 24/7

      > Credit monitoring with                        What is Credit Monitoring?
        e-mail notification of key
        changes to your credit file                   Your credit report is updated regularly to reflect credit activity changes. Credit monitoring
                                                      allows you to have immediate visibility to changes in your credit report, providing you with
                                                      the confidence that your credit identity is intact.
     > Updates of your Equifax
       credit report and score once
       everythree months                              Equifax Complete™ Advantage Plan

     > Dedicated customer service                     As a consumer, you can take an active role in monitoring your personal credit information.
                                                      Using Equifax's online tool, you can view your credit file 24/7 and monitor any changes,
                                                      maintaining certainty that your credit score and identity have not been compromised.




                                                      For further information about Equifax Canada and protecting your identity,
                                                      please visit www.equifax.ca. You can also visit the Financial Consumer
                                                      Agency of Canada at www.fcac-acfc.gc.ca to learn more about credit
                                                      reporting agencies.

    Certain conditions apply to all offers. Equifax
    and EFX are registered trademarks of Equifax
    Canada Co. Inform Enrich Empower is a
    trademark of Equifax Inc., used here under
    license. ©2013 Equifax Canada Co. All rights
    reserved




    EFX |        ®      CIS - 150 - E - 06/13   |                                                         INFORM         ENRICH       EMPOWER™
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 69 of 170




                                                                                          CONSUMER INFORMATION SOLUTIONS




         Corporate Data Breach Solutions
         What is a Credit Alert Flag



    How will a Credit                                 Equifax Canada Co. is Canada’s largest credit reporting
    File Alert Flag                                   agency. A credit reporting agency is an independent
                                                      organization that receives information from credit
    protect me from                                   grantors and other (private and public) sources regarding
    potential fraud                                   individuals' credit activity. This information is compiled in
    activity?                                         a credit report for each Consumer.

                                                      Your credit file is a summary of your credit history. Your credit file contains information
    A Credit File Alert Flag is                       about your credit cards and loans, such as: when you opened your account, account
                                                      balance, payment history, etc. Your credit file also includes personal information that
    one layer of identity theft
                                                      is available in public records, such as a bankruptcy
    protection. It provides peace
    of mind that your credit
    file has a warning system                         What is a Credit File Alert Flag?
    for credit lenders should
                                                      A credit file alert flag is a narrative description that is placed on your credit file. This
    anyone fraudulently try to                        flag alerts credit grantors that the individual’s personal identification may have been
    seek credit in your name.                         compromised. Credit grantors will then need to take further precautions to verify the identity
                                                      of the person seeking credit. This may take the form of requiring the credit seeker to
                                                      apply in person rather than over the phone or web, provide photo ID, or answer additional
                                                      authentication questions. It is at the discretion of the lending institution’s authentication
                                                      protocol processes as to what steps they will take.


                                                      A Credit File Alert Flag stays on your credit file for a period of six years and it does NOT
                                                      affect your credit score in any way. You have the option to choose to have it removed at
                                                      any time within the six years by calling Equifax Canada at 1-800-465-7166.




                                                      For further information about Equifax Canada and protecting your identity,
                                                      please visit www.equifax.ca. You can also visit the Financial Consumer
                                                      Agency of Canada at www.fcac-acfc.gc.ca to learn more about credit
                                                      reporting agencies.
    Certain conditions apply to all offers. Equifax
    and EFX are registered trademarks of Equifax
    Canada Co. Inform Enrich Empower is a
    trademark of Equifax Inc., used here under
    license. ©2013 Equifax Canada Co. All rights
    reserved




    EFX |        ®      CIS - 150 - E - 06/13   |                                                         INFORM        ENRICH        EMPOWER™
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 70 of 170




                    Exhibit (B)
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 71 of 170
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 72 of 170
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 73 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
    “Underwriters”




                                    FRONT PAGE TO POLICY



                             IMPORTANT NOTICE – FLORIDA

    SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT
    APPROVED BY ANY FLORIDA REGULATORY AGENCY.




     BSLMU05120809FL                                                                       Page 1 of 1
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 74 of 170




    BEAZLEY BREACH RESPONSE
    INSURING AGREEMENTS A., C., D. AND E. OF THIS POLICY PROVIDE COVERAGE ON
    A CLAIMS MADE AND REPORTED BASIS AND APPLY ONLY TO CLAIMS FIRST MADE
    AGAINST THE INSURED DURING THE POLICY PERIOD OR THE OPTIONAL
    EXTENSION PERIOD (IF APPLICABLE) AND REPORTED TO THE UNDERWRITERS
    DURING THE POLICY PERIOD OR AS OTHERWISE PROVIDED IN CLAUSE X. OF THIS
    POLICY. AMOUNTS INCURRED AS CLAIMS EXPENSES UNDER THIS POLICY SHALL
    REDUCE AND MAY EXHAUST THE LIMIT OF LIABILITY AND ARE SUBJECT TO
    RETENTIONS.

    INSURING AGREEMENT B. OF THIS POLICY PROVIDES FIRST PARTY COVERAGE ON
    AN INCIDENT DISCOVERED AND REPORTED BASIS; COVERAGE UNDER THIS
    INSURING AGREEMENT APPLIES ONLY TO INCIDENTS FIRST DISCOVERED BY THE
    INSURED AND REPORTED TO THE UNDERWRITERS DURING THE POLICY PERIOD.

    These Declarations along with the completed and signed Application and the Policy with
    endorsements shall constitute the contract between the Insureds and the Underwriters.

    Underwriters:              Syndicate 2623/623 at Lloyd's.

    Policy Number:             W20D68170101

    Authority Reference Number: B6012BUSANMSL1701
    Item 1.  Named Insured: OJ Commerce LLC OJ Commerce Inc dba Naomi Home
    WSports
                 Address: 1700 Northwest 64th Street
                               Suite 460
                               Fort Lauderdale, FL 33309
    Item 2.      Policy Period:
                 From: 11-Nov-2017
                 To:      11-Nov-2018
                 Both dates at 12:01 a.m. Local Time at the Address stated in Item 1.
    Please refer to the Beazley Breach Response Policy in reference to the Limits and Retentions
    set out in these Declarations.


    Item 3.      A. POLICY AGGREGATE LIMIT OF
                    LIABILITY
                     1. For all Damages, Claims Expenses,               USD $3,000,000
                        Penalties and PCI Fines, Expenses
                        and Costs:
                          But sublimited to:


     F00404                                                                             Page 1 of 4
     042014 ed.
     Date Issued: 04-Dec-2017 7:22:24 AM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 75 of 170




                     2. Aggregate sublimit of liability applicable   USD $3,000,000
                        to Insuring Agreement C. (Regulatory
                          Defense and Penalties)
                     3. Aggregate sublimit applicable to Insuring    USD $3,000,000
                        Agreement E. (PCI Fines, Expenses and
                        Costs):
                 B. LIMITS OF COVERAGE FOR PRIVACY
                    BREACH RESPONSE SERVICES:
                     1. Notified Individuals Limit of Coverage:      1,000,000 Notified
                                                                     Individuals in the
                          A sublimit of up to 10% of the Notified
                                                                     aggregate
                          Individuals Limit of Coverage applies to
                          Notified Individuals residing outside of
                          the United States, which amount is part
                          of and not in addition to the Notified
                          Individuals Limit of Coverage


                     2. Aggregate Limit of Coverage for all          USD $2,000,000
                        Computer Expert Services, Legal
                        Services and Public Relations and
                        Crisis    Management      Expenses
                        combined:
                     Coverage for all Privacy Breach Response Services is separate from and
                     in addition to the Policy Aggregate Limit of Liability.
    Item 4.      RETENTIONS:
                 A. Each Claim Retention:                            USD $25,000
                 B. Privacy Breach Response Services
                    Threshold and Retention:
                     1. Notification Services, Call Center           100 Notified
                        Services,     and Breach Resolution          Individuals
                        and Mitigation Services for each
                        incident involving at least:
                     2. Retention applicable to Computer             USD $10,000 combined,
                        Expert Services, Legal Services and          but USD 5,000 for Legal
                        Public   Relations     and    Crisis         Services (which
                        Management Expenses:                         retention is part of and
                                                                     not in addition to the
                                                                     combined retention)
    Item 5.      Premium: (plus applicable taxes and fees)           USD $20,000

    Item 6.      Retroactive Date:                                   Full Prior Acts

    Item 7.      Optional Extension Period:

                 (a) Premium for Optional Extension Period:          100% of the premium
                                                                     for the Policy
                 (b) Length of Optional Extension Period:            12 Months

     F00404                                                                            Page 2 of 4
     042014 ed.
     Date Issued: 04-Dec-2017 7:22:24 AM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 76 of 170




    Item 8.      Continuity Date:                                         11-Nov-2017

    Item 9.      Notification under this Policy:

                 (a) Claims:
                     Beazley Group
                     Attn: TMB Claims Group
                     1270 Avenue of the Americas, 12th Floor
                     New York, NY 10020
                     Email: bbr.claims@beazley.com
                 (b) Privacy Breaches under Insuring Agreement B.:
                     Email: bbr.claims@beazley.com
                     Toll-Free 24-Hour Hotline: (866) 567-8570
                     (Emails and call reports from the toll-free hotline are forwarded to the Breach
                     Response Services Team for response)
                 (c) All other notices under this Policy shall be given to:
                     Beazley USA Services, Inc.
                     30 Batterson Park Road
                     Farmington, CT 06032
                     Te: (860) 677-3700
                     Fax: (860) 679-0247
                     (All Claims and Privacy Breaches must be reported in accordance with 9.(a)
                     and 9.(b) above)
    Item 10. Service of process in any suit shall be made upon:
                 Mendes & Mount, LLP
                 750 7th Ave # 24
                 New York, NY 10019
    Item 11. Choice of Law: New York

    Item 12. Endorsements Effective At Inception:

                 1.   E02804 032011 ed.          Sanction Limitation and Exclusion Clause
                 2.   BSLMU05120809FL            Important Notice - Florida
                 3.   NMA1256                    Nuclear Incident Exclusion Clause-Liability-Direct
                                                 (Broad) (U.S.A.)
                 4.   NMA1477                    Radioactive Contamination Exclusion
                                                 Clause-Liability-Direct (U.S.A.)
                 5.   E05365 012014 ed.          Electronic Crime Endorsement
                 6.   E06606 122014 ed.          Telecommunications Fraud Endorsement
                 7.   E06928 042015 ed.          Policyholder Disclosure Notice of Terrorism
                                                 Insurance Coverage
                 8.   E05861 042014 ed.          Criminal Reward Coverage
                 9.   SCHEDULE2017               Lloyd's Security Schedule 2017
                 10. E06798 122016 ed.           Consequential Reputational Loss
                 11. E09974 032017 ed.           CRC SWETT Amendatory Endorsement


     F00404                                                                             Page 3 of 4
     042014 ed.
     Date Issued: 04-Dec-2017 7:22:24 AM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 77 of 170




                 12. E10112 052017 ed.          BBR Boost Endorsement
                 13. E10115 052017 ed.          Single Retention Endorsement
                 14. E06800 062017 ed.          Fraudulent Instruction Coverage
                 15. E09267 072017 ed.          Amend Item 3.B. Endorsement
                 16. E10186 062017 ed.          First Party Endorsement

    Dated:       04-Dec-2017

     At:         30 Batterson Park Road
                 Farmington
                 Connecticut 06032                   By
                 (the office of the Correspondent)         Beazley USA Services, Inc.
                                                          (Correspondent)




     F00404                                                                             Page 4 of 4
     042014 ed.
     Date Issued: 04-Dec-2017 7:22:24 AM
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 78 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                             SANCTION LIMITATION AND EXCLUSION CLAUSE

    This endorsement modifies insurance provided under the following:


    BEAZLEY BREACH RESPONSE


    No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
    provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
    provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
    United Nations resolutions or the trade or economic sanctions, law or regulations of the European Union,
    United Kingdom or United States of America.




    All other terms and conditions of this Policy remain unchanged.




                                                                 __________________________________________
                                                                 Authorized Representative




     E02804                                                                                     Page 1 of 1
     032011 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 79 of 170



       Effective date of this Endorsement: 11-Nov-2017
       This Endorsement is attached to and forms a part of Policy Number: W20D68170101


              NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)

       BEAZLEY BREACH RESPONSE

       For attachment to insurances of the following classifications in the U.S.A., its Territories and
       Possessions, Puerto Rico and the Canal Zone:

       Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Owners or
       Contractors (including railroad) Protective Liability, Manufacturers and Contractors Liability,
       Product Liability, Professional and Malpractice Liability, Storekeepers Liability, Garage Liability,
       Automobile Liability (including Massachusetts Motor Vehicle or Garage Liability),
       not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-
       Liability-Direct (Limited) applies.
       This Policy* does not apply:

       I.      Under any Liability Coverage, to injury, sickness, disease, death or destruction:

               (a)    with respect to which an insured under the Policy is also an insured under a
                      nuclear energy liability policy issued by Nuclear Energy Liability Insurance
                      Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
                      Association of Canada, or would be an insured under any such policy but for its
                      termination upon exhaustion of its limit of liability; or
               (b)      resulting from the hazardous properties of nuclear material and with respect to
                      which (1) any person or organization is required to maintain financial protection
                      pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof, or (2)
                      the insured is, or had this Policy not been issued would be, entitled to indemnity
                      from the United States of America, or any agency thereof, under any agreement
                      entered into by the United States of America, or any agency thereof, with any
                      person or organization.

       II.     Under any Medical Payments Coverage, or under any Supplementary Payments
               Provision relating to immediate medical or surgical relief, to expenses incurred with
               respect to bodily injury, sickness, disease or death resulting from the hazardous
               properties of nuclear material and arising out of the operation of a nuclear facility by any
               person or organization.

       III.    Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting
               from the hazardous properties of nuclear material, if:

               (a)   the nuclear material (1) is at any nuclear facility owned by, or operated by or on
                     behalf of, an insured or (2) has been discharged or dispersed therefrom;

               (b)    the nuclear material is contained in spent fuel or waste at any time possessed,
                     handled, used, processed, stored, transported or disposed of by or on behalf of
                     an insured; or

               (c)   the injury, sickness, disease, death or destruction arises out of the furnishing by
                     an insured of services, materials, parts or equipment in connection with the
                     planning, construction, maintenance, operation or use of any nuclear facility, but
                     if such facility is located within the United States of America, its territories or


     NMA1256                                                                                       Page 1 of 2
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 80 of 170



                      possessions or Canada, this exclusion (c) applies only to injury to or destruction of
                      property at such nuclear facility.

       IV.      As used in this endorsement:

                "hazardous properties" include radioactive, toxic or explosive properties;

                "nuclear material" means source material, special nuclear material or by-product material;

                "source material", "special nuclear material", and "by-product material" have the
                meanings given them in the Atomic Energy Act 1954 or in any law amendatory thereof;

                "spent fuel" means any fuel element or fuel component, solid or liquid, which has been
                used or exposed to radiation in a nuclear reactor;

                "waste" means any waste material (1) containing by-product material and (2) resulting
                from the operation by any person or organization of any nuclear facility included within
                the definition of nuclear facility under paragraph (a) or (b) thereof;

                "nuclear facility" means:
                (a)     any nuclear reactor,
                (b)      any equipment or device designed or used for (1) separating the isotopes of
                        uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
                        processing or packaging waste,
                (c)     any equipment or device used for the processing, fabricating or alloying of
                        special nuclear material if at any time the total amount of such material in the
                        custody of the insured at the premises where such equipment or device is
                        located consists of or contains more than 25 grams of plutonium or uranium 233
                        or any combination thereof, or more than 250 grams of uranium 235,
                (d)     any structure, basin, excavation, premises or place prepared or used for the
                        storage or disposal of waste,
               and includes the site on which any of the foregoing is located, all operations conducted on
               such site and all premises used for such operations; "nuclear reactor" means any
               apparatus designed or used to sustain nuclear fission in a self-supporting chain reaction
               or to contain a critical mass of fissionable material. With respect to injury to or
               destruction of property, the word "injury" or "destruction" includes all forms of radioactive
               contamination of property.
               It is understood and agreed that, except as specifically provided in the foregoing to the
               contrary, this clause is subject to the terms, exclusions, conditions and limitations of the
               Policy to which it is attached.
    * NOTE: As respects policies which afford liability coverages and other forms of coverage in
    addition, the words underlined should be amended to designate the liability coverage to which this
    clause is to apply.




     NMA1256                                                                                      Page 2 of 2
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 81 of 170



       Effective date of this Endorsement: 11-Nov-2017
       This Endorsement is attached to and forms a part of Policy Number: W20D68170101


           RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.)



       For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-Direct)
       to liability insurances affording worldwide coverage.

       In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the
       Canal Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly
       caused by or contributed to by or arising from ionising radiations or contamination by radioactivity
       from any nuclear fuel or from any nuclear waste from the combustion of nuclear fuel.




     13/2/64                                                                                        Page 1 of 1
     NMA1477
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 82 of 170




    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                     ELECTRONIC CRIME ENDORSEMENT
    This endorsement modifies insurance provided under the following:
    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:
    1.      Item 3.A. of the Declarations is amended to include the following prior to the last paragraph
            thereof:
           CC.     Aggregate sublimit of liability applicable to                    USD 100,000
                   Insuring Agreement CC. (Electronic Crime):
    2.      Item 4. of the Declarations is amended to include the following at the end thereof:
           CC.    Insuring Agreement CC. (Electronic Crime)
                  Retention applicable to each incident, event, or related
                                                                             USD 25,000
                  incidents or events, giving rise to an obligation to pay
                  loss of Money or Securities:
    3.      Clause I., Insuring Agreements, is amended by the addition of the following at the end thereof:
            CC.     ELECTRONIC CRIME
                    To indemnify the Insured Organization for the loss of Money or Securities, in excess of
                    the Retention, contained in a Transfer Account at a Financial Institution resulting
                    directly from Funds Transfer Fraud committed solely by a Third Party;
                    provided that such loss must be Discovered by the Insured during the Policy Period
                    and reported to the Underwriters during the Policy Period or as otherwise provided in
                    Clause IX. of this Policy.
    4.      Clause V., Exclusions, paragraph R. shall not apply to loss otherwise covered under Insuring
            Agreement CC.
    5.      There shall be no coverage under this Endorsement for any loss for, arising out of or resulting
            directly or indirectly from:
            CC-A. the type or kind covered by the Insured Organization’s financial institution bond or
                  commercial crime policy, regardless of any deductible amount or limit of liability;

            CC-B. any actual or alleged fraudulent, dishonest or criminal act or omission by any Employee,
                  whether acting alone or in collusion with any other person or entity;
            CC-C. indirect or consequential loss of any kind;
            CC-D. punitive, exemplary or multiplied damages of any kind or any fines, penalties or loss of
                  any tax benefit;
            CC-E. the giving or surrendering of any Money or Securities in any exchange or purchase,
                  whether fraudulent or not;
            CC-F. fees, costs or expenses incurred or paid by the Insured Organization in defending or
                  prosecuting any legal proceeding or claim;
            CC-G. proving or establishing the existence of loss under this Endorsement;


     E05365                                                                                       Page 1 of 3
     012014 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 83 of 170



           CC-H. the theft, disappearance, destruction of, or unauthorized access to, confidential
                 information including, but not limited to, trade secrets, customer lists, and intellectual
                 property;
           CC-I.   any fraudulent instruction if the sender, or anyone acting in collusion with the sender,
                   ever had access to the Insured Organization’s password, PIN or other security code;
           CC-J.   any forged, altered or fraudulent negotiable instruments, securities, documents or
                   instructions;
           CC-K. any actual or alleged use of credit, debit, charge, access, convenience or other cards or
                 the information contained on such cards;
           CC-L. damages of any type for which the Insured Organization is legally liable, except for
                 direct compensatory damages arising directly from Funds Transfer Fraud; or
           CC-M. costs or expenses incurred by a customer or client of the Insured Organization.
    6.     Clause VI. Definitions, paragraph O. is amended to include loss or damage covered under
           Insuring Agreement CC. within the definition of “Loss”.
    7.     For purposes of this endorsement only, Clause VI. Definitions, is amended to include the
           following:
           CC-A. Discovered means the moment when the Insured Organization or any director, trustee,
                 officer, administrator, manager, partner or insurance representative of the Insured
                 Organization first becomes aware of facts which would cause a reasonable person to
                 believe that a loss covered by this Endorsement has been or will be incurred.
           CC-B. Employee means:
                   1.      a natural person:
                           (a)     while in the regular service of the Insured Organization in the ordinary
                                   course of its business;
                           (b)     whom the Insured Organization has the right to direct and control while
                                   performing labor or service for the Insured Organization; and
                           (c)     who is compensated directly by the Insured Organization through
                                   salary, wages or commissions;
                   2.      a natural person who is directed and controlled by the Insured Organization
                           while performing labor or service for the Insured Organization pursuant to a
                           lease or other written contract to which the Insured Organization is a party;
                   3.      a natural person volunteer who is directed and controlled by the Insured
                           Organization while performing labor or service for the Insured Organization;
                   4.      a natural person who is a director, trustee, officer, administrator, manager or
                           partner of the Insured Organization, when performing acts coming within the
                           scope of the usual duties of a a director, trustee, officer, administrator, manager
                           or partner; or
                   5.      a natural person who is:
                           (a)     a trustee, officer, employee, administrator, fiduciary or manager of any
                                   Employee Welfare or Pension Benefit Plan, as defined in Employee
                                   Retirement Income Security Act of 1974 and any amendments thereto
                                   (“ERISA”), which is or becomes solely sponsored by the Insured
                                   Organization; or
                           (b)     required to be bonded by Title 1 of ERISA.
           CC-C. Financial Institution means:


     E05365                                                                                     Page 2 of 3
     012014 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 84 of 170



                    1.       a bank, credit union, saving and loan association, trust company or other
                             licensed financial service where the Insured Organization maintains a Transfer
                             Account; or
                    2.       a securities broker-dealer, mutual fund, liquid assets fund or similar investment
                             company where the Insured Organization maintains a Transfer Account.
            CC-D. Funds Transfer Fraud means fraudulent written, electronic, telegraphic, cable, teletype
                  or telephone instructions by a Third Party issued to a Financial Institution directing
                  such institution to transfer, pay or deliver Money or Securities from any account
                  maintained by the Insured Organization at such institution, without the Insured
                  Organization's knowledge or consent.
            CC-E. Money means:
                    1.       currency, coins or bank notes in current use and having a face value; and
                    2.       travelers checks, registered checks or money orders held for sale to the public.
            CC-F. Property means tangible property other than Money or Securities that has intrinsic
                  value.
            CC-G. Securities means negotiable and non-negotiable instruments or contracts representing
                  either Money or Property, but Securities does not include Money.
            CC-H. Third Party means any person or entity other than the Insured Organization or
                  Employee .
            CC-I.   Transfer Account means an account maintained by the Insured Organization at a
                    Financial Institution from which the Insured Organization can initiate the transfer,
                    payment or delivery of Money or Securities.
    8.      Clause VII., Limit of Liability, paragraph A. is amended to include the following immediately before
            the last paragraph thereof:
            The sublimit of liability stated in Item 3.A.CC. of the Declarations is the aggregate limit of liability
            under this Policy for all loss or damage covered under Insuring Agreement CC. and is part of and
            not in addition to the Policy Aggregate Limit of Liability stated in Item 3.A.1. of the
            Declarations.
    9.      Clause VIII., Retention, is amended to include the following immediately before the last paragraph
            thereof:
            CC-A. The Retention amount set forth in Item 4.CC. of the Declarations applies separately to
                  each incident, event, or related incidents or events, giving rise to an obligation to pay loss
                  or damage under Insuring Agreement CC.

    All other terms and conditions of this Policy remain unchanged.



                                                                     __________________________________________
                                                                    Authorized Representative




     E05365                                                                                           Page 3 of 3
     012014 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 85 of 170




    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                               TELECOMMUNICATIONS FRAUD ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:
    1.      Item 3.A. of the Declarations is amended to include the following prior to the last paragraph
            thereof:
           TT.      Aggregate sublimit of liability applicable to                       USD 100,000
                    Insuring Agreement TT. (Telecommunications
                    Fraud):
    2.      Item 4. of the Declarations is amended to include :
           TT.      Each incident, event, or related incidents or events,                USD 25,000
                    giving rise to an obligation to pay loss under Insuring
                    Agreement TT.:

    3.      Clause I. INSURING AGREEMENTS is amended by the addition of:
            TT.      TELECOMMUNICATIONS FRAUD
                     To indemnify the Insured Organization for any Telecommunications Fraud Loss, in
                     excess of the applicable Retention, incurred by the Insured during the Policy Period
                     and reported in writing to the Underwriters during the Policy Period.
    4.      Clause VI. DEFINITIONS, paragraph O. is amended to include Telecommunications Fraud
            Loss within the definition of “Loss”.

    5.      Clause VI. DEFINITIONS is amended by the addition of:
            TT-A.    Third Party means any person or entity other than the Insured Organization or a
                     Related Party.
            TT-B.    Telecommunications Fraud Loss means any direct financial loss to the Insured that
                     results directly from a Third Party gaining access to and using the Insured
                     Organization’s telephone system in an unauthorized manner; provided that such
                     unauthorized access and use must occur after the Retroactive Date and before the end
                     of the Policy Period.

    6.      Clause VII. LIMIT OF LIABILITY AND COVERAGE, Paragraph A. is amended to include the
            following immediately prior to the last paragraph thereof:
            The sublimit of liability stated in Item 3.A.TT. is the aggregate limit of liability payable under this
            Policy for all Telecommunications Fraud Loss covered under Insuring Agreement TT. and is
            part of and not in addition to the Policy Aggregate Limit of Liability.

    7.      Clause VIII. RETENTION is amended by the addition of:
            TT.      The Retention set forth in Item 4.TT. of the Declarations applies separately to each
                     incident, event, or related incidents or events, giving rise to an obligation to pay loss
                     under Insuring Agreement TT.

     E06606                                                                                          Page 1 of 2
     122014 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 86 of 170




    All other terms and conditions of this Policy remain unchanged.




                                                                 __________________________________________
                                                                 Authorized Representative




     E06606                                                                                    Page 2 of 2
     122014 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 87 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”


                              POLICYHOLDER DISCLOSURE NOTICE OF
                                TERRORISM INSURANCE COVERAGE

    You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"),
    insurance coverage provided by this Policy includes losses arising out of acts of terrorism, as defined
     in Section 102(1) of the Act, as amended: The term “act of terrorism” means any act that is certified
    by the Secretary of the Treasury, in consultation with the Secretary of Homeland Security and the
    Attorney General of the United States, to be an act of terrorism; to be a violent act or an act that is
    dangerous to human life, property, or infrastructure; to have resulted in damage within the United
    States, or outside the United States in the case of an air carrier or vessel or the premises of a United
    States mission; and to have been committed by an individual or individuals, as part of an effort to
    coerce the civilian population of the United States or to influence the policy or affect the conduct of the
    United States Government by coercion. Any coverage you purchase for "acts of terrorism" shall expire
    at 12:00 midnight December 31, 2020, the date on which the TRIA Program is scheduled to
    terminate, or the expiry date of the policy whichever occurs first, and shall not cover any losses
    or events which arise after the earlier of these dates.

    YOU SHOULD KNOW THAT COVERAGE PROVIDED BY THIS POLICY FOR LOSSES CAUSED
    BY CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES
    UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY
    CONTAIN OTHER EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN
    EXCLUSION FOR NUCLEAR EVENTS. UNDER THIS FORMULA, THE UNITED STATES PAYS
    85% THROUGH 2015; 84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1,
    2017; 82% BEGINNING ON JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 AND 80%
    BEGINNING ON JANUARY 1, 2020; OF COVERED TERRORISM LOSSES EXCEEDING THE
    STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE INSURER(S) PROVIDING THE
    COVERAGE. YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS
    AMENDED, CONTAINS A USD100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
    REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM
    CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE
    CALENDAR YEAR EXCEEDS USD100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
    ALL INSURERS EXCEED USD100 BILLION, YOUR COVERAGE MAY BE REDUCED.


    (LMA 9104 amended)




     E06928                                                                                          Page 1 of 1
     042015 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 88 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                       CRIMINAL REWARD COVERAGE

    This endorsement modifies insurance provided under the following:
    BEAZLEY BREACH RESPONSE


    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:
    1.      Clause I. INSURING AGREEMENTS is amended by the addition of:
            Criminal Reward Fund

            To indemnify the Named Insured, at the Underwriter’s sole and absolute discretion, up to USD
            50,000 in the aggregate as a Criminal Reward Fund. No Deductible shall apply to this Insuring
            Agreement.

    2.      Clause VI. DEFINITIONS is amended by the addition of:

            CR-C    Criminal Reward Fund means any amount offered and paid by the Underwriters for
                    information that leads to the arrest and conviction of any individual(s) committing or trying
                    to commit any illegal act related to any coverage under this Policy. Provided, however,
                    the Underwriters shall not pay any Criminal Reward Fund for, and this Policy shall not
                    cover any amount based upon, any information provided by the Insured, the Insured’s
                    auditors, whether internal or external, any individual hired or retained to investigate the
                    aforementioned illegal acts, or any other individuals with responsibilities for the
                    supervision or management of the aforementioned individuals. Criminal Reward Fund
                    coverage is subject to the limitations set forth in Clause VI.L..



    All other terms and conditions of this Policy remain unchanged.




                                                                   __________________________________________
                                                                  Authorized Representative




     E05861                                                                                        Page 1 of 1
     042014 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 89 of 170




    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. Referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

    LLOYD’S SECURITY SCHEDULE

    Syndicate 2623         82%
    Syndicate 623          18%


    ALL OTHER TERMS, conditions and limitations of said Certificate shall remain unchanged.




     SCHEDULE2017                                                                             Page 1 of 1
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 90 of 170




    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                  CONSEQUENTIAL REPUTATIONAL LOSS

    This endorsement modifies insurance provided under the following:
    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:

    1.      Item 3.A. of the Declarations is amended by the addition of:

           Aggregate sublimit of liability for all Consequential
           Reputational Loss, which amount is part of, and not in                       USD 1,000,000
           addition to, the Policy Aggregate Limit of Liability:

    2.      Item 4. of the Declarations is amended by the addition of:

           Retention applicable to each incident giving rise to                         USD 25,000
           Consequential Reputational Loss

    3.      The Underwriters will indemnify the Named Insured for Consequential Reputational Loss, in
            excess of the applicable Retention, incurred by the Insured Organization during the
            Notification Period as a direct result of an incident (i) described in Insuring Agreement A.1. or
            A.2. that first takes place on or after the Retroactive Date and before the end of the Policy
            Period, and (ii) for which Notification Services are provided pursuant to Insuring Agreement
            B.3.

    4.      Clause VI. DEFINITIONS, paragraph O. “Loss” is amended to include Consequential
            Reputational Loss.
    5.      For purposes of this Endorsement:
            DEF-A. Consequential Reputational Loss means the Income Loss during the Notification
                   Period; provided that Consequential Reputational Loss shall not mean and no
                   coverage shall be available under this endorsement for any of the following: loss arising
                   out of any liability to any third party for whatever reason; legal costs or legal expenses of
                   any type; loss incurred as a result of unfavorable business conditions, loss of market or
                   any other consequential loss; or costs or expenses the Insured Organization incurs to
                   identify, investigate, respond to or remediate an incident described in Insuring Agreement
                   A.1. or A.2.

            DEF-B. Income Loss means the net profit resulting directly from the Insured Organization’s
                   business operations, before income taxes, that the Insured Organization is prevented
                   from earning as a direct result of damage to the Insured Organization’s reputation
                   caused by an incident (or reasonably suspected incident) described in Insuring
                   Agreement A.1. or A.2. In determining Income Loss, due consideration shall be given to
                   the prior experience of the Insured Organization’s business operations before the
                   beginning of the Notification Period and to the reasonable and probable business
                   operations the Insured Organization could have performed had the incident described in
                   Insuring Agreement A.1. or A.2. not occurred.

                    Income Loss does not include any internal salary, costs or overhead expenses of the

     E06798                                                                                       Page 1 of 2
     122016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 91 of 170



                    Insured Organization.

            DEF-C. Notification Period means the 30-day period that begins on the specific date on which
                   Notified Individuals first receive notification of the incident for which Notification
                   Services are provided.
            .

    6.      The following Clause is added to the Policy:
            PROOF AND APPRAISAL OF LOSS
            A.      Proof of Loss. With respect to Consequential Reputational Loss, before coverage will
                    apply, the Named Insured must:
                    1.      prepare and submit to the persons named in Item 9.(a) of the Declarations a
                            written and detailed proof of loss sworn by an officer of the Named Insured
                            within ninety (90) days after the Insured Organization sustains a
                            Consequential Reputational Loss, but in no event later than six (6) months
                            following the end of the Policy Period. Such proof of loss shall include a
                            narrative with full particulars of such Consequential Reputational Loss,
                            including, the time, place and cause of the incident giving rise to Consequential
                            Reputational Loss, a detailed calculation of any Consequential Reputational
                            Loss, and the amount of Consequential Reputational Loss and all other
                            insurance thereon; and
                    2.      upon Underwriters’ request, submit to an examination under oath and provide
                            copies of the underlying documents, data and materials that reasonably relate to
                            or are part of the basis of the claim for such Consequential Reputational Loss.
                    The costs and expenses of preparing and submitting a proof of loss, and establishing or
                    proving Consequential Reputational Loss shall be the Insured’s obligation, and are
                    not covered under this Policy.
            B.      Appraisal of Loss. If the Named Insured and Underwriters do not agree on the amount
                    of Consequential Reputational Loss, each party shall select and pay an appraiser or
                    other qualified expert (the “Appraiser”) to state the amount of the loss or reasonable
                    expenses, and the Appraisers shall choose an umpire. If the Appraisers cannot agree on
                    an umpire, the Named Insured or the Underwriters may request a judge of a court
                    having jurisdiction to make the selection. Each Appraiser shall submit the amount of the
                    Consequential Reputational Loss or reasonable expenses to the umpire, and
                    agreement by the umpire and at least one of the Appraisers as to the amount of
                    Consequential Reputational Loss shall be binding on all Insureds and the
                    Underwriters. The Named Insured and Underwriters will equally share the costs of the
                    umpire and any other costs other than the cost of the Appraisers. This provision shall
                    govern only the appraisal of the amount of Consequential Reputational Loss, and shall
                    not control the determination of whether such Consequential Reputational Loss is
                    otherwise covered by the Policy. Underwriters will still retain and do not waive their rights
                    to deny coverage or enforce any obligation under this Policy.

    All other terms and conditions of this Policy remain unchanged.


                                                                   __________________________________________
                                                                  Authorized Representative




     E06798                                                                                        Page 2 of 2
     122016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 92 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                 CRC SWETT AMENDATORY ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:

    1.      Item 7. of the Declarations is deleted in its entirety and replaced by:

            Item 7. Optional Extension Period

            (a) Premium for Optional Extension Period:         (b) Length of Optional Extension Period

                 100% of the Premium set forth in Item 5
                 of the Declarations                              12 months

                 150% of the Premium set forth in Item 5
                 of the Declarations                              24 months

                 200% of the Premium set forth in Item 5
                 of the Declarations                              36 months

    2.      Clause II., DEFENSE AND SETTLEMENT, paragraph C.2. is deleted in its entirety and replaced
            with the following:

            C.2.     Sixty percent (60%) of any Claims Expenses incurred after the date such settlement or
                     compromise was recommended to the Insured plus sixty percent (60%) of any Damages
                     above the amount for which the Claim could have been settled. The remaining forty
                     percent (40%) of such Claims Expenses and Damages must be borne by the Insured at
                     their own risk and uninsured;

    3.      Clause III., THE INSURED AND THE INSURED ORGANIZATION, paragraph C. is deleted in its
            entirety and replaced with the following:

            C.       An employee (including a part time, leased, seasonal, or temporary employee), volunteer
                     or any Independent Contractors of the Insured Organization, but only for work done
                     while acting within the scope of his or her employment or duties and related to the
                     conduct of the Insured Organization’s business;

            For the purposes of this endorsement, the term "Independent Contractor" means any natural
            person independent contractor who performs labor or service for the Insured Organization
            pursuant to a written contract or agreement, where such labor or service is under the exclusive
            direction of the Insured Organization. The status of an individual as an Independent
            Contractor shall be determined as of the date of an alleged act, error or omission by any such
            Independent Contractor.

    4.      Clause III. THE INSURED AND THE INSURED ORGANIZATION, paragraph F. is deleted in its
            entirety and replaced with the following:




     E09974                                                                                       Page 1 of 5
     032017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 93 of 170



           F.      The estate, heirs, executors, administrators, assigns, trustees, court appointed receivers
                   and legal representatives of any Insured in the event of such Insured's death,
                   incapacity, insolvency or bankruptcy, but only to the extent that such Insured would
                   otherwise be provided coverage under this Insurance; and

    5.     Clause III. THE INSURED AND THE INSURED ORGANIZATION is amended by the addition of:

           AI-A.   An Additional Insured for coverage afforded under Insuring Agreements A. and D., but
                   only as respects the vicarious liability of such person or entity for acts, errors or
                   omissions of the Insured Organization otherwise covered by this Insurance.

    6.     Clause VI. DEFINITIONS, paragraph K., L., P., GG. and HH. are deleted in their entirety and
           replaced with the following:

           K.      Control Group means the individuals holding the following positions in the Insured
                   Organization: Chief Executive Officer, Chief Financial Officer, General Counsel, staff
                   attorneys working for the General Counsel, Risk Manager, Chief Security Officer, Chief
                   Privacy Officer and the head of Information Technology, and any individual in a
                   substantially similar position as those referenced above, or with substantially similar
                   responsibilities as those referenced above, irrespective of the exact title of such individual
                   and any individual who previously held any of the above referenced positions.

           L.      Damages means a monetary judgment, award or settlement including any prejudgment
                   interest awarded against an Insured on the part of any judgment that the Underwriters
                   pay, as well as all interest on the full amount of any judgment that accrues after entry of
                   the judgment and before the Underwriters have paid, offered to pay or deposited in court
                   the part of the judgment that is within the applicable limits of insurance; provided that the
                   term Damages shall not include or mean:

                   1. future profits, restitution, disgorgement of unjust enrichment or profits by an Insured,
                      or the costs of complying with orders granting injunctive or equitable relief;

                   2. return or offset of fees, charges, or commissions charged by or owed to an Insured
                      for goods or services already provided or contracted to be provided;

                   3. taxes or loss of tax benefits;

                   4. fines, sanctions or penalties;

                   5. punitive or exemplary damages or any damages which are a multiple of
                      compensatory damages, unless insurable by law in any applicable venue that most
                      favors coverage for such punitive, exemplary or multiple damages;

                   6. discounts, coupons, prizes, awards or other incentives offered to the Insured’s
                      customers or clients;

                   7. liquidated damages, but only to the extent that such damages exceed the amount for
                      which the Insured would have been liable in the absence of such liquidated
                      damages agreement;

                   8. fines, costs or other amounts an Insured is responsible to pay under a Merchant
                      Services Agreement; or

                   9. any amounts for which the Insured is not liable, or for which there is no legal
                      recourse against the Insured.



     E09974                                                                                        Page 2 of 5
     032017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 94 of 170




           P.     Management Control means:

                  1.      owning, directly or indirectly, more than fifty percent (50%) of the outstanding
                          securities representing the present right to vote for the election of an entity's
                          directors (in the case of a corporation), members of the board of managers (in
                          the case of a limited liability company), management committee members (in the
                          case of a joint venture or partnership), directors or trustees, as applicable (in the
                          case of a non-profit entity), or persons serving in a functionally equivalent role for
                          such an entity operating or organized outside of the United States; or

                  2.      having the right, pursuant to a written contract or the bylaws, charter, operating
                          agreement or similar documents of an entity to elect, appoint or designate a
                          majority of: the board of directors of a corporation; the management committee of
                          a joint venture or partnership; the management board of a limited liability
                          company; or persons serving in a functionally equivalent role for such an entity
                          operating or organized outside of the United States.

           GG.    Subsidiary means any corporation, limited liability company, joint venture or partnership
                  while the Named Insured has Management Control over such entity, if the Named
                  Insured:

                  1.      had Management Control over such entity on the inception date of this Policy or
                          such entity was an insured under a policy issued by the Underwriters of which
                          this Policy is a renewal;

                  2.      acquires Management Control after the inception date of this Policy provided
                          the revenues of the entity do not exceed twenty percent (20%) of the Named
                          Insured’s annual revenues for the four quarterly periods directly preceding
                          inception of the Policy Period; or

                  3.      acquires Management Control after the inception date of this Policy provided
                          that if the revenues of the entity exceed twenty percent (20%) of the Named
                          Insured’s annual revenues for the four quarterly periods directly preceding
                          inception of the Policy Period, the provisions of Clause XVI., Mergers and
                          Acquisitions, must be fulfilled;

                  provided that this Policy only provides coverage for acts, errors, omissions, incidents or
                  events that take place while the Named Insured has Management Control over such
                  entity.

           HH.    Third Party Information means any trade secret, data, design, interpretation, forecast,
                  formula, method, practice, credit or debit card magnetic strip information, process, record,
                  report or other item of information of a third party not insured under this Policy which is
                  not available to the general public and which the Insured Organization is legally
                  required to maintain in confidence; however, Third Party Information shall not include
                  Personally Identifiable Information.

    7.     Clause V. EXCLUSIONS, paragraph H., O. and P. are deleted in their entirety and replaced with
           the following:

           H.     For, arising out of or resulting from any act, error, omission, incident, failure of Computer
                  Security, or Security Breach committed or occurring prior to the Continuity Date of this
                  Policy:



     E09974                                                                                       Page 3 of 5
     032017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 95 of 170



                  1.      if any member of the Control Group on or before the Continuity Date knew or
                          could have reasonably foreseen that such act, error or omission, incident, failure
                          of Computer Security, or Security Breach might be expected to be the basis of
                          a Claim or Loss; or

                  2.      in respect of which any Insured has given notice of a circumstance, which might
                          lead to a Claim or Loss, to the insurer of any other policy in force prior to (i) the
                          Continuity Date of this Policy, or (ii) if this Policy is a renewal, the inception date
                          of the first consecutive policy issued by the Underwriters of which this Policy is a
                          renewal;

           O.     For, arising out of or resulting from a Claim by or on behalf of one or more Insureds
                  under this Insurance against any other Insured or Insureds under this Insurance;
                  provided this exclusion shall not apply to (i) an otherwise covered Claim under Insuring
                  Agreement I.A.1., I.A.2., or I.A.3. made by a current or former employee of the Insured
                  Organization, or (ii) any Claim by or on behalf of an Additional Insured against an
                  Insured that is not an Additional Insured;

           P.     For, arising out of or resulting from:

                  1.      any Claim made by any business enterprise in which any Insured has greater
                          than a twenty percent (20%) ownership interest or made by any parent company
                          or other entity which owns more than twenty percent (20%) of the Named
                          Insured; or

                  2.      the Insured's activities as a trustee, partner, member, Manager, officer, director
                          or employee of any employee trust, charitable organization, corporation,
                          company or business other than that of the Insured Organization;

    8.     Clause VI. DEFINITIONS is amended by the addition of the following paragraph:

           AI-A   Additional Insured means:

                  1. any natural person or entity that the Insured Organization has expressly agreed in
                     writing to add as an Additional Insured under this policy prior to the commission of
                     any act for which such person or entity would be provided coverage for under this
                     Policy, but only to the extent the Insured Organization would have been liable and
                     coverage would have been afforded under the terms and conditions of this Policy had
                     such Claim been made against the Insured Organization; and

                  2. any other person or entity added as an Additional Insured by endorsement to this
                     Policy.


    9.     Clause X., NOTICE OF CLAIM, LOSS OR CIRCUMSTANCE THAT MIGHT LEAD TO A CLAIM,
           paragraph A. is deleted in its entirety and replaced with the following:

           A.     If any Claim is made against the Insured, the Insured, upon knowledge of the Control
                  Group, shall forward as soon as practicable to the Underwriters through persons named
                  in Item 9.(a) of the Declarations written notice of such Claim in the form of a telecopy,
                  email or express or certified mail together with every demand, notice, summons or other
                  process received by the Insured or the Insured’s representative. In no event shall the
                  Underwriters be given notice of a Claim later than sixty (60) days after the expiration date
                  of the Policy Period, or the end of the Optional Extension Period (if applicable).




     E09974                                                                                        Page 4 of 5
     032017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 96 of 170



    10.     Clause XVI., Mergers and Acquisitions, paragraph A. is deleted in its entirety and replaced with
            the following:

                    A.      Newly Acquired Subsidiaries

                    If during the Policy Period the Named Insured or any Subsidiary acquires a privately
                    held entity whose annual revenues are more than twenty percent (20%) of the Named
                    Insured’s total annual revenues for the four quarterly periods directly preceding inception
                    of the Policy Period, then, subject to the Policy Period and all other terms and
                    conditions of this Policy, coverage under this Policy shall be afforded for a period of sixty
                    (60) days, but only for any Claim that arises out of any act, error or omission first
                    committed or incident or event first occurring after the entity becomes so owned.
                    Coverage beyond such sixty (60) day period shall only be available if the Named Insured
                    gives the Underwriters written notice of the acquisition, obtains the written consent of
                    Underwriters to extend coverage beyond such sixty (60) day period to the entity and
                    agrees to pay any additional premium required by Underwriters.

    11.     Clause XVIII., CANCELLATION,, paragraph C. is deleted in its entirety and replaced with the
            following:

            C.      If the Named Insured cancels this Policy, the earned premium shall be computed on a
                    pro rata basis.



    All other terms and conditions of this Policy remain unchanged.



                                                                   __________________________________________
                                                                  Authorized Representative




     E09974                                                                                        Page 5 of 5
     032017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 97 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                         BBR BOOST ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that:

    1.      The following is added to the end of Clause VII. Limit of Liability and Coverage:

            Notwithstanding anything in paragraphs D., E. or F. to the contrary, if (i) the total number of
            Notified Individuals to whom Notification Services, Call Center Services or Breach
            Resolution and Mitigation Services are provided exceeds the amount stated in Item 3.B.1., or
            (ii) the amount of the Computer Expert Services, Legal Services and Public Relations and
            Crisis Management Services provided to the Insured Organization exceeds the aggregate
            limit of coverage stated in Item 3.B.2., the Insured Organization may elect for this Policy to
            cover the costs, fees and expenses incurred to provide such Privacy Breach Response
            Services in excess of the amounts set forth in Items 3.B.1. and 3.B.2. of the Declarations (the
            “Additional Breach Response Costs”) up to an amount equal to the Policy Aggregate Limit of
            Liability (the “Additional Breach Response Limit”).

    2.      If the Named Insured elects for this Policy to cover Additional Breach Response Costs under
            the Additional Breach Response Limit, Clause VII. Limit of Liability and Coverage, paragraph
            F. is deleted in its entirety and replaced with the following:

            F.      If the total number of notifications made pursuant to Insuring Agreement B.3. aggregates
                    to more than the number of notifications stated in Item 3.B.1. of the Declarations, the
                    Additional Breach Response Costs with respect to any excess notifications will be
                    covered under the Additional Breach Response Limit. If an incident involves
                    notifications made pursuant to Insuring Agreement B.3. both within and in excess of the
                    number of Notified Individuals stated in Item 3.B.1. of the Declarations, all costs to
                    provide Notification Services, Call Center Services, and Breach Resolution and
                    Mitigation Services with respect to any individuals in excess of the number of Notified
                    Individuals limit will be allocated pro rata between the limit stated in Item 3.B.1. of the
                    Declarations and the number of notifications in excess of such limit based on the total
                    number of notifications. The same service providers that provide Privacy Breach
                    Response Services covered within the limits stated in Items 3.B.1. and 3.B.2. of the
                    Declarations will provide all Privacy Breach Response Services in excess of such
                    limits.

    3.      If the Named Insured elects for this Policy to cover Additional Breach Response Costs under
            the Additional Breach Response Limit:

            A       The Additional Breach Response Limit is part of, and not in addition to, the Policy
                    Aggregate Limit of Liability and the Policy Aggregate Limit of Liability will be
                    reduced, and may be exhausted, by Additional Breach Response Costs covered under
                    the Additional Breach Response Limit.

            B       Upon exhaustion of the Additional Breach Response Limit, the Underwriters will not be
                    obligated to provide, nor will there be coverage under this Policy for, any Privacy Breach
                    Response Services or Additional Breach Response Costs.

     E10112                                                                                      Page 1 of 2
     052017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 98 of 170




    4.      The definition of “Loss” stated in Clause VI. Definitions, paragraph O. is amended to include
            Additional Breach Response Costs.

    5.      The first paragraph of Clause VII.A. is deleted in its entirety and replaced with the following:

            The Policy Aggregate Limit of Liability set forth in Item 3.A.1. of the Declarations (the “Policy
            Aggregate Limit of Liability”) is the Underwriters’ combined total limit of liability for all
            Damages, Penalties, PCI Fines, Expenses and Costs, Claims Expenses and Additional
            Breach Response Costs payable under this Policy.

    6.      Additional Breach Response Costs will not include costs, fees or expenses incurred to provide
            the Privacy Breach Response Services described in Clause VI. Definitions paragraphs G.3. or
            AA.2.



    All other terms and conditions of this Policy remain unchanged.



                                                                    __________________________________________
                                                                    Authorized Representative




     E10112                                                                                          Page 2 of 2
     052017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 99 of 170



    Effective date of this Endorsement: 11-Nov-2017
    This Endorsement is attached to and forms a part of Policy Number: W20D68170101
    Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                    SINGLE RETENTION ENDORSEMENT

    This endorsement modifies insurance provided under the following:

    BEAZLEY BREACH RESPONSE

    In consideration of the premium charged for the Policy, it is hereby understood and agreed that Clause
    VIII. Retention, paragraph C. is deleted in its entirety and replaced with the following:

    C.      In the event that any Loss arising out of an incident or Claim is subject to more than one
            Retention, the applicable Retention amounts shall apply to such Loss, provided that the sum of
            such Retention amounts shall not exceed the largest applicable Retention amount.



    All other terms and conditions of this Policy remain unchanged.




                                                                 __________________________________________
                                                                 Authorized Representative




     E10115                                                                                    Page 1 of 1
     052017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 100 of
                                     170




   Effective date of this Endorsement: 11-Nov-2017
   This Endorsement is attached to and forms a part of Policy Number: W20D68170101
   Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
   “Underwriters”

                                  FRAUDULENT INSTRUCTION COVERAGE

   This endorsement modifies insurance provided under the following:

   BEAZLEY BREACH RESPONSE

   In consideration of the premium charged for the Policy, it is hereby understood and agreed that:

   1.      Item 3.A. of the Declarations is amended by the addition of:
                                                                                          USD 100,000
           FI.    Aggregate sublimit applicable to all loss under
                  Insuring Agreement FI. (Fraudulent Instruction):

   2.      The Retention amount applicable to each incident, event, or related incidents or events, giving
           rise to an obligation to pay loss under Insuring Agreement FI. shall be equal to the amount stated
           in Item 4.A. of the Declarations.

   3.      Clause I. Insuring Agreements is amended by the addition of:

           FI.     FRAUDULENT INSTRUCTION

                   To indemnify the Named Insured for loss, in excess of the applicable Retention,
                   resulting directly from an Insured having transferred, paid, or delivered any Money or
                   Securities as a direct result of Fraudulent Instructions, provided such loss is first
                   discovered by the Insured and reported in writing to the Underwriters during the Policy
                   Period and must occur after the Retroactive Date and before the end of the Policy
                   Period. Coverage under this Insuring Agreement is sublimited to the amount set forth in
                   Item 3.A.FI. of the Declarations.

   4.      Clause V. Exclusions, paragraph Q. is deleted in its entirety and replaced with the following:

           Q.      For, arising out of or resulting from any of the following:

                   (1) trading losses, trading liabilities or change in value of accounts; (2) any loss, transfer
                   or theft of monies, securities or tangible property of others in the care, custody or control
                   of the Insured Organization; (3) the monetary value of any transactions or electronic
                   fund transfers by or on behalf of the Insured which is lost, diminished, or damaged
                   during transfer from, into or between accounts; or (4) the value of coupons, price
                   discounts, prizes, awards, or any other valuable consideration given in excess of the total
                   contracted or expected amount; provided that subsections (1), (2) and (3) of this
                   exclusion shall not apply to Loss covered under Insuring Agreement FI.;

   5.      There shall be no coverage under Insuring Agreement FI. for Loss arising out of or resulting
           from, either directly or indirectly:

           1.      the actual or alleged use of credit, debit, charge, access, convenience, customer
                   identification or other cards;




    E06800                                                                                         Page 1 of 3
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 101 of
                                     170


          2.      any transfer of money, goods, information or other item involving any person or entity,
                  who is not an Authorized Employee, with authorized access to the Insured’s
                  authentication mechanism;

          3.      the processing of, or the failure to process, credit, check, debit, personal identification
                  number debit, electronic benefit transfers or mobile payments for merchant accounts;

          4.      any Fraudulent Instruction that was not verified with the requestor using an
                  Out-of-Band Authentication;

          5.      the failure of any party to perform, in whole or in part, under any contract or agreement;

          6.      the failure, malfunction, inadequacy or illegitimacy of any product or service;

          7.      accounting or arithmetical errors or omissions;

          8.      indirect or consequential loss of any kind including income not realized as the result of a
                  covered loss; or

          9.      fees, costs or expenses incurred in defending or prosecuting any legal proceeding or
                  claim.

   6.     Clause VI. Definitions, paragraph O., “Loss” is amended to include loss covered under Insuring
          Agreement FI.

   7.     Clause VI. Definitions is amended by the addition of:

          FI-A.   Authorized Employee means an employee who is authorized by the Insured to transfer
                  Money or Securities or to instruct other employees to transfer Money or Securities.
          FI-B.   Client means a customer of the Insured to whom the Insured provides goods or
                  services under a written contract or for a fee.
          FI-C.   Fraudulent Instructions means a fraudulent written instruction, electronic instruction
                  (including email or web-based instruction) or telephone instruction provided by a person
                  purporting to be a Vendor, Client, or an Authorized Employee, that is intended to
                  mislead an Insured through the misrepresentation of a material fact that is relied upon in
                  good faith by such Insured.
          FI-D.   Money means:

                  1.      currency, coins or bank notes in current use and having a face value; and

                  2.      traveler’s checks, register checks or money orders held for sale to the public.

          FI-E.   Out-of-Band Authentication means a method of challenge and response to the
                  requestor of a transfer, payment or delivery of Money or Securities by an Insured, via a
                  method other than the original means of request, to verify the authenticity or validity of
                  the request.

          FI-F.   Securities mean negotiable and non-negotiable instruments or contracts representing
                  either Money or property and includes:

                  1.      tokens, tickets, revenue and other stamps (whether represented by actual
                          stamps or unused value in a meter) in current use; and

                  2.      evidences of debt issued in connection with credit or charge cards, which cards


    E06800                                                                                          Page 2 of 3
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 102 of
                                     170


                           are not issued by the Insured.

           FI-G.   Third Party means any person or entity other than a Related Party.

           FI-H.   Vendor means any entity or natural person that provides goods or services to the
                   Insured pursuant to a written agreement.

   8.      Clause X. Notice of Claim, Loss or Circumstance That Might Lead to a Claim is amended by the
           addition of:

           FI-A.   With respect to Insuring Agreement FI., the Named Insured shall forward written notice
                   as soon as practicable upon discovery of such transfer, payment or delivery of Money or
                   Securities to which this Policy applies, to the Underwriters through persons named in
                   Item 9.(a) of the Declarations in the form of telecopy, email or express or certified mail. In
                   no event shall the Underwriters be given notice of such transfer, payment or delivery of
                   Money or Securities later than the expiration date of the Policy Period or the end of the
                   Optional Extension Period (if applicable).

                   Before coverage under Insuring Agreement FI. will apply, the Named Insured must
                   prepare and submit to the persons named in Item 9.(a) of the Declarations a proof of
                   loss, duly sworn to, within sixty (60) days after the Insured discovered such loss. Such
                   proof of loss shall include any available documentation of fraudulent written, electronic or
                   telephone instructions, documentation of verification via a method other than the original
                   means of the request, the amount of loss incurred, and all other insurance available to
                   the Insured in connection with such loss.

   9.      All losses arising out of or resulting from the same Fraudulent Instruction, multiple or series of
           Fraudulent Instructions purporting to be from the same Vendor, Client or Authorized
           Employee or related Vendors, Clients or Authorized Employees, or multiple or a series of
           Fraudulent Instructions from the same Third Party or related Third Parties shall be deemed to
           be each a single loss under this Policy subject to the Retention stated in Section 2. of this
           Endorsement.

   10.     Coverage under this Endorsement is excess to the coverage provided by any commercial crime
           policy; provided, however, notwithstanding the foregoing or anything in this Policy to the contrary,
           the Underwriters will recognize erosion of the Retention applicable to Insuring Agreement FI. by
           any payments made by or on behalf of the Insured Organization pursuant to such commercial
           crime policy issued to the Insured Organization, but only if such payments are for Loss that
           would otherwise be covered under Insuring Agreement FI.




   All other terms and conditions of this Policy remain unchanged.




                                                                  __________________________________________
                                                                  Authorized Representative




    E06800                                                                                         Page 3 of 3
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 103 of
                                     170


   Effective date of this Endorsement: 11-Nov-2017
   This Endorsement is attached to and forms a part of Policy Number: W20D68170101
   Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
   “Underwriters”

                                     AMEND ITEM 3.B. ENDORSEMENT

   This endorsement modifies insurance provided under the following:

   BEAZLEY BREACH RESPONSE

   In consideration of the premium charged for the Policy, it is hereby understood and agreed that the
   sublimit of up to 10% of the Notified Individuals Limit of Coverage in Item 3.B.1. of the Declarations will
   apply to Notified Individuals residing outside of the United States, Mexico and Canada, and this sublimit
   is part of and not in addition to the Notified Individuals Limit of Coverage.



   All other terms and conditions of this Policy remain unchanged.




                                                                 __________________________________________
                                                                 Authorized Representative




    E09267                                                                                      Page 1 of 1
    072017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 104 of
                                     170




   Effective date of this Endorsement: 11-Nov-2017
   This Endorsement is attached to and forms a part of Policy Number: W20D68170101
   Syndicate 2623/623 at Lloyd's. referred to in this endorsement as either the “Insurer” or the
   “Underwriters”

                                       FIRST PARTY ENDORSEMENT

   This endorsement modifies insurance provided under the following:

   BEAZLEY BREACH RESPONSE

   In consideration of the premium charged for this Policy, it is hereby understood and agreed that:

   1.      The following limits of coverage will apply to coverage provided under this endorsement:

           Cyber Extortion Loss:                                                      USD 3,000,000
           Data Recovery Costs:                                                       USD 3,000,000
           Business Interruption Loss:                                                USD 3,000,000
           Dependent Business Loss:                                                   USD 1,000,000

   2.      The following Retention and Waiting Period will apply to coverage provided under this
           Endorsement:

           Each Extortion Threat, Security Breach, System Failure or failure of
           computer security to prevent a breach of computer systems operated by a
           Dependent Business:                                                     USD 25,000

           Waiting Period:                                                               10 Hours

   3.      FIRST PARTY INSURING AGREEMENTS
           The Underwriters agree to indemnify the Insured Organization for:
           Cyber Extortion Payments and Expenses
                   Cyber Extortion Loss that the Insured Organization incurs as a result of an Extortion
                   Threat first made against the Insured Organization during the Policy Period.
           Data Recovery Costs
                   Data Recovery Costs that the Insured Organization incurs during the Policy Period as
                   a direct result of a Security Breach that first occurs after the Retroactive Date and
                   before the end of the Policy Period.

           Business Interruption Loss

                   Business Interruption Loss that the Insured Organization sustains during the Policy
                   Period as a result of a Security Breach or System Failure that first occurs after the
                   Retroactive Date and before the end of the Policy Period.

           Dependent Business Loss

                   Dependent Business Loss that the Insured Organization sustains during the Policy
                   Period as a result of a failure of computer security to prevent a breach of computer
                   systems operated by a Dependent Business that first occurs after the Retroactive Date
                   and before the end of the Policy Period.

    E10186                                                                                       Page 1 of 6
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 105 of
                                     170


   4.     Coverage under this Policy will not apply to First Party Loss for, arising out of or resulting from:

          Seizure, nationalization, confiscation, or destruction of property or data by order of any
          governmental or public authority;

          Costs or expenses incurred by the Insured to identify or remediate software program errors or
          vulnerabilities or update, replace, restore, assemble, reproduce, recollect or enhance Data or
          Computer Systems to a level beyond that which existed prior to a Security Breach, System
          Failure or Extortion Threat;

          Failure or malfunction of satellites or of power, utility, mechanical or telecommunications
          (including internet) infrastructure or services that are not under the Insured Organization’s direct
          operational control; or

          Fire, flood, earthquake, volcanic eruption, explosion, lighting, wind, hail, tidal wave, landslide, act
          of God or other physical event.

   5.     Clause VI. Definitions, paragraph O. “Loss” is amended to include First Party Loss.

   6.     DEFINITIONS

          The following definitions are added to the Policy:

          Business Interruption Loss means:

              1. Income Loss;

              2. Forensic Expenses; and

              3. Extra Expense;

              actually sustained during the Period of Restoration as a result of the actual interruption of
              the Insured Organization’s business operations caused by a Security Breach or System
              Failure. Coverage for Business Interruption Loss will apply only after the Waiting Period
              has elapsed.

              Business Interruption Loss will not include (i) loss arising out of any liability to any third
              party; (ii) legal costs or legal expenses; (iii) loss incurred as a result of unfavorable business
              conditions; (iv) loss of market or any other consequential loss; (v) Dependent Business
              Loss; or (vi) Data Recovery Costs.

          Cyber Extortion Loss means:

              1. any Extortion Payment that has been made by or on behalf of the Insured
                 Organization with the Underwriters’ prior written consent to prevent or respond to an
                 Extortion Threat; and

              2. reasonable and necessary expenses incurred by the Insured Organization with the
                 Underwriters’ prior written consent to prevent or respond to an Extortion Threat.

          Data means any software or electronic data that exists in Computer Systems and that is subject
          to regular back-up procedures.

          Data Recovery Costs means the reasonable and necessary costs incurred by the Insured
          Organization to regain access to, replace, or restore Data, or if Data cannot reasonably be



    E10186                                                                                          Page 2 of 6
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 106 of
                                     170


         accessed, replaced, or restored, then the reasonable and necessary costs incurred by the
         Insured Organization to reach this determination.

             Data Recovery Costs will not include: (i) the monetary value of profits, royalties, or lost
             market share related to Data, including but not limited to trade secrets or other proprietary
             information or any other amount pertaining to the value of Data; (ii) legal costs or legal
             expenses; (iii) loss arising out of any liability to any third party; or (iv) Cyber Extortion Loss.

         Dependent Business means any entity that is not a part of the Insured Organization but which
         provides necessary products or services to the Insured Organization pursuant to a written
         contract.

         Dependent Business Loss means:

             1. Income Loss;

             2. Forensic Expenses; and

             3. Extra Expense;

             actually sustained during the Period of Restoration as a result of an actual interruption of
             the Insured Organization’s business operations caused by a failure of computer security to
             prevent a breach of computer systems operated by a Dependent Business. Coverage for
             Dependent Business Loss will apply only after the Waiting Period has elapsed.

             Dependent Business Interruption Loss will not include (i) loss arising out of any liability to
             any third party; (ii) legal costs or legal expenses; (iii) loss incurred as a result of unfavorable
             business conditions; (iv) loss of market or any other consequential loss; (v) Business
             Interruption Loss; or (vi) Data Recovery Costs.

         Digital Currency means a type of digital currency that:

             1. requires cryptographic techniques to regulate the generation of units of currency and
                verify the transfer thereof;

             2. is both stored and transferred electronically; and

             3. operates independently of a central bank or other central authority.

         Extortion Payment means money, Digital Currency, marketable goods or services demanded
         to prevent or terminate an Extortion Threat.

         Extortion Threat means a threat to:
             1. alter, destroy, damage, delete or corrupt Data;

             2. perpetrate the Unauthorized Access or Use of Computer Systems;

             3. prevent access to Computer Systems or Data;
             4. steal, misuse or publicly disclose Data, Personally Identifiable Information or Third
                Party Information;
             5. introduce malicious code into Computer Systems or to third party computers systems
                from Computer Systems; or

             6. interrupt or suspend Computer Systems;


   E10186                                                                                         Page 3 of 6
   062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 107 of
                                     170


             unless an Extortion Payment is received from or on behalf of the Insured Organization.

          Extra Expense means reasonable and necessary expenses incurred by the Insured
          Organization during the Period of Restoration to minimize, reduce or avoid Income Loss, over
          and above those expenses the Insured Organization would have incurred had no Security
          Breach, System Failure or failure of computer security occurred.

          First Party Loss means Cyber Extortion Loss, Data Recovery Costs, Business Interruption
          Loss and Dependent Business Loss.

          Forensic Expenses means reasonable and necessary expenses incurred by the Insured
          Organization to investigate the source or cause of a Security Breach or System Failure.

          Income Loss means an amount equal to:

             1. net profit or loss before interest and tax that the Insured Organization would have
                earned or incurred; and

             2. continuing normal operating expenses incurred by the Insured Organization (including
                payroll), but only to the extent that such operating expenses must necessarily continue
                during the Period of Restoration.

          Period of Restoration means the 180-day period of time that begins upon the actual and
          necessary interruption of the Insured Organization’s business operations.

          System Failure means an unintentional, accidental or negligent act, error or omission by the
          Insured Organization in:

             1. entering, modifying, creating, handling, developing or maintaining Data; or

             2. operating or maintaining Computer Systems.

             For purposes of this definition: (i) Computer Systems means only those computers
             (including software residing on such computers) and associated input and output devices,
             data storage devices, networking equipment, and back up facilities that are operated by and
             either owned by or leased to the Insured Organization; and (ii) Data means any software or
             electronic data that exists in Computer Systems described in (i) and that is subject to
             regular back-up procedures.

          Waiting Period means the period of time that begins upon the actual interruption of the Insured
          Organization’s business operations caused by:

             1. failure of Computer Security to prevent a Security Breach;

             2. System Failure; or

             3. failure of computer security to prevent a breach of computer systems operated by a
                Dependent Business;

             and ends after the elapse of the number of hours set forth in Section 2. of this Endorsement.

   7.     LIMITS OF COVERAGE
          The aggregate limits of coverage payable under this Policy for Cyber Extortion Loss, Data
          Recovery Costs, Business Interruption Loss and Dependent Business Loss, respectively,



    E10186                                                                                    Page 4 of 6
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 108 of
                                     170


          are stated in Section 1. of this Endorsement and such limits are part of, and not in addition to, the
          Policy Aggregate Limit of Liability.
          All Dependent Business Loss payable under this Policy is part of and not in addition to the
          Business Interruption Loss limit stated in Section 1. of this Endorsement.
   8.     RELATED OR CONTINUING EVENTS
          All First Party Loss resulting from the same or a continuing incident or event, or from multiple
          related or continuing incidents or events will be deemed to be a single incident or event and
          multiple related or continuing incidents or events will be deemed to have occurred at the time of
          the first such incident or event.
   9.     RETENTIONS
          The Retentions stated in Section 2. of this Endorsement apply separately to each Extortion
          Threat, Security Breach, System Failure or failure of computer security to prevent a breach of
          computer systems operated by a Dependent Business that results in Cyber Extortion Loss,
          Data Recovery Costs, Business Interruption Loss or Dependent Business Loss,
          respectively.
          Coverage for Business Interruption Loss and Dependent Business Loss will apply after the
          Waiting Period has elapsed and the Underwriters will then indemnify the Named Insured for all
          Business Interruption Loss and Dependent Business Loss sustained during the Period of
          Restoration in excess of the Retention.
   10.    NOTICE OF FIRST PARTY LOSS
          A. In the event of an Extortion Threat, the Named Insured must seek the Underwriters’
             consent via the email address specified in Item 9.(a) of the Declarations prior to incurring
             Cyber Extortion Loss.
          B. With respect to Data Recovery Costs, Business Interruption Loss or Dependent
             Business Loss the Named Insured must forward written notice by express mail, email or
             telecopy to the Underwriters through persons named in Item 9.(a) of the Declarations as soon
             as practicable after discovery of the circumstance, incident or event giving rise to such loss.
             The Named Insured will provide the Underwriters a proof of Data Recovery Costs,
             Business Interruption Loss or Dependent Business Loss, and this Policy will cover the
             reasonable and necessary costs, not to exceed USD 50,000, that the Named Insured incurs
             to contract with a third party to prepare such proof. All First Party Loss must be discovered
             and reported, and all proofs of loss must be provided, to the Underwriters no later than six (6)
             months after the end of the Policy Period.
   11.    VALUATION AND CURRENCY OF EXTORTION PAYMENT
          If any Extortion Payment is made by or on behalf of the Insured Organization in Digital
          Currency, payment by the Underwriters under this Policy will be made in United States Dollars
          equal to the US Dollar-value of the Digital Currency at the time the Extortion Payment is made.
          For purposes of this paragraph, an Extortion Payment using Digital Currency will be
          considered “made” at the time that such Digital Currency is first recorded in a public ledger of
          transactions for such Digital Currency (for example, the time at which Digital Currency is
          included in a block on the blockchain.)




    E10186                                                                                       Page 5 of 6
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 109 of
                                     170




   All other terms and conditions of this Policy remain unchanged.




                                                                __________________________________________
                                                                Authorized Representative




    E10186                                                                                    Page 6 of 6
    062017 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 110 of
                                     170


   CERTIFICATE PROVISIONS




                             Lloyd’s Insurance


                            This Insurance is effected with certain Underwriters at
                            Lloyd’s, London.

                            This Certificate        is issued in accordance with the limited
                            authorization granted to the Correspondent by certain Underwriters
                            at Lloyd's, London whose syndicate numbers and the proportions
                            underwritten by them can be ascertained from the office of the said
                            Correspondent (such Underwriters being hereinafter called
                            "Underwriters") and in consideration of the premium specified
                            herein, Underwriters hereby bind themselves severally and not
                            jointly, each for his own part and not one for another, their
                            Executors and Administrators.

                            The Assured is requested to read this Certificate, and if it is
                            not correct, return it immediately to the Correspondent for
                            appropriate alteration.

                            All inquiries regarding this Certificate should be addressed to the
                            following Correspondent:

     SLC-3 (USA) NMA2868 (24/08/00) Printed by the Corporation of Lloyd's.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 111 of
                                     170



     1. Signature Required. This Certificate shall not be valid unless signed by the
        Correspondent on the attached Declaration Page.
     2. Correspondent Not Underwriters. The Correspondent is not an Underwriter
        hereunder and neither is nor shall be liable for any loss or claim whatsoever. The
        Underwriters hereunder are those Underwriters at Lloyd's, London whose syndicate
        numbers can be ascertained as hereinbefore set forth. As used in this Certificate
        "Underwriters" shall be deemed to include incorporated as well as unincorporated
        persons or entities that are Underwriters at Lloyd's, London.

     3. Cancellation. If this Certificate provides for cancellation and this Certificate is
        cancelled after the inception date, earned premium must be paid for the time the
        insurance has been in force.

     4. Assignment. This Certificate shall not be assigned either in whole or in part without
        the written consent of the Correspondent endorsed hereon.

     5. Attached Conditions Incorporated. This Certificate is made and accepted subject
        to all the provisions, conditions and warranties set forth herein, attached or
        endorsed, all of which are to be considered as incorporated herein.

     6. It is hereby understood and agreed that wherever the word ‘Policy’ appears herein it
        shall be deemed to read ‘Certificate.’
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 112 of
                                     170




BEAZLEY BREACH RESPONSE
NOTICE: INSURING AGREEMENTS A., C., D. AND E. OF THIS POLICY PROVIDE COVERAGE
ON A CLAIMS MADE AND REPORTED BASIS AND APPLY ONLY TO CLAIMS FIRST MADE
AGAINST THE INSURED DURING THE POLICY PERIOD OR THE OPTIONAL EXTENSION
PERIOD (IF APPLICABLE) AND REPORTED TO THE UNDERWRITERS DURING THE POLICY
PERIOD OR AS OTHERWISE PROVIDED IN CLAUSE X. OF THIS POLICY. AMOUNTS
INCURRED AS CLAIMS EXPENSES UNDER THIS POLICY SHALL REDUCE AND MAY
EXHAUST THE LIMIT OF LIABILITY AND ARE SUBJECT TO RETENTIONS.

INSURING AGREEMENT B. OF THIS POLICY PROVIDES FIRST PARTY COVERAGE ON AN
INCIDENT DISCOVERED AND REPORTED BASIS AND APPLIES ONLY TO INCIDENTS FIRST
DISCOVERED BY THE INSURED AND REPORTED TO THE UNDERWRITERS DURING THE
POLICY PERIOD.

Please review the coverage afforded under this Insurance Policy carefully and discuss the coverage
hereunder with your insurance agent or broker.

The Underwriters agree with the Named Insured, set forth in Item 1. of the Declarations made
a part hereof, in consideration of the payment of the premium and reliance upon the statements
in the Application to this Insurance Policy (hereinafter referred to as the "Policy" or "Insurance")
and subject to all the provisions, terms and conditions of this Policy:

I.     INSURING AGREEMENTS

       A.     Information Security & Privacy Liability

              To pay on behalf of the Insured:

              Damages and Claims Expenses, in excess of the Retention, which the Insured
              shall become legally obligated to pay because of any Claim, including a Claim for
              violation of a Privacy Law, first made against any Insured during the Policy
              Period or Optional Extension Period (if applicable) and reported in writing to the
              Underwriters during the Policy Period or as otherwise provided in Clause X. of this
              Policy for:

              1.     theft, loss, or Unauthorized Disclosure of Personally Identifiable
                     Information or Third Party Information that is in the care, custody or
                     control of the Insured Organization, or a third party for whose theft, loss or
                     Unauthorized Disclosure of Personally Identifiable Information or
                     Third Party Information the Insured Organization is legally liable (a third
                     party shall include a Business Associate as defined by the Health Insurance
                     Portability and Accountability Act (“HIPAA”)), provided such theft, loss or
                     Unauthorized Disclosure first takes place on or after the Retroactive Date
                     and before the end of the Policy Period;




 F00403                                                                                 Page 1 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 113 of
                                     170


              2.   one or more of the      following acts or incidents that directly result from a
                   failure of Computer     Security to prevent a Security Breach, provided that
                   such act or incident    first takes place on or after the Retroactive Date and
                   before the end of the   Policy Period;

                   (a)    the alteration, corruption, destruction, deletion, or damage to data
                          stored on Computer Systems;

                   (b)    the failure to prevent transmission of malicious code from Computer
                          Systems to computer or network systems that are not owned,
                          operated or controlled by an Insured; or

                   (c)    the participation by the Insured Organization’s Computer Systems
                          in a denial-of-service attack directed against computer or network
                          systems that are not owned, operated or controlled by an Insured;

              3.   the Insured Organization’s failure to timely disclose an incident described
                   in Insuring Agreement A.1. or A.2. in violation of any Breach Notice Law;
                   provided such incident giving rise to the Insured Organization’s obligation
                   under a Breach Notice Law must first take place on or after the Retroactive
                   Date and before the end of the Policy Period;

              4.   failure by the Insured to comply with that part of a Privacy Policy that
                   specifically:

                   (a)    prohibits or restricts the Insured Organization’s disclosure, sharing
                          or selling of a person’s Personally Identifiable Information;

                   (b)    requires the Insured Organization to provide access to Personally
                          Identifiable Information or to correct incomplete or inaccurate
                          Personally Identifiable Information after a request is made by a
                          person; or

                   (c)    mandates procedures and requirements to prevent the loss of
                          Personally Identifiable Information;

                   provided the acts, errors or omissions that constitute such failure to comply
                   with a Privacy Policy must first take place on or after the Retroactive Date
                   and before the end of the Policy Period, and the Insured Organization
                   must, at the time of such acts, errors or omissions have in force a Privacy
                   Policy that addresses those subsections above that are relevant to such
                   Claim; or

              5.   failure by the Insured to administer (a) an identity theft prevention
                   program required by regulations and guidelines promulgated pursuant to 15
                   U.S.C. §1681m(e), as amended, or (b) an information disposal program
                   required by regulations and guidelines promulgated pursuant to 15 U.S.C.
                   §1681W, as amended; provided the acts, errors or omissions that constitute
                   such failure must first take place on or after the Retroactive Date and before
                   the end of the Policy Period.




 F00403                                                                                Page 2 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 114 of
                                     170


       B.     Privacy Breach Response Services

              To provide Privacy Breach Response Services to the Insured Organization in
              excess of the Retention because of an incident (or reasonably suspected incident)
              described in Insuring Agreement A.1. or A.2. that first takes place on or after the
              Retroactive Date and before the end of the Policy Period and is discovered by the
              Insured and is reported to the Underwriters during the Policy Period.

              Privacy Breach Response Services means the following:

              1.    Computer Expert Services;

              2.    Legal Services;

              3.    Notification Services to provide notification to:

                    (a)    individuals who are required to be notified by the            Insured
                           Organization under the applicable Breach Notice Law; or

                    (b)    in the Underwriters’ discretion, individuals affected by an incident in
                           which their Personally Identifiable Information has been subject
                           to theft, loss or Unauthorized Disclosure in a manner which
                           compromises the security or privacy of such individual by posing a
                           significant risk of financial, reputational or other harm to the
                           individual;

              4.    Call Center Services;

              5.    Breach Resolution and Mitigation Services; and

              6.    Public Relations and Crisis Management Expenses.

              Privacy Breach Response Services also includes assistance from the BBR Services
              Team and access to educational and loss control information at no charge.

              Privacy Breach Response Services will be provided subject to the terms and
              conditions of this Policy and the Information Packet, will be subject to the
              applicable retentions and limitations set forth in the Declarations, and shall not
              include any internal salary or overhead expenses of the Insured Organization.

       C.     Regulatory Defense and Penalties

              To pay on behalf of the Insured:

              Claims Expenses and Penalties in excess of the Retention, which the Insured
              shall become legally obligated to pay because of any Claim in the form of a
              Regulatory Proceeding, first made against any Insured during the Policy Period
              or Optional Extension Period (if applicable) and reported in writing to the
              Underwriters during the Policy Period or as otherwise provided in Clause X. of this
              Policy, for a violation of a Privacy Law and caused by an incident described in
              Insuring Agreements A.1., A.2. or A.3. that first takes place on or after the
              Retroactive Date and before the end of the Policy Period.




 F00403                                                                               Page 3 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 115 of
                                     170


       D.     Website Media Content Liability

              To pay on behalf of the Insured:

              Damages and Claims Expenses, in excess of the Retention, which the Insured
              shall become legally obligated to pay resulting from any Claim first made against
              any Insured during the Policy Period or Optional Extension Period (if applicable) and
              reported in writing to the Underwriters during the Policy Period or as otherwise
              provided in Clause X. of this Policy for one or more of the following acts first committed
              on or after the Retroactive Date and before the end of the Policy Period in the course
              of the Insured Organization’s display of Media Material on its web site or on
              social media web pages created and maintained by or on behalf of the Insured
              Organization:

              1.     defamation, libel, slander, trade libel, infliction of emotional distress, outrage,
                     outrageous conduct, or other tort related to disparagement or harm to the
                     reputation or character of any person or organization;

              2.     a violation of the rights of privacy of an individual, including false light and
                     public disclosure of private facts;

              3.     invasion or interference with an individual’s right of publicity, including
                     commercial appropriation of name, persona, voice or likeness;

              4.     plagiarism, piracy, misappropriation of ideas under implied contract;

              5.     infringement of copyright;

              6.     infringement of domain name, trademark, trade name, trade dress, logo,
                     title, metatag, or slogan, service mark, or service name; or

              7.     improper deep-linking or framing within electronic content.

       E.     PCI Fines, Expenses and Costs

              To indemnify the Insured for PCI Fines, Expenses and Costs, in excess of the
              Retention, which the Insured shall become legally obligated to pay because of a
              Claim first made against any Insured during the Policy Period or Optional
              Extension Period (if applicable) and reported in writing to the Underwriters during
              the Policy Period or as otherwise provided in Clause X. of this Policy. Coverage
              under this Insuring Agreement is sublimited to the amount set forth Item 3.A.3. of
              the Declarations, and the Underwriters shall have no duty to defend any Claim or
              pay Claims Expenses with respect to any Claim under this Insuring Agreement.

II.    DEFENSE AND SETTLEMENT OF CLAIMS

       A.     The Underwriters shall have the right and duty to defend, subject to all the
              provisions, terms and conditions of this Policy:

              1.     any Claim against the Insured seeking Damages which are payable under
                     the terms of this Policy, even if any of the allegations of the Claim are
                     groundless, false or fraudulent; or

              2.     under Insuring Agreement C., any Claim in the form of a Regulatory
                     Proceeding.




 F00403                                                                                     Page 4 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 116 of
                                     170


              Defense Counsel shall be mutually agreed upon between the Named Insured and
              the Underwriters, but in the absence of such agreement, the Underwriters’ decision
              shall be final.

       B.     With respect to any Claim against the Insured seeking Damages or Penalties
              which are payable under the terms of this Policy, the Underwriters will pay Claims
              Expenses incurred with their prior written consent. The Limit of Liability available to
              pay Damages and Penalties shall be reduced and may be completely exhausted by
              payment of Claims Expenses. Damages, Penalties, and Claims Expenses shall
              be applied against the Each Claim Retention payable by the Insured.

       C.     If the Insured shall refuse to consent to any settlement or compromise
              recommended by the Underwriters and acceptable to the claimant and elects to
              contest the Claim, the Underwriters’ liability for any Damages, Penalties and
              Claims Expenses shall not exceed:

              1.     the amount for which the Claim could have been settled, less the remaining
                     Retention, plus the Claims Expenses incurred up to the time of such
                     refusal; plus

              2.     fifty percent (50%) of any Claims Expenses incurred after the date such
                     settlement or compromise was recommended to the Insured plus fifty percent
                     (50%) of any Damages above the amount for which the Claim could have
                     been settled. The remaining fifty percent (50%) of such Claims Expenses and
                     Damages must be borne by the Insured at their own risk and uninsured;

              or the applicable Limit of Liability, whichever is less, and the Underwriters shall have
              the right to withdraw from the further defense thereof by tendering control of said
              defense to the Insured. The portion of any proposed settlement or compromise that
              requires the Insured to cease, limit or refrain from actual or alleged infringing or
              otherwise injurious activity or is attributable to future royalties or other amounts that
              are not Damages (or Penalties for Claims covered under Insuring Agreement C.)
              shall not be considered in determining the amount for which a Claim could have
              been settled.

       D.     The Underwriters agree that the Insured may settle any Claim where the
              Damages, Penalties and Claims Expenses do not exceed the Retention, provided
              that the entire Claim is resolved and the Insured obtains a full release on behalf of
              all the Insureds from all claimants.

III.   THE INSURED AND THE INSURED ORGANIZATION

       As used throughout this Policy, whether expressed in singular or plural, “Insured” shall mean:

       A.     The Named Insured listed in Item 1. of the Declarations (the “Named Insured”)
              and any Subsidiaries of the Named Insured (together the “Insured
              Organization”);

       B.     A director, manager of a limited liability company (“Manager”) or officer of the Insured
              Organization, but only with respect to the performance of his or her duties as such on
              behalf of the Insured Organization;




 F00403                                                                                    Page 5 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 117 of
                                     170


       C.     An employee (including a part time or temporary employee) of the Insured
              Organization, but only for work done while acting within the scope of his or her
              employment and related to the conduct of the Insured Organization’s business;

       D.     A principal if the Named Insured is a sole proprietorship, or a partner if the
              Named Insured is a partnership, but only with respect to the performance of his
              or her duties as such on behalf of the Insured Organization;

       E.     Any person who previously qualified as an Insured under III.B., III.C. or III.D.
              above prior to the termination of the required relationship with the Insured
              Organization, but only with respect to the performance of his or her duties as such
              on behalf of the Insured Organization;

       F.     The estate, heirs, executors, administrators, assigns and legal representatives of any
              Insured in the event of such Insured's death, incapacity, insolvency or bankruptcy,
              but only to the extent that such Insured would otherwise be provided coverage
              under this Insurance; and

       G.     The lawful spouse, including any natural person qualifying as a domestic partner
              under the provisions of any applicable federal, state, or local law in the United
              States, of any Insured, but solely by reason of any act, error or omission of an
              Insured other than such spouse or domestic partner.

IV.    TERRITORY


       This Insurance applies to Claims made, acts committed, or Loss occurring anywhere
       in the world.


V.     EXCLUSIONS

       The coverage under this Insurance does not apply to any Claim or Loss;

       A.     For, arising out of or resulting from:

              1.     physical injury, sickness, disease or death of any person, including any
                     mental anguish or emotional distress resulting from such physical injury,
                     sickness, disease or death; or

              2.     physical injury to or destruction of any tangible property, including the loss of
                     use thereof; provided that electronic data shall not be considered tangible
                     property for purposes of this exclusion;

       B.     For, arising out of or resulting from any employer-employee relations, policies,
              practices, acts or omissions, or any actual or alleged refusal to employ any person,
              or misconduct with respect to employees, whether such Claim is brought by an
              employee, former employee, applicant for employment, or relative or domestic
              partner of such person; provided, that this exclusion shall not apply to
              an otherwise covered Claim under Insuring Agreement A.1., A.2., or A.3. by
              a current or former employee of the Insured Organization, or to the providing
              of Privacy Breach Response Services involving current or former employees
              of the Insured Organization;
       C.     For, arising out of or resulting from any actual or alleged act, error or omission or
              breach of duty by any director, officer or Manager in the discharge of their duty if


 F00403                                                                                   Page 6 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 118 of
                                     170


              the Claim is brought by or on behalf of the Named Insured, a Subsidiary, or any
              principals, directors, officers, Managers, stockholders, members or employees of
              the Named Insured or a Subsidiary in his or her capacity as such;

       D.     For, arising out of or resulting from any contractual liability or obligation, or arising
              out of or resulting from breach of contract or agreement either oral or written;
              provided, that this exclusion will not apply:

              1.     only with respect to the coverage provided pursuant to Insuring Agreement
                     A.1., to any obligation of the Insured Organization to maintain the
                     confidentiality or security of Personally Identifiable Information or of
                     Third Party Information;

              2.     only with respect to Insuring Agreement D.4., for misappropriation of ideas
                     under implied contract;

              3.     to Computer Expert Services or Legal Services covered under Insuring
                     Agreement B.;

              4.     to PCI Fines, Expenses and Costs covered under Insuring Agreement E.;
                     or

              5.     to the extent the Insured would have been liable in the absence of such
                     contract or agreement;

       E.     For, arising out of or resulting from any actual or alleged antitrust violation, restraint
              of trade, unfair competition, or false or deceptive or misleading advertising or
              violation of the Sherman Antitrust Act, the Clayton Act, or the Robinson-Patman Act,
              as amended;

       F.     For, arising out of or resulting from any actual or alleged false, deceptive or unfair
              trade practices; however this exclusion does not apply to:

              1.     any Claim covered under Insuring Agreements A.1., A.2., A.3. or C.; or

              2.     the providing of Privacy Breach Response Services covered under Insuring
                     Agreement B.,

              that results from a theft, loss or Unauthorized Disclosure of Personally
              Identifiable Information provided that no member of the Control Group
              participated or colluded in such theft, loss or Unauthorized Disclosure;

       G.     For, arising out of or resulting from:

              1.     the actual or alleged unlawful collection, acquisition or retention of
                     Personally Identifiable Information (except as otherwise covered under
                     Insuring Agreement A.5.) or other personal information by, on behalf of, or
                     with the consent or cooperation of the Insured Organization; or the failure
                     to comply with a legal requirement to provide individuals with the ability to
                     assent to or withhold assent (e.g. opt-in or opt-out) from the collection,
                     disclosure or use of Personally Identifiable Information; provided, that
                     this exclusion shall not apply to the actual or alleged unlawful collection,
                     acquisition or retention of Personally Identifiable Information by a person
                     or entity that is not a Related Party and without the knowledge of the
                     Insured Organization; or




 F00403                                                                                     Page 7 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 119 of
                                     170


              2.     the distribution of unsolicited email, text messages, direct mail, or facsimiles,
                     wire tapping, audio or video recording, or telemarketing, if such distribution,
                     wire tapping or recording is done by or on behalf of the Insured
                     Organization;

       H.     For, arising out of or resulting from any act, error, omission, incident, failure of
              Computer Security, or Security Breach committed or occurring prior to the
              inception date of this Policy:

              1.     if any member of the Control Group on or before the Continuity Date knew
                     or could have reasonably foreseen that such act, error or omission, incident,
                     failure of Computer Security, or Security Breach might be expected to be
                     the basis of a Claim or Loss; or

              2.     in respect of which any Insured has given notice of a circumstance, which
                     might lead to a Claim or Loss, to the insurer of any other policy in force
                     prior to (i) the inception date of this Policy, or (ii) if this Policy is a renewal,
                     the inception date of the first consecutive policy issued by the Underwriters of
                     which this Policy is a renewal;

       I.     For, arising out of or resulting from any related or continuing acts, errors, omissions,
              incidents or events, where the first such act, error, omission, incident or event was
              committed or occurred prior to the Retroactive Date;

       J.     For, arising out of resulting from any of the following:

              1.     any actual or alleged violation of the Organized Crime Control Act of 1970
                     (commonly known as Racketeer Influenced and Corrupt Organizations Act or
                     RICO), as amended;

              2.     any actual or alleged violation of any securities law including but not limited
                     to the Securities Act of 1933, the Securities Exchange Act of 1934, the
                     Investment Act of 1940, the Sarbanes-Oxley Act of 2002 or any "Blue Sky"
                     laws;

              3.     any actual or alleged acts, errors, or omissions related to any of the Insured
                     Organization's pension, healthcare, welfare, profit sharing, mutual or
                     investment plans, funds or trusts, including any violation of any provision of
                     the Employee Retirement Income Security Act of 1974 (ERISA);

              4.     any actual or alleged violation of a regulation promulgated under any of the
                     laws described in 1., 2. or 3. above; or

              5.     any actual or alleged violation of a federal, state, local or foreign laws or
                     legislation similar to the laws described in 1., 2. or 3. above;

              however this exclusion does not apply to any otherwise covered Claim under
              Insuring Agreement A.1., A.2., or A.3., or to providing Privacy Breach Response
              Services covered under Insuring Agreement B., that results from a theft, loss or
              Unauthorized Disclosure of Personally Identifiable Information, provided that
              no member of the Control Group participated or colluded in such theft, loss or
              Unauthorized Disclosure;




 F00403                                                                                      Page 8 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 120 of
                                     170


       K.     any actual or alleged discrimination of any kind including but not limited to age,
              color, race, sex, creed, national origin, marital status, sexual preference, disability or
              pregnancy;

       L.     Arising out of or resulting from any criminal, dishonest, fraudulent, or malicious act,
              error or omission, any intentional Security Breach, intentional violation of a Privacy
              Policy, or intentional or knowing violation of the law, if committed by such Insured,
              or by others if the Insured colluded or participated in any such conduct or activity;
              provided this exclusion shall not apply to:

              1.     Claims Expenses incurred in defending any Claim alleging the foregoing
                     until such time as there is a final non-appealable adjudication, judgment,
                     binding arbitration decision or conviction against the Insured, or written
                     admission by the Insured, establishing such conduct, or a plea of nolo
                     contendere or no contest regarding such conduct, at which time the Named
                     Insured shall reimburse the Underwriters for all Claims Expenses incurred
                     defending the Claim and the Underwriters shall have no further liability for
                     Claims Expenses; or

              2.     a Claim or Loss against a natural person Insured if such Insured did not
                     personally commit, participate in or know about any act, error, omission,
                     incident or event giving rise to such Claim or Loss.

              For purposes of this exclusion, only acts, errors, omissions or knowledge of a
              member of the Control Group will be imputed to the Insured Organization.

       M.     For, arising out of or resulting from any actual or alleged:

              1.     infringement of patent or patent rights or misuse or abuse of patent;

              2.     infringement of copyright arising from or related to software code or software
                     products other than infringement resulting from a theft or Unauthorized
                     Access or Use of software code by a person who is not a Related Party;

              3.     use or misappropriation of any ideas, trade secrets or Third Party
                     Information (i) by, or on behalf of, the Insured Organization, or (ii) by
                     any other person or entity if such use or misappropriation is done with the
                     knowledge, consent or acquiescence of a member of the Control Group;

              4.     disclosure, misuse or misappropriation of any ideas, trade secrets or
                     confidential information that came into the possession of any person or entity
                     prior to the date the person or entity became an employee, officer, director,
                     Manager, principal, partner or Subsidiary of the Insured Organization; or

              5.     under Insuring Agreement A.2., theft of or Unauthorized Disclosure
                     of data;

       N.     For, in connection with or resulting from a Claim brought by or on behalf of any
              state, federal, local or foreign governmental entity, in such entity’s regulatory or
              official capacity; provided, this exclusion shall not apply to an otherwise covered
              Claim under Insuring Agreement C. or to the providing of Privacy Breach
              Response Services under Insuring Agreement B. to the extent such services
              are legally required to comply with a Breach Notice Law;




 F00403                                                                                     Page 9 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 121 of
                                     170


       O.     For, arising out of or resulting from a Claim by or on behalf of one or more Insureds
              under this Insurance against any other Insured or Insureds under this Insurance;
              provided this exclusion shall not apply to an otherwise covered Claim under Insuring
              Agreement A.1., A.2., or A.3. made by a current or former employee of the Insured
              Organization;

       P.     For, arising out of or resulting from:

              1.     any Claim made by any business enterprise in which any Insured has
                     greater than a fifteen percent (15%) ownership interest or made by any
                     parent company or other entity which owns more than fifteen percent (15%)
                     of the Named Insured; or

              2.     the Insured's activities as a trustee, partner, member, Manager, officer,
                     director or employee of any employee trust, charitable organization,
                     corporation, company or business other than that of the Insured
                     Organization;

       Q.     For, arising out of or resulting from any of the following: (1) trading losses, trading
              liabilities or change in value of accounts; (2) any loss, transfer or theft of monies,
              securities or tangible property of others in the care, custody or control of the
              Insured Organization; (3) the monetary value of any transactions or electronic
              fund transfers by or on behalf of the Insured which is lost, diminished, or damaged
              during transfer from, into or between accounts; or (4) the value of coupons, price
              discounts, prizes, awards, or any other valuable consideration given in excess of the
              total contracted or expected amount;

       R.     For, arising out of or resulting from:

              1.     the actual or alleged obligation to make licensing fee or royalty payments,
                     including but limited to the amount or timeliness of such payments;

              2.     any costs or expenses incurred or to be incurred by the Insured or others for
                     the reprinting, reposting, recall, removal or disposal of any Media Material
                     or any other information, content or media, including any media or products
                     containing such Media Material, information, content or media;

              3.     any Claim brought by or on behalf of any intellectual property licensing
                     bodies or organizations, including but not limited to, the American Society of
                     Composers, Authors and Publishers, the Society of European Stage Authors
                     and Composers or Broadcast Music, Inc;

              4.     the actual or alleged inaccurate, inadequate or incomplete description of the
                     price of goods, products or services, cost guarantees, cost representations, or
                     contract price estimates, the authenticity of any goods, products or services,
                     or the failure of any goods or services to conform with any represented
                     quality or performance;

              5.     any actual or alleged gambling, contest, lottery, promotional game or other
                     game of chance; or

              6.     any Claim made by or on behalf of any independent contractor, joint venturer
                     or venture partner arising out of or resulting from disputes over ownership of




 F00403                                                                                 Page 10 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 122 of
                                     170


                     rights in Media Material or services provided by such independent
                     contractor, joint venturer or venture partner;

       S.     Arising out of or resulting from, directly or indirectly occasioned by, happening
              through or in consequence of: war, invasion, acts of foreign enemies, hostilities
              (whether war be declared or not), civil war, rebellion, revolution, insurrection,
              military or usurped power or confiscation or nationalization or requisition or
              destruction of or damage to property by or under the order of any government or
              public or local authority; provided, that this exclusion will not apply to Cyber
              Terrorism.

              For purposes of this exclusion, “Cyber Terrorism” means the premeditated use of
              disruptive activities, or threat to use disruptive activities, against a computer system
              or network with the intention to cause harm, further social, ideological, religious,
              political or similar objectives, or to intimidate any person(s) in furtherance of such
              objectives.

       T.     Either in whole or in part, directly or indirectly arising out of or resulting from or in
              consequence of, or in any way involving:

              1.     asbestos, or any materials containing asbestos in whatever form or quantity;

              2.     the actual, potential, alleged or threatened formation, growth, presence,
                     release or dispersal of any fungi, molds, spores or mycotoxins of any kind;
                     any action taken by any party in response to the actual, potential, alleged or
                     threatened formation, growth, presence, release or dispersal of fungi, molds,
                     spores or mycotoxins of any kind, such action to include investigating, testing
                     for, detection of, monitoring of, treating, remediating or removing such fungi,
                     molds, spores or mycotoxins; and any governmental or regulatory order,
                     requirement, directive, mandate or decree that any party take action in
                     response to the actual, potential, alleged or threatened formation, growth,
                     presence, release or dispersal of fungi, molds, spores or mycotoxins of any
                     kind, such action to include investigating, testing for, detection of, monitoring
                     of, treating, remediating or removing such fungi, molds, spores or
                     mycotoxins;

                     The Underwriters will have no duty or obligation to defend any Insured
                     with respect to any Claim or governmental or regulatory order, requirement,
                     directive, mandate or decree which either in whole or in part, directly or
                     indirectly, arises out of or results from or in consequence of, or in any
                     way involves the actual, potential, alleged or threatened formation, growth,
                     presence, release or dispersal of any fungi, molds, spores or mycotoxins
                     of any kind;

              3.     the existence, emission or discharge of any electromagnetic field,
                     electromagnetic radiation or electromagnetism that actually or allegedly
                     affects the health, safety or condition of any person or the environment, or
                     that affects the value, marketability, condition or use of any property; or

              4.     the actual, alleged or threatened discharge, dispersal, release or escape of
                     Pollutants; or any governmental, judicial or regulatory directive or request
                     that the Insured or anyone acting under the direction or control of the
                     Insured test for, monitor, clean up, remove, contain, treat, detoxify or


 F00403                                                                                   Page 11 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 123 of
                                     170


                     neutralize Pollutants. Pollutants means any solid, liquid, gaseous or thermal
                     irritant or contaminant including gas, acids, alkalis, chemicals, heat, smoke,
                     vapor, soot, fumes or waste. Waste includes but is not limited to materials
                     to be recycled, reconditioned or reclaimed.

VI.    DEFINITIONS

       A.     Application means all applications, including any attachments thereto, and all
              other information and materials submitted by or on behalf of the Insured to the
              Underwriters in connection with the underwriting of this Policy, or prior policies of which
              this Policy is a renewal.

       B.     Breach Notice Law means any federal, state, local or foreign statute or regulation
              that requires notice to persons whose Personally Identifiable Information was
              accessed or reasonably may have been accessed by an unauthorized person.

       C.     Breach Resolution and Mitigation Services means a credit monitoring, identity
              monitoring or other solution selected from the products listed in the Information
              Packet and offered to Notified Individuals. The product offered to Notified
              Individuals will be selected by the Underwriters in consultation with the Insured
              Organization and in accordance with the guidance provided in the Breach
              Resolution and Mitigation section of the Information Packet.

              The product offer will be included in the communication provided pursuant to
              Insuring Agreement B.3.

       D.     Call Center Services means the provision of a call center to answer calls during
              standard business hours for a period of ninety (90) days following notification (or
              longer if required by applicable law or regulation) of an incident for which notice is
              provided pursuant to Insuring Agreement B.3. (Notification Services). Such
              notification shall include a toll free telephone number that connects to the call center
              during standard business hours. Call center employees will answer questions about
              the incident from Notified Individuals and will provide information required by the
              HIPAA/Health Information Technology for Economic and Clinical Health Act
              (“HITECH”) media notice or by other applicable law or regulation.

              Call Center Services will include up to 10,000 calls per day and will be provided in
              accordance with the terms and conditions set forth in the Information Packet. Call
              Center Services will be provided by a service provider selected by the Underwriters
              in consultation with the Insured Organization from the list of service providers in
              the Information Packet.

       E.     Claim means:

              1.     a written demand received by any Insured for money or services, including
                     the service of a suit or institution of regulatory or arbitration proceedings;

              2.     with respect to coverage provided under Insuring Agreement C. only,
                     institution of a Regulatory Proceeding against any Insured;

              3.     a written request or agreement to toll or waive a statute of limitations relating
                     to a potential Claim described in paragraph 1. above; and




 F00403                                                                                    Page 12 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 124 of
                                     170


              4.     with respect to coverage provided under Insuring Agreement A.1. only, a
                     demand received by any Insured to fulfill the Insured Organization’s
                     contractual obligation to provide notice of an incident (or reasonably
                     suspected incident) described in Insuring Agreement A.1. pursuant to a
                     Breach Notice Law;

              Multiple Claims arising from the same or a series of related or repeated acts, errors,
              or omissions, or from any continuing acts, errors, omissions, or from multiple
              Security Breaches arising from a failure of Computer Security, shall be
              considered a single Claim for the purposes of this Policy, irrespective of the number
              of claimants or Insureds involved in the Claim. All such Claims shall be deemed
              to have been made at the time of the first such Claim.

       F.     Claims Expenses means:

              1.     reasonable and necessary fees charged by an attorney designated pursuant
                     to Clause II., Defense and Settlement of Claims, paragraph A.;

              2.     all other legal costs and expenses resulting from the investigation,
                     adjustment, defense and appeal of a Claim, suit, or proceeding arising in
                     connection therewith, or circumstance which might lead to a Claim,
                     if incurred by the Underwriters, or by the Insured with the prior written
                     consent of the Underwriters;

              3.     actual loss of salary and reasonable expenses resulting from the optional
                     attendance by a corporate office of the Named Insured at any mediation
                     meetings, arbitration proceedings, hearings, depositions, or trials relating to
                     the defense of any Claim, subject to a maximum of $2,000 per day and
                     $100,000 in the aggregate, which amounts shall be part of and not in addition
                     to the Policy Aggregate Limit of Liability shown in Item 3.A.1. of the
                     Declarations; and

              4.     the premium cost for appeal bonds for covered judgments or bonds to
                     release property used to secure a legal obligation, if required in any Claim
                     against an Insured; provided the Underwriters shall have no obligation
                     to appeal or to obtain bonds.

              Claims Expenses do not include any salary, overhead, or other charges by the
              Insured for any time spent in cooperating in the defense and investigation of any
              Claim or circumstance that might lead to a Claim notified under this Policy, or costs
              to comply with any regulatory orders, settlements or judgments.

       G.     Computer Expert Services means costs for:

              1.     a computer security expert to determine the existence and cause of an actual
                     or suspected electronic data breach which may require the Insured
                     Organization to comply with a Breach Notice Law and to determine the
                     extent to which such information was accessed by an unauthorized person or
                     persons, and if such breach is actively in progress on the Insured
                     Organization's Computer Systems, to assist in containing the existing
                     intrusion on such systems from accessing Personally Identifiable
                     Information; and




 F00403                                                                                Page 13 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 125 of
                                     170


              2.     a PCI Forensic Investigator that is approved by the PCI Security Standards
                     Council and is retained by the Insured Organization in order to comply with
                     the terms of a Merchant Services Agreement to investigate the existence
                     and extent of an actual or suspected compromise of credit card data; and in
                     the Underwriters’ discretion, where a computer security expert described in 1.
                     above has not been retained, for a computer security expert to provide advice
                     and oversight in connection with the investigation conducted by the PCI
                     Forensic Investigator; and

              3.     a computer security expert, up to USD 50,000 (which amount is part of and
                     not in addition to the sublimit of coverage stated in Item 3.B.2. of the
                     Declarations), to demonstrate the Insured’s ability to prevent a future
                     electronic data breach as required by a Merchant Services Agreement.

              Computer Expert Services will be provided in accordance with the terms and
              conditions set forth in the Information Packet and will be provided by a service
              provider selected by the Insured Organization in consultation with the
              Underwriters from the list of service providers in the Information Packet.

       H.     Computer Security means software, computer or network hardware devices,
              as well as the Insured Organization’s information security policies and procedures,
              the function or purpose of which is to prevent Unauthorized Access or Use, a
              denial-of-service attack against Computer Systems, infection of Computer
              Systems by malicious code or transmission of malicious code from Computer
              Systems. Computer Security includes anti-virus and intrusion detection software,
              firewalls and electronic systems that provide access control to Computer Systems
              through the use of passwords, biometric or similar identification of authorized users.

       I.     Computer Systems means computers, any software residing on such computers
              and associated input and output devices, data storage devices, networking
              equipment, and back up facilities:

              1.     operated by and either owned by or leased to the Insured Organization; or

              2.     systems operated by a third party service provider and used for the purpose
                     of providing hosted computer application services, including cloud services, to
                     the Insured Organization or for processing, maintaining, hosting or storing the
                     Insured Organization’s electronic data, pursuant to written contract with the
                     Insured Organization for such services.

       J.     Continuity Date means (i) the date stated in Item 8. of the Declarations with
              respect to the Named Insured and any Subsidiaries acquired before the date
              stated in Item 8. of the Declarations; (ii) with respect to any Subsidiaries acquired
              after the date stated in Item 8. of the Declarations, the date the Named Insured
              acquired such Subsidiary.

       K.     Control Group means any principal, partner, corporate officer, director, Manager,
              general counsel (or most senior legal counsel) or risk manager of the Insured
              Organization and any individual in a substantially similar position.

       L.     Damages means a monetary judgment, award or settlement; provided that the
              term Damages shall not include or mean:



 F00403                                                                                Page 14 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 126 of
                                     170


              1.    future profits, restitution, disgorgement of unjust enrichment or profits by
                    an Insured, or the costs of complying with orders granting injunctive or
                    equitable relief;

              2.    return or offset of fees, charges, or commissions charged by or owed to an
                    Insured for goods or services already provided or contracted to be provided;

              3.    taxes or loss of tax benefits;

              4.    fines, sanctions or penalties;

              5.    punitive or exemplary damages or any damages which are a multiple of
                    compensatory damages, unless insurable by law in any applicable venue that
                    most favors coverage for such punitive, exemplary or multiple damages;

              6.    discounts, coupons, prizes, awards or other incentives offered to the
                    Insured’s customers or clients;

              7.    liquidated damages, but only to the extent that such damages exceed the
                    amount for which the Insured would have been liable in the absence of such
                    liquidated damages agreement;

              8.    fines, costs or other amounts an Insured is responsible to pay under a
                    Merchant Services Agreement; or

              9.    any amounts for which the Insured is not liable, or for which there is no legal
                    recourse against the Insured.

       M.     Information Packet means the Information Packet provided with this Policy. The
              Information Packet is incorporated into and forms part of this Policy and may be
              updated by the Underwriters from time to time.

       N.     Legal Services means fees charged by an attorney:

              1. to determine the applicability of and actions necessary for the Insured
                 Organization to comply with Breach Notice Laws due to an actual or
                 reasonably suspected theft, loss or Unauthorized Disclosure of Personally
                 Identifiable Information;

              2. to provide necessary legal advice to the Insured Organization in responding to
                 actual or suspected theft, loss or Unauthorized Disclosure of Personally
                 Identifiable Information;

              3. to advise the Insured Organization regarding the notification of relevant
                 governmental entities of an actual or reasonably suspected theft, loss or
                 Unauthorized Disclosure of Personally Identifiable Information; and

              4. to advise the Insured Organization in responding to credit card system
                 operating regulation requirements for any actual or suspected compromise of
                 credit card data that is required to be reported to the Insured Organization’s
                 merchant bank under the terms of a Merchant Services Agreement, but Legal
                 Services does not include fees incurred in any actual or threatened legal
                 proceeding, arbitration or mediation, or any advice in responding to credit card
                 system operating regulations in connection with an assessment of PCI Fines,
                 Expenses and Costs.



 F00403                                                                               Page 15 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 127 of
                                     170


              Legal Services will be provided in accordance with the terms and conditions set
              forth in the Information Packet and will be provided by an attorney selected by the
              Insured Organization in consultation with the Underwriters from the list of
              attorneys in the Information Packet.

       O.     Loss means Damages, Claims Expenses, Penalties, PCI Fines, Expenses and
              Costs and Privacy Breach Response Services.

       P.     Management Control means:

              1.     owning, directly or indirectly, more than fifty percent (50%) of the
                     outstanding securities representing the present right to vote for the election
                     of an entity's directors (in the case of a corporation), members of the board
                     of managers (in the case of a limited liability company), management
                     committee members (in the case of a joint venture or partnership) or persons
                     serving in a functionally equivalent role for such an entity operating or
                     organized outside of the United States; or

              2.     having the right, pursuant to a written contract or the bylaws, charter,
                     operating agreement or similar documents of an entity to elect, appoint
                     or designate a majority of: the board of directors of a corporation; the
                     management committee of a joint venture or partnership; the management
                     board of a limited liability company; or persons serving in a functionally
                     equivalent role for such an entity operating or organized outside of the
                     United States.

       Q.     Media Material means any information in electronic form, including words, sounds,
              numbers, images, or graphics and shall include advertising, video, streaming
              content, web-casting, online forum, bulletin board and chat room content, but does
              not mean computer software or the actual goods, products or services described,
              illustrated or displayed in such Media Material.

       R.     Merchant Services Agreement means any agreement between an Insured and a
              financial institution, credit/debit card company, credit/debit card processor or
              independent service operator enabling an Insured to accept credit card, debit card,
              prepaid card, or other payment cards for payments or donations.

       S.     Notification Services means:

              1.     notification by first class mail or e-mail to United States, Canadian or Mexican
                     residents; and

              2.     notification by first class mail or e-mail to individuals residing outside the
                     United States, Canada or Mexico, but only to the extent reasonably
                     practicable.

              E-mail notification will be provided in lieu of first class mail to the extent reasonable,
              practicable and where permitted under the applicable Breach Notice Law.
              Notification Services will be provided by a service provider selected by the
              Underwriters in consultation with the Insured Organization from the list of service
              providers in the Information Packet and will be provided in accordance with the
              terms and conditions set forth in the Information Packet.



 F00403                                                                                    Page 16 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 128 of
                                     170


       T.     Notified Individual means an individual person to whom notice is given or
              attempted to be given under Insuring Agreement B.3 pursuant to a Breach Notice
              Law.

       U.     PCI Fines, Expenses and Costs means the direct monetary fines, penalties,
              reimbursements, fraud recoveries or assessments owed by the Insured
              Organization under the terms of a Merchant Services Agreement, but only
              where such fines, penalties, reimbursements, fraud recoveries or assessments result
              both from the Insured Organization’s actual or alleged noncompliance with
              published PCI Data Security Standards and from a data breach caused by an incident
              (or reasonably suspected incident) described in Insuring Agreement A.1. or A.2.;
              provided, that the term PCI Fines, Expenses and Costs shall not include or mean
              any charge backs, interchange fees, discount fees or prospective service fees.

       V.     Penalties means:

              1.     any civil fine or money penalty payable to a governmental entity that was
                     imposed in a Regulatory Proceeding by any federal, state, local or foreign
                     governmental entity, in such entity’s regulatory or official capacity; the
                     insurability of Penalties shall be in accordance with the law in the applicable
                     venue that most favors coverage for such Penalties; and

              2.     amounts which the Insured is legally obligated to deposit in a fund as
                     equitable relief for the payment of consumer claims due to an adverse
                     judgment or settlement of a Regulatory Proceeding (including such
                     amounts required to be paid into a “Consumer Redress Fund”); but and
                     shall not include payments to charitable organizations or disposition of
                     such funds other than for payment of consumer claims for losses caused
                     by an event covered pursuant to Insuring Agreements A.1., A.2. or A.3.;

              but shall not mean (a) costs to remediate or improve Computer Systems, (b) costs
              to establish, implement, maintain, improve or remediate security or privacy
              practices, procedures, programs or policies, (c) audit, assessment, compliance or
              reporting costs, or (d) costs to protect the confidentiality, integrity and/or security of
              Personally Identifiable Information from theft, loss or disclosure, even if it is in
              response to a regulatory proceeding or investigation.

       W.     Personally Identifiable Information means:

              1.     information concerning the individual that constitutes “nonpublic personal
                     information” as defined in the Gramm-Leach Bliley Act of 1999, as amended,
                     and regulations issued pursuant to the Act;

              2.     medical or heath care information concerning the individual, including
                     “protected health information” as defined in the Health Insurance Portability
                     and Accountability Act of 1996, as amended, and regulations issued pursuant
                     to the Act;

              3.     information concerning the individual that is defined as private personal
                     information under statutes enacted to protect such information in foreign
                     countries, for Claims subject to the law of such jurisdiction;

              4.     information concerning the individual that is defined as private personal
                     information under a Breach Notice Law;



 F00403                                                                                    Page 17 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 129 of
                                     170


              5.     education records as defined by the Family Educational Rights and Privacy Act
                     (FERPA), which are directly related to an individual’s attendance as a student;

              6.     the individual’s drivers license or state identification number, social security
                     number, unpublished telephone number, and credit, debit or other financial
                     account numbers in combination with associated security codes, access
                     codes, passwords or pins; if such information allows an individual to be
                     uniquely and reliably identified or contacted or allows access to the
                     individual’s financial account or medical record information.

              Personally Identifiable Information does not include publicly available
              information that is lawfully made available to the general public from government
              records.

       X.     Policy Period means the period of time between the inception date shown in the
              Declarations and the effective date of termination, expiration or cancellation of this
              Insurance and specifically excludes any Optional Extension Period or any prior policy
              period or renewal period.

       Y.     Privacy Law means a federal, state or foreign statute or regulation requiring the
              Insured Organization to protect the confidentiality and/or security of Personally
              Identifiable Information.

       Z.     Privacy Policy means the Insured Organization’s public declaration of its policy
              for collection, use, disclosure, sharing, dissemination and correction or
              supplementation of, and access to Personally Identifiable Information.

       AA.    Public Relations and Crisis Management Expenses shall mean the following
              costs approved in advance by the Underwriters in their discretion, and which are
              directly related to mitigating harm to the Insured Organization’s reputation or
              potential Loss covered by the Policy resulting from an incident described in Insuring
              Agreement A.1. or A.2. or from a Public Relations Event:

              1.     costs incurred by a public relations or crisis management consultant;

              2.     costs for media purchasing or for printing or mailing materials intended to
                     inform the general public about the incident, such costs to be limited to
                     $100,000;

              3.     for incidents or events in which notification services are not otherwise
                     provided pursuant to Insuring Agreement A. or B., costs to provide
                     notifications and notices via e-mail or first class mail to affected individuals
                     where such notifications are not required by law (“voluntary notifications”),
                     including to non-affected customers or patients of the Insured
                     Organization;

              4.     costs to provide government mandated public notices related to breach
                     events (including such notifications required under HITECH);

              5.     costs to provide services to restore healthcare records of Notified
                     Individuals residing in the United States whose Personally Identifiable
                     Information was compromised as a result of theft, loss or Unauthorized
                     Disclosure; and

              6.     other costs approved in advance by the Underwriters.




 F00403                                                                                 Page 18 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 130 of
                                     170


              Public Relations and Crisis Management Expenses must be incurred no later
              than twelve (12) months following the reporting of such Claim or breach event to
              the Underwriters and, with respect to clauses 1. and 2. above, within ninety (90)
              days following the first publication of such Claim or incident. If voluntary
              notifications are provided, e-mail notification will be provided in lieu of first class mail
              to the extent practicable.

       BB.    Public Relations Event means the publication or imminent publication in a
              newspaper (or other general circulation print publication) or on radio, television or a
              publicly accessible website of a covered Claim under this Policy.

       CC.    Regulatory Proceeding means a request for information, civil investigative
              demand, or civil proceeding commenced by service of a complaint or similar
              proceeding brought by or on behalf of any federal, state, local or foreign
              governmental entity in such entity’s regulatory or official capacity in connection with
              such proceeding.

       DD.    Retention means the applicable retention for each Claim or incident as specified in
              Item 4. of the Declarations.

       EE.    Related Party means the Insured Organization and any past, present or future
              employees, directors, officers, Managers, partners or natural person independent
              contractors of the Insured Organization.

       FF.    Security Breach means:

              1.     Unauthorized Access or Use of Computer Systems, including
                     Unauthorized Access or Use resulting from the theft of a password from
                     a Computer System or from any Insured;

              2.     a denial of service attack against Computer Systems or computer systems
                     that are not owned, operated or controlled by an Insured; or

              3.     infection of Computer Systems by malicious code or transmission of
                     malicious code from Computer Systems,

              whether any of the foregoing is a specifically targeted attack or a generally
              distributed attack.

              A series of continuing Security Breaches, related or repeated Security Breaches,
              or multiple Security Breaches resulting from a continuing failure of Computer
              Security shall be considered a single Security Breach and be deemed to have
              occurred at the time of the first such Security Breach.

       GG.    Subsidiary means any corporation, limited liability company, joint venture or
              partnership while the Named Insured has Management Control over such entity,
              if the Named Insured:

              1.     had Management Control over such entity on the inception date of this
                     Policy or such entity was an insured under a policy issued by the Underwriters
                     of which this Policy is a renewal;

              2.     acquires Management Control after the inception date of this Policy provided
                     the revenues of the entity do not exceed fifteen percent (15%) of the Named




 F00403                                                                                     Page 19 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 131 of
                                     170


                     Insured’s annual revenues for the four quarterly periods directly preceding
                     inception of the Policy Period; or

              3.     acquires Management Control after the inception date of this Policy provided
                     that if the revenues of the entity exceed fifteen percent (15%) of the Named
                     Insured’s annual revenues for the four quarterly periods directly preceding
                     inception of the Policy Period, the provisions of Clause XVI. Mergers and
                     Acquisitions, must be fulfilled;

              provided that this Policy only provides coverage for acts, errors, omissions, incidents
              or events that take place while the Named Insured has Management Control
              over such entity.

       HH.    Third Party Information means any trade secret, data, design, interpretation,
              forecast, formula, method, practice, credit or debit card magnetic strip information,
              process, record, report or other item of information of a third party not insured under
              this Policy which is not available to the general public and is provided to the Insured
              subject to a mutually executed written confidentiality agreement or which the
              Insured Organization is legally required to maintain in confidence; however, Third
              Party Information shall not include Personally Identifiable Information.

       II.    Unauthorized Access or Use means the gaining of access to or use of Computer
              Systems by an unauthorized person or persons or the use of Computer Systems
              in an unauthorized manner.

       JJ.    Unauthorized Disclosure means the disclosure of (including disclosure resulting
              from phishing) or access to information in a manner that is not authorized by the
              Insured Organization and is without knowledge of, consent, or acquiescence of
              any member of the Control Group.

VII.   LIMIT OF LIABILITY AND COVERAGE

       A.     The Policy Aggregate Limit of Liability set forth in Item 3.A.1. of the Declarations
              (the “Policy Aggregate Limit of Liability”) is the Underwriters’ combined total
              limit of liability for all Damages, Penalties, PCI Fines, Expenses and Costs, and
              Claims Expenses payable under this Policy.

              The sublimit of liability stated in Item 3.A.2. of the Declarations is the aggregate
              sublimit of liability payable under Insuring Agreement C. of this Policy and is part of,
              and not in addition to, the Policy Aggregate Limit of Liability.

              The sublimit of liability stated in Item 3.A.3. of the Declarations is the aggregate
              sublimit of liability payable under Insuring Agreement E. of this Policy and is part of,
              and not in addition to, the Policy Aggregate Limit of Liability.

              Neither the inclusion of more than one Insured under this Policy, nor the making
              of Claims by more than one person or entity shall increase the Limit of Liability.

       B.     The Limit of Liability for the Optional Extension Period shall be part of and not in
              addition to the Policy Aggregate Limit of Liability.

       C.     The Underwriters shall not be obligated to pay any Damages, Penalties, PCI
              Fines, Expenses and Costs or Claims Expenses, or to undertake or continue
              defense of any suit or proceeding, after the Policy Aggregate Limit of Liability
              has been exhausted by payment of Damages, Penalties, PCI Fines, Expenses



 F00403                                                                                  Page 20 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 132 of
                                     170


              and Costs or Claims Expenses, or after deposit of the Policy Aggregate Limit of
              Liability in a court of competent jurisdiction. Upon such payment, the Underwriters
              shall have the right to withdraw from the further defense of any Claim under this
              Policy by tendering control of said defense to the Insured.

       D.     The amount stated in Item 3.B.1. of the Declarations is the maximum total number
              of Notified Individuals to whom notification will be provided or attempted for all
              incidents or series of related incidents giving rise to an obligation to provide
              Notification Services, Call Center Services or Breach Resolution and
              Mitigation Services.

              The aggregate limit of coverage stated in Item 3.B.2. of the Declarations is the
              aggregate limit of coverage for all Computer Expert Services, Legal Services and
              Public Relations and Crisis Management Services combined.

       E.     The Underwriters shall not be obligated to provide any Notification Services, Call
              Center Services, or Breach Resolution and Mitigation Services after the
              number of Notified Individuals under Insuring Agreement B.3. reaches an
              aggregate of the number of Notified Individuals stated in Item 3.B.1. of the
              Declarations. If the total number of individuals to be notified under the Policy exceeds
              the number of Notified Individuals stated in Item 3.B.1. of the Declarations, the
              Insured shall be responsible for providing notification, credit monitoring services or
              identity monitoring services to such additional individuals in accordance with Clause
              VII.F. below.

       F.     If the total number of notifications made pursuant to Insuring Agreement B.3.
              aggregates to more than the number of notifications stated in Item 3.B.1. of the
              Declarations, the Insured Organization will be responsible for paying for Privacy
              Breach Response Services with respect to any excess notifications, and such costs
              will not be covered by the Policy. If an incident involves notifications made pursuant
              to Insuring Agreement B.3. both within the notification limit stated in Item 3.B.1. of
              the Declarations and in excess of such limit, all excess notifications will be provided
              by the same service provider that provides Notification Services covered under the
              Policy, and the costs will be allocated between the Underwriters and the Insured
              Organization pro rata based on the number of covered and non-covered
              notifications.

       G.     Unless otherwise specified in this Policy, Privacy Breach Response Services will be
              provided by the service providers listed in the Information Packet. In the event a
              service provider is unable to or does not provide the services set forth, the
              Underwriters will make reasonable efforts to procure similar services from other
              sources; provided, the maximum the Underwriters will pay for the costs of procuring
              and providing all Privacy Breach Response Services under Insuring Agreement B.,
              including substitute products and services shall be no more than USD 10,000,000 in
              the aggregate for the Policy Period, which amount shall be in addition to the Policy
              Aggregate Limit of Liability. In the event there is a change of law, regulation or
              enforcement that prevents the Underwriters or its service providers from providing all
              or part of the Privacy Breach Response Services, the Underwriters will make
              reasonable efforts to substitute other services but, if this is not possible, the
              Underwriters shall not be obligated to provide such services.




 F00403                                                                                  Page 21 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 133 of
                                     170


       H.     To the extent that costs to provide Privacy Breach Response Services are covered
              pursuant to a Claim described in Clause VI.E.4., such costs shall be covered solely
              under Insuring Agreement A. and not under Insuring Agreement B. or any other
              Insuring Agreement in this Policy.

VIII. RETENTION

       A.     The Retention amount set forth in Item 4.A. of the Declarations applies separately
              to each incident, event or related incidents or events, giving rise to a Claim.
              The Retention shall be satisfied by monetary payments by the Named Insured
              of Damages, Claims Expenses, Penalties or PCI Fines, Expenses and Costs.

       B.     Notification Services, Call Center Services, and Breach Resolution and
              Mitigation Services will only be provided for each incident, event or related
              incidents or events, requiring notification to at least the number of individuals set
              forth in Item 4.B.1. of the Declarations. For incidents involving notification to fewer
              individuals there shall be no coverage for any such services under Insuring
              Agreement B.

              For all Computer Expert Services, Legal Services and Public Relations and
              Crisis Management Services, the Retention amounts set forth in Item 4.B.2. of
              the Declarations apply separately to each incident, event or related incidents or
              events, giving rise to an obligation to provide such services; and the Each Incident
              Retention shall be satisfied by monetary payments by the Named Insured for
              such services.

       C.     In the event that Damages, Claims Expenses, Penalties or PCI Fines, Expenses
              and Costs arising out of a Claim are subject to more than one Retention, the
              applicable Retention amounts shall apply to such Damages, Claims Expenses,
              Penalties or PCI Fines, Expenses and Costs, provided that the sum of such
              Retention amounts shall not exceed the largest applicable Retention amount.

       D.     Satisfaction of the applicable Retention is a condition precedent to the payment by
              the Underwriters of any amounts or providing of any services hereunder, and the
              Underwriters shall be liable only for the amounts in excess of such Retention
              subject to the Underwriters’ total liability not exceeding the Policy Aggregate Limit
              or the Limits of Coverage for Privacy Breach Response Services set forth in Item
              3.B. of the Declarations. The Named Insured shall make direct payments within
              the Retention to appropriate other parties designated by the Underwriters.

IX.    OPTIONAL EXTENSION PERIOD

       A.     Upon termination of this Insurance for any reason except the non-payment of premium,
              the Named Insured shall have the right, upon payment in full and not
              proportionally or otherwise in part of the percentage shown in Item 7.(a) of the
              Declarations of the full premium set forth in Item 5. of the Declarations, to have
              issued an endorsement providing an Optional Extension Period for the period of time
              set forth in Item 7.(b) of the Declarations for Claims first made against any
              Insured and reported to the Underwriters during the Optional Extension Period, and
              arising out of any act, error or omission committed on or after the Retroactive Date
              and before the end of the Policy Period, subject to the conditions set forth herein.
              In order for the Named Insured to invoke the Optional Extension Period option, the
              payment of the additional premium for the Optional Extension Period must be paid to


 F00403                                                                                 Page 22 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 134 of
                                     170


              the Underwriters within thirty (30) days of the termination of this Insurance. If notice
              of election of the Optional Extension Period and full premium payment is not given to
              the Underwriters within such thirty (30) day period, there shall be no right to purchase
              the Optional Extension Period.

       B.     The Limit of Liability for the Optional Extension Period shall be part of, and not in
              addition to, the applicable Limit of Liability of the Underwriters for the Policy Period
              and the exercise of the Optional Extension Period shall not in any way increase such
              Policy Aggregate Limit of Liability or any sublimit of liability. The Optional
              Extension Period does not apply to Insuring Agreement B.

       C.     The right to the Optional Extension Period shall not be available to the Named
              Insured where the Policy premium has not been paid in full, or where cancellation
              or non-renewal by the Underwriters is due to non-payment of premium or failure of
              an Insured to pay such amounts in excess of the applicable limit of liability or within
              the amount of the applicable Retention.

       D.     All notices and premium payments with respect to the Optional Extension Period
              option shall be directed to the Underwriters through the entity named in Item 9.(c)
              of the Declarations.

       E.     At the commencement of the Optional Extension Period the entire premium shall be
              deemed earned, and in the event the Named Insured terminates the Optional
              Extension Period for any reason prior to its natural expiration, the Underwriters
              will not be liable to return any premium paid for the Optional Extension Period.

X.     NOTICE OF CLAIM, LOSS OR CIRCUMSTANCE THAT MIGHT LEAD TO A CLAIM

       A.     If any Claim is made against the Insured, the Insured shall forward as soon as
              practicable to the Underwriters through persons named in Item 9.(a) of the
              Declarations written notice of such Claim in the form of a telecopy, email or express
              or certified mail together with every demand, notice, summons or other process
              received by the Insured or the Insured’s representative. In no event shall the
              Underwriters be given notice of a Claim later than the end of the Policy Period, the
              end of the Optional Extension Period (if applicable), or sixty (60) days after the
              expiration date of the Policy Period.

       B.     With respect to Insuring Agreement B., for a legal obligation to comply with a
              Breach Notice Law because of an incident (or reasonably suspected incident)
              described in Insuring Agreement A.1. or A.2., such incident or reasonably suspected
              incident must be reported as soon as practicable during the Policy Period after
              discovery by the Insured via the email address or telephone number set forth in
              Item 9.(b) of the Declarations; provided, that unless the Insured cancels the Policy,
              or the Underwriters cancel for non-payment of premium, incidents discovered by the
              Insured prior to expiration of the Policy shall be reported as soon as practicable, but
              in no event later than sixty (60) days after the end the Policy Period; provided
              further, that if this Policy is renewed by the Underwriters and Privacy Breach
              Response Services are provided because of such incident or suspected incident
              that was discovered by the Insured prior to the expiration of the Policy, and first
              reported during the sixty (60) day post Policy Period reporting period, then any
              subsequent Claim arising out of such incident or suspected incident is deemed to
              have been made during the Policy Period.



 F00403                                                                                  Page 23 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 135 of
                                     170


              Notwithstanding the foregoing, if the Named Insured reasonably believes that the
              Privacy Breach Response Services provided as a result of such incident or
              suspected incident are not likely to meet or exceed the Retention, then reporting of
              such incident or suspected incident under this Clause X.B. is at the Named
              Insured’s option, but unless such incident or suspected incident is reported in
              accordance with the first paragraph of this Clause X.B., there shall be no coverage
              for Privacy Breach Response Services in connection with such incident or
              suspected incident.

       C.     If during the Policy Period, the Insured becomes aware of      any circumstance that
              could reasonably be the basis for a Claim it may give          written notice to the
              Underwriters in the form of a telecopy, email or express or    certified mail through
              persons named in Item 9.(a) of the Declarations as soon as     practicable during the
              Policy Period. Such a notice must include:

              1.     the specific details of the act, error, omission, or Security Breach that could
                     reasonably be the basis for a Claim;

              2.     the injury or damage which may result or has resulted from the circumstance;
                     and

              3.     the facts by which the Insured first became aware of the act, error, omission
                     or Security Breach.

              Any subsequent Claim made against the Insured arising out of such circumstance
              which is the subject of the written notice will be deemed to have been made at the
              time written notice complying with the above requirements was first given to the
              Underwriters.

              An incident or reasonably suspected incident reported to Underwriters during the
              Policy Period and in conformance with Clause X.B. shall also constitute notice of a
              circumstance under this Clause X.C.

       D.     A Claim or legal obligation under paragraph A. or B. above shall be considered to be
              reported to the Underwriters when written notice is first received by the Underwriters
              in the form of a telecopy, email or express or certified mail or email through persons
              named in Item 9.(a) of the Declarations of the Claim or legal obligation, or of an act,
              error, or omission, which could reasonably be expected to give rise to a Claim if
              provided in compliance with paragraph C. above.

XI.    ASSISTANCE AND COOPERATION

       A.     The Underwriters shall have the right to make any investigation they deem necessary,
              and the Insured shall cooperate with the Underwriters in all investigations, including
              investigations regarding the Application for and coverage under this Policy.
              The Insured shall execute or cause to be executed all papers and render all assistance
              as is requested by the Underwriters. The Insured agrees not to take any action
              which in any way increases the Underwriters’ exposure under this Policy.

       B.     Upon the Underwriters' request, the Insured shall assist in making settlements, in
              the conduct of suits and in enforcing any right of contribution or indemnity against
              any person or organization who may be liable to the Insured because of acts, errors
              or omissions, incidents or events with respect to which insurance is afforded under




 F00403                                                                                 Page 24 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 136 of
                                     170


              this Policy; and the Insured shall attend hearings and trials and assist in securing
              and giving evidence and obtaining the attendance of witnesses.

       C.     The Insured shall not admit liability, make any payment, assume any obligations,
              incur any expense, enter into any settlement, stipulate to any judgment or award
              or dispose of any Claim without the written consent of the Underwriters, except as
              specifically provided in Clause II., Defense and Settlement of Claims, paragraph D.

              Compliance with a Breach Notice Law will not be considered an admission
              of liability for purposes of this Clause XI.C.

       D.     Expenses incurred by the Insured in assisting and cooperating              with   the
              Underwriters do not constitute Claims Expenses under the Policy.

XII.   SUBROGATION

       If any payment is made under this Policy and there is available to the Underwriters any
       of the Insured’s rights of recovery against any other party, then the Underwriters shall
       maintain all such rights of recovery. The Insured shall execute and deliver instruments
       and papers and do whatever else is necessary to secure such rights. The Insured shall do
       nothing after an incident or event giving rise to a Claim or Loss to prejudice such rights.
       Any recoveries shall be applied first to subrogation expenses, second to Loss paid by the
       Underwriters, and lastly to the Retention. Any additional amounts recovered shall be paid
       to the Named Insured.

XIII. OTHER INSURANCE

       The insurance under this Policy shall apply in excess of any other valid and collectible
       insurance available to any Insured, including any self-insured retention or deductible
       portion thereof unless such other insurance is written only as specific excess insurance
       over the Policy Aggregate Limit of Liability or any other applicable Limit of Liability
       of this Policy.

XIV.   ACTION AGAINST THE UNDERWRITERS

       No action shall lie against the Underwriters or the Underwriters' representatives unless and
       until, as a condition precedent thereto, the Insured shall have fully complied with all
       provisions, terms and conditions of this Insurance and the amount of the Insured’s
       obligation to pay shall have been finally determined either by judgment or award against
       the Insured after trial, regulatory proceeding, arbitration or by written agreement of the
       Insured, the claimant, and the Underwriters.

       No person or organization shall have the right under this Policy to join the Underwriters as
       a party to an action or other proceeding against the Insured to determine the Insured’s
       liability, nor shall the Underwriters be impleaded by the Insured or the Insured’s legal
       representative.

       The Insured’s bankruptcy or insolvency or of the Insured’s estate shall not relieve the
       Underwriters of their obligations hereunder.

XV.    ENTIRE AGREEMENT
       By acceptance of the Policy, all Insureds agree that this Policy embodies all agreements
       between the Underwriters and the Insured relating to this Policy. Notice to any agent or
       knowledge possessed by any agent or by any other person shall not effect a waiver or a




 F00403                                                                               Page 25 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 137 of
                                     170


       change in any part of this Policy or stop the Underwriters from asserting any right under the
       terms of this Insurance; nor shall the terms of this Insurance be waived or changed, except
       by endorsement issued to form a part of this Policy signed by the Underwriters.

XVI.   MERGERS AND ACQUISITIONS

       A.     Newly Acquired Subsidiaries

              If during the Policy Period the Named Insured or any Subsidiary acquires an
              entity whose annual revenues are more than fifteen percent (15%) of
              the Named Insured’s total annual revenues for the four quarterly periods directly
              preceding inception of the Policy Period, then, subject to the Policy Period and
              all other terms and conditions of this Policy, coverage under this Policy shall be
              afforded for a period of sixty (60) days, but only for any Claim that arises out of
              any act, error or omission first committed or incident or event first occurring after
              the entity becomes so owned. Coverage beyond such sixty (60) day period shall
              only be available if the Named Insured gives the Underwriters written notice of the
              acquisition, obtains the written consent of Underwriters to extend coverage to the
              entity beyond such sixty (60) day period and agrees to pay any additional premium
              required by Underwriters.

       B.     Mergers or Consolidations

              If during the Policy Period the Named Insured consolidates or merges with or is
              acquired by another entity, or sells substantially all of its assets to any other entity,
              then this Policy shall remain in full force and effect, but only with respect to a
              Security Breach, or other act or incidents that occur prior to the date of the
              consolidation, merger or acquisition. There shall be no coverage provided by this
              Policy for any other Claim or Loss unless the Named Insured provides written
              notice to the Underwriters prior to such consolidation, merger or acquisition, the
              Named Insured has agreed to any additional premium and terms of coverage
              required by the Underwriters and the Underwriters have issued an endorsement
              extending coverage under this Policy.

       C.     All notices and premium payments made under this Clause XVI. shall be directed
              to the Underwriters through the entity named in Item 9.(c) of the Declarations.

XVII. ASSIGNMENT

       The interest hereunder of any Insured is not assignable. If the Insured shall die or be
       adjudged incompetent, such insurance shall cover the Insured’s legal representative as
       the Insured as would be permitted under this Policy.

XVIII. CANCELLATION

       A.     This Policy may be cancelled by the Named Insured, by surrender thereof to the
              Underwriters or by mailing or delivering to the Underwriters through the entity
              named in Item 9.(c) of the Declarations, written notice stating when the cancellation
              shall be effective.

       B.     This Policy may be cancelled by the Underwriters by mailing or delivering to the
              Named Insured at the address shown in the Declarations written notice stating
              when, not less than sixty (60) days thereafter, such cancellation shall be effective.
              However, if the Underwriters cancel this Insurance because the Insured has failed



 F00403                                                                                   Page 26 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 138 of
                                     170


              to pay a premium when due, this Policy may be cancelled by the Underwriters by
              mailing a written notice of cancellation to the Named Insured at the address shown
              in the Declarations stating when, not less than ten (10) days thereafter, such
              cancellation shall be effective. Mailing of notice shall be sufficient proof of notice.
              The time of surrender or the effective date and hour of cancellation stated in the
              notice shall become the end of the Policy Period. Delivery (where permitted by law)
              of such written notice either by the Named Insured or by the Underwriters shall be
              equivalent of mailing.

       C.     If the Named Insured cancels this Policy, the earned premium shall be computed
              in accordance with the customary short rate portion of the full premium set forth in
              Item 5. of the Declarations.

       D.     If the Underwriters cancel this Policy prior to any Claim being reported or Loss
              incurred under this Policy, earned premium shall be computed pro rata.

       E.     The premium shall be deemed fully earned if any Claim, or any circumstance that
              could reasonably be the basis for a Claim or Loss, is reported to the Underwriters
              on or before the date of cancellation.

       F.     Premium adjustment may be made either at the time cancellation is effected or as
              soon as practicable after cancellation becomes effective, but payment or tender of
              unearned premium is not a condition of cancellation.

XIX.   SINGULAR FORM OF A WORD

       Whenever the singular form of a word is used herein, the same shall include the plural
       when required by context.

XX.    HEADINGS

       The titles of paragraphs, section, provisions, or endorsements of or to this Policy are
       intended solely for convenience and reference, and are not deemed in any way to limit
       or expand the provisions to which they relate and are not part of the Policy.

XXI.   WARRANTY BY THE INSURED

       By acceptance of this Policy, all Insureds agree that the statements contained in the
       Application are their agreements and representations and that the Underwriters issue this
       Policy, and assume the risks hereunder, in reliance upon the truth thereof.

XXII. NAMED INSURED AS AGENT

       The Named Insured shall be considered the agent of all Insureds, and shall act on behalf
       of all Insureds with respect to the giving of or receipt of all notices pertaining to this Policy,
       the acceptance of any endorsements to this Policy, and the Named Insured shall be
       responsible for the payment of all premiums and Retentions.

XXIII. SERVICE OF SUIT CLAUSE (U.S.A)

       A.     It is agreed that in the event of the Underwriters’ failure to pay any amount claimed
              to be due under this Insurance, the Underwriters will, at the Insured’s request,
              submit to the jurisdiction of a court of competent jurisdiction within the United
              States. Nothing in this clause constitutes or should be understood to constitute a
              waiver of the Underwriters’ rights to commence an action in any court of competent



 F00403                                                                                    Page 27 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 139 of
                                     170


              jurisdiction in the United States, to remove an action to a United States District
              Court, or seek a transfer of a case to another court as permitted by the laws of the
              United States or any state in the United States. It is further agreed that service of
              processing such suit may be made upon the Underwriters’ representative, designated
              in Item 10. of the Declarations, and that in any suit instituted against any one of
              them upon this contract, the Underwriters will abide by the final decision of such
              court or of any appellate court in the event of an appeal.

       B.     The Underwriters’ representative designated in Item 10. of the Declarations is
              authorized and directed to accept service of process on the Underwriters’ behalf in
              any such suit and/or upon the Insured’s request to give a written undertaking to
              the Insured that they will enter a general appearance upon the Underwriters’ behalf
              in the event such a suit shall be instituted.

       C.     Pursuant to any statute of any state, territory, or district of the United States which
              makes provision therefore, the Underwriters hereby designate the Superintendent,
              Commissioner, or Director of Insurance or other officer specified for that purpose in
              the statute, or his successor in office, as their true and lawful attorney upon whom
              may be served any lawful process in any action, suit, or proceeding instituted by
              or on the Insured’s behalf or any beneficiary hereunder arising out of this Policy,
              and hereby designate the Underwriters’ representative listed in Item 9. of the
              Declarations as the person to whom said officer is authorized to mail such process or
              a true copy thereof.

XXIV. CHOICE OF LAW

       Any disputes involving this Policy shall be resolved applying the law designated in Item 11.
       of the Declarations.

XXV. VALUATION AND CURRENCY

       All premiums, limits, deductibles, Loss and other amounts under this Policy are expressed
       and payable in the currency of the United States. If judgment is rendered, settlement is
       denominated or another element of Loss under this Policy is stated in a currency other than
       United States dollars or is paid in a currency other than United States dollars, payment
       under this Policy shall be made in United States dollars at the rate of exchange published in
       the Wall Street Journal on the date the judgment becomes final or payment of the
       settlement or other element of Damages, Penalties, or PCI Fines, Expenses and Costs
       is due or, with respect to Claims Expenses, the date they are paid.

XXVI. AUTHORIZATION

       By acceptance of this Policy, the Insureds agree that the Named Insured will act on their
       behalf with respect to the giving and receiving of any notice provided for in this Policy, the
       payment of premiums and the receipt of any return premiums that may become due under
       this Policy, and the agreement to and acceptance of endorsements.




 F00403                                                                                 Page 28 of 28
 092016 ed.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 140 of
                                     170
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 141 of
                                     170




   Beazley Breach Response
   Information Packet for privacy breach response and risk management services

   Thank you for purchasing a Beazley Breach Response           Your BBR policy includes an array of benefits and
   (BBR) insurance policy.                                      services including:

   BBR is the industry leading solution for data privacy        • Complimentary loss control and risk management
   and security risk management, and provides a range of          information including online resources and value-added
   services designed to help your organization respond to         educational webinars (beazleybreachsolutions.com).
   an actual or suspected data breach incident effectively,
   efficiently, and in compliance with the law.                 • A computer forensics “Information Security Incident
                                                                  Response” guide to empower your organization’s
   This Information Packet details the features of your           IT staff with knowledge of crucial forensic procedures
   BBR policy and sets out the process for responding to an       that can make or break the investigation of a
   actual or suspected data breach, including how to obtain       suspected breach.
   the maximum benefit of Beazley’s Breach Response
   Services team. We encourage you to circulate this            • Assistance at every stage of the investigation of, and
   Information Packet to the members of your data breach          response to, a data breach incident from Beazley’s
   incident response team, and incorporate the resources          in-house BBR Services team of data privacy attorneys
   available under the policy as a component of your incident     and technical experts.
   response plan.
                                                                A single call or email to BBR Services, notifying the
                                                                team of a suspected data breach will begin activation
                                                                of the following services:

                                                                Initial breach investigation and consulting
                                                                • Legal services
                                                                • Computer forensic services

                                                                Response to breach events
                                                                • Notification services including foreign notification
                                                                  where applicable
                                                                • Call center services
                                                                • Breach resolution and mitigation services
                                                                • Public relations and crisis management expenses
            To notify us of a breach,
            send an email to
            bbr.claims@beazley.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 142 of
                                     170




   Risk management tools and resources
   As a BBR policy holder, your organization is entitled         Information Security
   to enroll in beazleybreachsolutions.com, a risk
   management portal that provides educational and               Incident Response Guide
   loss control information relating to compliance with
   applicable laws, safeguarding information, preparing to       Beazley, in partnership with Navigant, a leader in
   respond to breach incidents and best practices.               complex data management and forensics analysis,
                                                                 developed a joint Information Security Incident
   If you enroll in beazleybreachsolutions.com, you will         Response Guide aimed at providing a roadmap for
   have the opportunity to attend webinars on current            companies to prepare for and manage the aftermath
   topics related to information security and breach             of a data security breach. The guide, provided to
   preparedness, and be able to receive other risk               BBR policyholders, addresses the increasing need
   management tools and information that we periodically         for effective risk management on the part of
   make available to our policy holders.                         companies hoping to limit the damage caused by
                                                                 a data breach.
   The website includes a wide variety of training resources
   to help educate employees about privacy and data              The Information Security Incident Response Guide
   security risks. You will find overviews, security awareness   addresses information security incidents such as
   posters, employee tip sheets, recorded training               malware intrusions, social engineering attacks,
   webinars, and PowerPoint slide decks you can download         unauthorized network access, lost or stolen devices,
   and adapt.                                                    and other kinds of data security incidents and
                                                                 breaches. The guide also provides in-depth case
   You will also have access to our online training              studies and best practices for preparation, risk
   site, elearning.beazleybreachsolutions.com. On this           assessment, and incident documentation,
   training site, you can upload employee lists, create          highlighting the varied components of an effective
   training assignments for your employees, and track            response.
   individual completion of training.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 143 of
                                     170




   Activation of breach response services
   Beazley Breach Response Services Team                              What happens after notifying us?
   Beazley is committed to providing industry leading data            A BBR Services team member will respond to the
   breach response services for our clients. This is why we           notice generally on the same or next business day and
   created the BBR Services team; a dedicated business                will schedule a phone call to discuss the incident, assist
   unit within Beazley, focused exclusively on helping insureds       you with any needed breach investigation and response
   successfully prepare for and respond to breaches.                  services available under your BBR policy. We recommend
   The BBR Services team works in collaboration with you              that those within your organization who are involved in
   to triage and assess the severity of a data breach incident,       investigating the incident participate on this phone call.
   while coordinating the range of resources and services
   you may need to meet legal requirements and maintain               The BBR Services team will continue to collaborate with
   customer confidence. BBR Services is your frontline                you throughout the investigation and response process,
   partner in data breach investigation and response, and             to provide guidance and to arrange breach investigation
   available to your organization regardless of the size,             and response services provided by Beazley’s network
   severity, or cost of a data breach.                                of expert service providers.


   When to notify us?                                                 Cyber extortion and ransomware response
   You should notify Beazley as soon as you suspect that              services?
   personally identifiable or confidential data for which
   you are responsible might have been compromised.                   With thousands of ransomware attacks occurring on a
   The sooner you notify us about a potential data breach,            daily basis, ransomware is a threat facing all organiza-
   the more our BBR Services team can do to help.                     tions across all industries. Beazley’s dedicated in-house
                                                                      team, Beazley Breach Response (BBR) Services, provides
   It is also important that you contact us first before              timely ransomware assistance to BBR policyholders
   retaining any service providers as the BBR Services                based on our repeated and extensive experience han-
   team will take you through the process and work                    dling ransomware incidents.
   with you to secure services from providers that best               If your organization is experiencing a ransomware attack,
   match your needs.                                                  BBR Services assists by:
                                                                      •Promptly consulting with your team to determine an
   How to notify us?                                                   appropriate response;
   Send an email to bbr.claims@beazley.com with the
   following in your notification email:                              •Recommending and facilitating a fast connection with
                                                                       computer forensic services to determine if personally
   • the name of your organization and insurance policy                identifiable information or protected health information
     number if possible;                                               was compromised; and/or
   • a short description of the incident;                             •Facilitating introductions to service providers who can
                                                                       help you with data decryption, data restoration, or
   • the date the incident occurred (if known);                        securing bitcoin if your organization decides to pay the
   • the date your organization discovered the incident; and           ransom.
   • contact information for the point person handling the            BBR Services has developed a ransomware tip sheet for
     investigation.                                                   BBR policyholders that explains the ransomware threat
   Do not:                                                            and the immediate steps companies facing this threat
                                                                      should take. This tip sheet can help your organization
   • email Beazley staff directly to provide the initial notice; or
                                                                      minimize the impact of a ransomware attack and speed
   • include any personally identifiable information or               up the recovery time following an attack.
     protected health information.
                                                                      You can download the tip sheet from our policyholder
   Email is strongly recommended as the best method                   risk management website, beazleybreachsolutions.com,
   of notification; you may alternatively provide notice              or you can email bbrservices@beazley.com to request a
   of an incident by calling Beazley’s 24-hour hotline,               copy.
   (866) 567-8570, and provide the information
   described above.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 144 of
                                     170




   Legal services
   If an incident occurs that might require notification    United States
   under relevant breach notice laws or regulations,        Baker Hostetler LLP
   specific Legal Services to assist you in investigating   Theodore J. Kobus III, Lynn Sessions, Craig A. Hoffman,
   and responding to the incident are included.             Randal L. Gainer, Eric A. Packel and Scott Koller
                                                            www.bakerlaw.com
   BBR Services will arrange Legal Services for you and
   will connect you to these experts; please do not contact Buchanan Ingersoll & Rooney PC
   Beazley’s partnering law firms directly without the      Matt Meade and Pamela Hepp
                                                            www.bipc.com
   involvement of BBR Services.
                                                            McDonald Hopkins LLC
                                                            James J. Giszczak and Dominic Paluzzi
                                                            www.mcdonaldhopkins.com
                                                            Mullen Coughlin
                                                            John F. Mullen
                                                            www.mullen.legal
                                                            Norton Rose Fulbright
                                                            David Navetta and Boris Segalis
                                                            www.nortonrosefulbright.com
                                                            Vedder Price
                                                            Bruce A. Radke and Michael J. Water
                                                            www.vedderprice.com
                                                            Canada
                                                            Dentons Canada LLP
                                                            Chantal Bernier and Timothy Banks
                                                            www.dentons.com/canada
                                                            Fasken Martineau DuMoulin LLP
                                                            Alex Cameron
                                                            www.fasken.com
                                                            nNovation LLP
                                                            Kris Klein
                                                            www.nNovation.com
                                                            Mexico
                                                            Davara Abogados
                                                            Isabel Davara
                                                            www.davara.com.mx
                                                            Lex Informática
                                                            Joel A. Gómez Treviño
                                                            www.lexinformatica.com
                                                            Platero, Galicia & Lemus Abogados
                                                            Luis Mario Lemus Rivero
                                                            www.pglabogados.com
                                                            R1OS Abogados
                                                            Agustín Ríos
                                                            www.riosabogados.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 145 of
                                     170




   Computer expert services
   In the event that external forensics assistance is        United States and Canada
   needed to assess the impact of a data incident on         Crypsis
   your computer system, Computer Expert Services            www.crypsisgroup.com
   will be provided to (1) help to determine whether,
   and the extent to which, notification must be             Kroll Ontrack
   provided to comply with Breach Notice Laws,               www.krollontrack.com
   and (2) if applicable, give advice and oversight
                                                             LMG Security
   in connection with the investigation conducted
                                                             www.lmgsecurity.com
   by a PCI Forensic Investigator.
                                                             Mandiant ®
   The computer security expert that provides Computer       www.mandiant.com
   Expert Services will require access to information,
   files and systems and it is important for you to comply   Navigant Consulting, Inc.
   with the expert’s requests and cooperate with the         www.navigant.com
   investigation. Reports or findings of the expert will     RSM
   be made available to you, us, the BBR Services team       www.rsmus.com
   and any attorney that you retain to provide advice
   with regard to the incident.                              SecureWorks
                                                             www.secureworks.com
   BBR Services will arrange Computer Expert Services        Sylint
   for you and will connect you to these experts; please     www.sylint.com
   do not contact Beazley’s partnering forensics firms
   directly without the involvement of BBR Services.         Verizon Investigative Response Unit
                                                             www.verizonenterprise.com/products/security/r
                                                             isk-team/investigative-response.xml
                                                             Canada
                                                             CGI
                                                             www.cgi.com
                                                             Mandiant ®
                                                             www.mandiant.com
                                                             Verizon Investigative Response Unit
                                                             www.verizonenterprise.com/products/security/
                                                             risk-team/investigative-response.xml
                                                             Mexico
                                                             Duriva
                                                             www.duriva.com
                                                             KPMG
                                                             www.kpmg.com.mx
                                                             MaTTica
                                                             www.mattica.com
                                                             Scitum
                                                             www.scitum.com.mx
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 146 of
                                     170



   Notification services and call center services
   BBR Services will assist you with the notification
   process, including arranging for notification and/or          United States
   call center service. BBR Services will walk you through       Dasher
   notification details such as how to work with privacy         www.dasherinc.com
   counsel to develop notification letters and how to timely     Epiq Corporate Services, Inc.
   provide notification letters, relevant addresses and          www.epiqcorporateservices.com
   other required deliverables to the notification vendor.
                                                                 Garden City Group, LLC
   Notification letters will be black and white and two-sided;   www.gardencitygroup.com
   returned mail will be provided to you at your request.
                                                                 Intelligent Business Concepts, Inc.
   Mailing may be staggered to accommodate the number
                                                                 www.intellbc.com
   of notifications and anticipated call center volume.
   For notifications by U.S. mail, the notification vendor       NPC, Inc.
   will update and mail notifications according to the U.S.      www.npcweb.com
   Postal Service data base of address changes. Notification
   services do not include further tracing of individuals        Canada
   whose notifications are returned.                             Epiq Corporate Services, Inc.
                                                                 www.epiqcorporateservices.com
   BBR Services will also walk you through developing a          Miratel Solutions Inc.
   set of frequently asked questions (FAQs) for use by the       www.miratelinc.com
   call center and how to anticipate and prepare for call
   escalations.                                                  Mexico
                                                                 Business Advantage
                                                                 www.business-advantage.com.mx
                                                                 Konecta
                                                                 www.grupokonecta.com
                                                                 Epiq Corporate Services, Inc.
                                                                 www.epiqsystems.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 147 of
                                     170



   Breach resolution and mitigation services
   Beazley Breach Response includes a number of
   products that provide Resolution and Mitigation Services,      Credit monitoring products
   including one and three bureau monitoring and identity
   monitoring solutions. All the solutions include Identity       • Experian IdentityWorks SM
   Restoration services.* Based on our experience, three
   bureau credit monitoring is generally appropriate for             Credit: Ensures they have access to credit
   breaches involving data such as names combined with               monitoring (1 or 3 Bureaus), Identity Restoration
   social security numbers. For breaches involving less              services and identity theft insurance to help them
   sensitive data, one bureau credit monitoring or                   regain their security.
   identity monitoring solutions may be appropriate.
   The BBR Services team has handled over 6,000 data                 Minor Plus: Monthly monitoring of Experian
   breaches and will advise you on which products or                 information for every enrolled child, internet
   solutions may be applicable for a particular breach event.        surveillance, Identity Restoration services and
                                                                     identity theft insurance.
   A product or solution may be offered where reasonably
   practicable and only to the extent available in a particular   • Equifax Complete™ Advantage Plan
   jurisdiction. Notified Individuals will have up to ninety        (for Canadian residents only)
   (90) days from mailing of the notification to subscribe        • Equifax Credit File ID Alert™
   to an offered product or solution and they must qualify         (for Canadian residents only)
   for enrollment, complete the enrollment process and
   agree to the applicable terms and conditions set by the
   provider. Enrollees of an offered product or solution          Identity monitoring products
   will have access to the services provided under such
   product or solution for 12 months from the date of             • Experian’s Identity and Identity Minor: A solution
   their enrollment.                                                for when credit monitoring isn’t needed. This cost
                                                                    effective product scours chat rooms, blogs,
   * Subscribers will automatically receive access to               websites and other data sources to identify and
   Identity Restoration services from the date of the               alert members of the illegal trading and selling of
   notification letter through the full duration of the product     personal identities. Includes Identity Restoration
   term, even if consumers don’t enroll in the product. If          and identity theft insurance.
   they do enroll in an IdentityWorks product, identity
   restoration is extended through the full duration of the
   product term as well. Product enrollments must occur
   prior to the Enrollment End Date indicated on the order
   form.
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 148 of
                                     170


   Additional information                                       Your responsibilities
   on products and offerings                                    To ensure that the Services described above are
                                                                provided promptly and properly, you must follow the
   Descriptions of each of the credit or identity monitoring    requirements and procedures set forth in the Policy and
   products and solutions are attached. Such descriptions       in this Information Packet. We require your assistance
   are provided by ConsumerInfo.com, Inc. and Equifax           and cooperation with us and with any third party
   Canada Co. and are for informational purposes only and       vendors providing Services. Please respond to BBR
   are not part of the Policy. The actual services available    Services or outside vendor requests and inquiries
   with each product or solution are governed by the terms      in a timely manner and enter into necessary contracts
   and conditions of the applicable agreements that you         required by our vendors for the provision of services.
   must enter into prior to the product or solution being       You will be responsible for paying any costs resulting
   offered to Notified Individuals. Further information about   from your failure to timely provide responses, accurate
   the ConsumerInfo.com and Equifax Canada products can         information or approvals necessary for the provision of the
   be obtained at the telephone numbers indicated in the        Services. There is no coverage under the Policy for any
   applicable description. You may also contact us through      of your internal salary or overhead expenses or for your
   your insurance broker to receive additional information      assistance and cooperation in responding to a breach
   about the Services.                                          incident. In the event of a breach incident or suspected
                                                                incident, do not contact any service providers directly.
                                                                Instead, you must first provide notice to us at
                                                                bbr.claims@beazley.com or at (866) 567-8570, as
                                                                further described on page 3 of this Information Packet
                                                                and also in Item 9.(b) of the Declarations.
                                                                Contacting any of the service providers listed in this
                                                                Information Packet shall not constitute notice under
                                                                the terms of the Policy.
                                                                As used in this Information Packet, the terms
                                                                “we” or “us” or have the same meaning as the term
                                                                “Underwriters” in the Policy and “you” has the same
                                                                meaning as the “Insured Organization” in the Policy.
                                                                Capitalized terms not defined in this Information Packet
                                                                have the same meaning as set forth in the Policy.




                                                                Appendices
                                                                                         SM
                                                                Experian IdentityWorks

                                                                Equifax Complete™ Advantage Plan

                                                                Equifax Credit File ID Alert™
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 149 of
                                     170




       Experian’s Credit solution ensures they have access to
                                                                                                                                                  Experian Highlights:
       progressive credit monitoring, identity restoration and
       identity theft insurance to help them regain their security.
       It notifies your customers when their personal information has been compromised
       and helps them resolve identity theft and other types of criminal activity sooner
       rather than later.
                                                                                                                                                Success Rate Resolving
       Experian has managed thousands of data breach incidents in the finance, education,
       commerce, medical and government sectors. We can manage yours.                                                                                Fraud Cases



         Features                                                                                        Credit
         Daily Credit Monitoring                                                                    1 or 3 Bureaus
                                                                                                                                                Score Received in Client
         Credit Report Upon Enrollment                                                                                                            Satisfaction Review
         Daily Credit Reports (Online)
         Identity Restoration
                                                                                                    Online (email)
         Product Delivery Method
                                                                                                  Off line (U.S. Mail)
         Enrollment (Phone and Online)                                                                                                          Data Breaches Serviced
                                                                                                                                                       Annually
         ExtendCARE™

         Blanket Identity Restoration (Available Upon Notification)

         $1 Million Identity Theft Insurance*




   * Identity theft insurance is underwritten by insurance company subsidiaries or affiliates of American International Group, Inc. (AIG).
   The description herein is a summary and intended for informational purposes only and does not include all terms, conditions and
   exclusions of the policies described. Please refer to the actual policies for terms, conditions, and exclusions of coverage. Coverage
   may not be available in all jurisdictions.                                                                                                Experian Data Breach Resolution


                                                                                                                                             Visit: experian.com/databreach
   ©2017 Experian Information Solutions, Inc. All rights reserved. Experian and the marks used herein are service marks or registered        Call: 1 (866) 751-1323
   trademarks of Experian Information Solutions, Inc. Other product and company names mentioned herein may be the trademarks of
   their respective owners.                                                                                                                  Email: databreachinfo@experian.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 150 of
                                     170




       Experian’s Minor Plus provides comprehensive coverage                                                                                        Experian Highlights:
       when it comes to protecting a child’s identity.
       Minor Plus provides monthly monitoring of Experian® information for every enrolled
       child, internet surveillance, identity restoration services and identity theft insurance
       from material damages that may occur against a child whose credit file is misused.
       It’s an important benefit for your customers and an important opportunity for you.

       Experian has managed thousands of data breach incidents in the finance, education,                                                        Success Rate Resolving
       commerce, medical and government sectors. We can manage yours.                                                                                 Fraud Cases



         Features                                                                                   Minor Plus
         Minor Internet Surveillance
                                                                                                                                                 Score Received in Client
         Minor SSN Monitoring                                                                            1 Bureau                                  Satisfaction Review
         Identity Restoration
                                                                                                    Online (email)
         Product Delivery Method
                                                                                                  Off line (U.S. Mail)
         Enrollment (Phone and Online)

         ExtendCARE™                                                                                                                             Data Breaches Serviced
                                                                                                                                                        Annually
         Blanket Identity Restoration (Available Upon Notification)

         $1 Million Identity Theft Insurance*




   * Identity theft insurance is underwritten by insurance company subsidiaries or affiliates of American International Group, Inc. (AIG).
   The description herein is a summary and intended for informational purposes only and does not include all terms, conditions and
   exclusions of the policies described. Please refer to the actual policies for terms, conditions, and exclusions of coverage. Coverage     Experian Data Breach Resolution
   may not be available in all jurisdictions.


                                                                                                                                             Visit: experian.com/databreach
   ©2017 Experian Information Solutions, Inc. All rights reserved. Experian and the marks used herein are service marks or                   Call: 1 (866) 751-1323
   registered trademarks of Experian Information Solutions, Inc. Other product and company names mentioned herein may be the
   trademarks of their respective owners.                                                                                                    Email: databreachinfo@experian.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 151 of
                                     170




       Experian’s Identity and Identity Minor is the most cost-                                                                                    Experian Highlights:
       effective breach response solution available
       Identity and Identity Minor scours chat rooms, blogs, websites and other data
       sources to identify the illegal trading and selling of personal identities. Detect
       compromised personal information sooner, no matter where it occurs. Your
       members can also have peace of mind knowing our identity restoration agents and
       identity theft insurance are available to them if something were to happen.
                                                                                                                                                 Success Rate Resolving
       Experian has managed thousands of data breach incidents in the finance, education,                                                             Fraud Cases
       commerce, medical and government sectors. We can manage yours.



         Features                                                           Identity                 Identity Minor
         Internet Surveillance                                                                                     -                             Score Received in Client
         Minor Internet Surveillance                                                -                                                              Satisfaction Review

         Identity Restoration
         Product Delivery Method                                                Online                         Online

         Enrollment                                                            Online                          Online

         ExtendCARE™                                                                                                                             Data Breaches Serviced
         Blanket Identity Restoration
                                                                                                                                                        Annually
         (Available Upon Notification)
         $1 Million Identity Theft Insurance*




   * Identity theft insurance is underwritten by insurance company subsidiaries or affiliates of American International Group, Inc. (AIG).
   The description herein is a summary and intended for informational purposes only and does not include all terms, conditions and
   exclusions of the policies described. Please refer to the actual policies for terms, conditions, and exclusions of coverage. Coverage     Experian Data Breach Resolution
   may not be available in all jurisdictions.



                                                                                                                                             Visit: experian.com/databreach
   ©2017 Experian Information Solutions, Inc. All rights reserved. Experian and the marks used herein are service marks or
   registered trademarks of Experian Information Solutions, Inc. Other product and company names mentioned herein may be the                 Call: 1 (866) 751-1323
   trademarks of their respective owners.
                                                                                                                                             Email: databreachinfo@experian.com
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 152 of
                                     170




                                                                                                  CONSUMER INFORMATION SOLUTIONS




        Corporate Data Breach Solutions
        What is Credit Monitoring?


                                                     Equifax Canada Co. is Canada’s largest credit reporting
                                                     agency. A credit reporting agency is an independent
    Equifax Complete™                                organization that receives information from credit
                                                     grantors and other (private and public) sources regarding
    Advantage Plan                                   individuals' credit activity. This information is compiled in
                                                     a credit report for each Consumer.
    key features                                     Your credit report is a summary of your credit history. Your credit report contains
                                                     information about your credit cards and loans, such as: when you opened your account,
   > Online access to view your                      account balance, payment history, etc. Your credit report also includes personal
     Equifax credit report 24/7                      information that is available in public records, such as a bankruptcy.


   > Credit monitoring with
                                                     What is Credit Monitoring?
     e-mail notification of key
     changes to your credit file
                                                     Your credit report is updated regularly to reflect credit activity changes. Credit monitoring
                                                     allows you to have immediate visibility to changes in your credit report, providing you with
   > Updates of your Equifax credit                  the confidence that your credit identity is intact.
     report and score once every
     three months
                                                     Equifax Complete™ Advantage Plan
   > Dedicated customer service
                                                     As a consumer, you can take an active role in monitoring your personal credit information.
                                                     Using Equifax's online tool, you can view your credit file 24/7 and monitor any changes,
                                                     maintaining certainty that your credit score and identity have not been compromised.




                                                     For further information about Equifax Canada and protecting your
                                                     identity,
                                                     please visit www.equifax.ca. You can also visit the Financial Consumer
                                                     Agency of Canada at www.fcac-acfc.gc.ca to learn more about credit
   Certain conditions apply to all offers. Equifax   reporting agencies.
   and EFX are registered trademarks of Equifax
   Canada Co. Inform Enrich Empower is a
   trademark of Equifax Inc., used here under
   license. ©2013 Equifax Canada Co. All rights
   reserved




   EFX |        ®      CIS - 150 - E - 06/13   |                                                         INFORM         ENRICH       EMPOWER™
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 153 of
                                     170




                                                                                                  CONSUMER INFORMATION SOLUTIONS




        Corporate Data Breach Solutions
        What is a Credit Alert Flag



   How will a Credit                                 Equifax Canada Co. is Canada’s largest credit reporting
   File Alert Flag                                   agency. A credit reporting agency is an independent
                                                     organization that receives information from credit
   protect me from                                   grantors and other (private and public) sources regarding
   potential fraud                                   individuals' credit activity. This information is compiled in
   activity?                                         a credit report for each Consumer.

                                                     Your credit file is a summary of your credit history. Your credit file contains information
   A Credit File Alert Flag is                       about your credit cards and loans, such as: when you opened your account, account
                                                     balance, payment history, etc. Your credit file also includes personal information that
   one layer of identity theft
                                                     is available in public records, such as a bankruptcy.
   protection. It provides peace
   of mind that your credit
   file has a warning system                         What is a Credit File Alert Flag?
   for credit lenders should
   anyone fraudulently try to                        A credit file alert flag is a narrative description that is placed on your credit file. This
   seek credit in your name.                         flag alerts credit grantors that the individual’s personal identification may have been
                                                     compromised. Credit grantors will then need to take further precautions to verify the identity
                                                     of the person seeking credit. This may take the form of requiring the credit seeker to
                                                     apply in person rather than over the phone or web, provide photo ID, or answer additional
                                                     authentication questions. It is at the discretion of the lending institution’s authentication
                                                     protocol processes as to what steps they will take.


                                                     A Credit File Alert Flag stays on your credit file for a period of six years and it does NOT
                                                     affect your credit score in any way. You have the option to choose to have it removed at
                                                     any time within the six years by calling Equifax Canada at 1-800-465-7166.




                                                     For further information about Equifax Canada and protecting your identity,
                                                     please visit www.equifax.ca. You can also visit the Financial Consumer
                                                     Agency of Canada at www.fcac-acfc.gc.ca to learn more about credit
   Certain conditions apply to all offers. Equifax
                                                     reporting agencies.
   and EFX are registered trademarks of Equifax
   Canada Co. Inform Enrich Empower is a
   trademark of Equifax Inc., used here under
   license. ©2013 Equifax Canada Co. All rights
   reserved




   EFX |        ®      CIS - 150 - E - 06/13   |                                                         INFORM         ENRICH       EMPOWER™
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 154 of
                                     170




The descriptions contained in this communication are for preliminary informational purposes only. The product is available on an admitted basis in some but not all US jurisdictions through Beazley Insurance
Company, Inc., and is available on a surplus lines basis through licensed surplus lines brokers underwritten by Beazley syndicates at Lloyd’s. The exact coverage afforded by the product described herein is
subject to and governed by the terms and conditions of each policy issued. The publication and delivery of the information contained herein is not intended as a solicitation for the purchase of insurance on
any US risk. Beazley USA Services, Inc. is licensed and regulated by insurance regulatory authorities in the respective states of the US and transacts business in the State of California as Beazley Insurance
Services (License#: 0G55497). CBSL329_US_05/17
Case 0:20-cv-60214-WPD Document 1-4 Entered on FLSD Docket 01/31/2020 Page 155 of
                                     170




                   Exhibit (C)
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  1 of 27 Page 156 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  2 of 27 Page 157 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  3 of 27 Page 158 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  4 of 27 Page 159 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  5 of 27 Page 160 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  6 of 27 Page 161 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  7 of 27 Page 162 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  8 of 27 Page 163 of
                                        170
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  9 of 27 Page 164 of
                                        170
Case 0:20-cv-60214-WPD
             Case 7:19-cv-05529
                          Document
                                Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                        Docket
                                                           Page01/31/2020
                                                                 10 of 27 Page 165 of
                                        170
Case 0:20-cv-60214-WPD
             Case 7:19-cv-05529
                          Document
                                Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                        Docket
                                                           Page01/31/2020
                                                                 11 of 27 Page 166 of
                                        170
Case 0:20-cv-60214-WPD
             Case 7:19-cv-05529
                          Document
                                Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                        Docket
                                                           Page01/31/2020
                                                                 12 of 27 Page 167 of
                                        170
Case 0:20-cv-60214-WPD
             Case 7:19-cv-05529
                          Document
                                Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                        Docket
                                                           Page01/31/2020
                                                                 13 of 27 Page 168 of
                                        170
Case 0:20-cv-60214-WPD
             Case 7:19-cv-05529
                          Document
                                Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                        Docket
                                                           Page01/31/2020
                                                                 14 of 27 Page 169 of
                                        170
Case 0:20-cv-60214-WPD
             Case 7:19-cv-05529
                          Document
                                Document
                                   1-4 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                        Docket
                                                           Page01/31/2020
                                                                 15 of 27 Page 170 of
                                        170
